EXHIBIT 10.1

Execution Version

 

 

 

Published CUSIP Number: 94107LAG3

$2,250,000,000

THIRD AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

dated as of July 10, 2015

by and among

WASTE MANAGEMENT, INC.

(the “Borrower”)

and

WASTE MANAGEMENT HOLDINGS, INC.

(the “Guarantor”)

and

CERTAIN BANKS

and

BANK OF AMERICA, N.A.,

as Administrative Agent

and

JPMORGAN CHASE BANK, N.A. and BARCLAYS BANK PLC,

as Syndication Agents

and

BNP PARIBAS,

CITIBANK, N.A.,

DEUTSCHE BANK SECURITIES INC.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

MIZUHO BANK, LTD.,

U.S. BANK NATIONAL ASSOCIATION,

SUMITOMO MITSUI BANKING CORPORATION

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

and

J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

BARCLAYS BANK PLC,

as Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

§1. DEFINITIONS AND RULES OF INTERPRETATION   3    §1.1. Definitions   3   
§1.2. Rules of Interpretation   20    §1.3. Classification of Loans and
Borrowings   21    §2. THE LOAN FACILITIES   21    §2.1. Commitment to Lend   21
   §2.2. Facility Fee   21    §2.3. Reduction and Increase of Total Commitment  
22    §2.3.1 Reduction of Total Commitment   22    §2.3.2 Increase of Total
Commitment   22    §2.4. Repayment of Loans; Evidence of Debt   23    §2.5.
Interest on Loans   24    §2.6. Requests for Syndicated Loans   24    §2.7.
Election of Eurodollar Rate; Notice of Election; Interest Periods; Minimum
Amounts   25    §2.8. Funds for Syndicated Loans   26    §2.9. Maturity of the
Loans and Reimbursement Obligations   27    §2.10. Optional Prepayments or
Repayments of Loans   27    §2.11. Swing Line Loans; Participations   27    §3.
LETTERS OF CREDIT   30    §3.1. Letter of Credit Commitments   30    §3.2.
Reimbursement Obligation of the Borrower   33    §3.3. Obligations Absolute   34
   §3.4. Reliance by the Issuing Banks   34    §3.5. Notice Regarding Letters of
Credit   34    §3.6. Letter of Credit Fee; Fronting Fee   35    §4. [RESERVED.]
  35    §5. PROVISIONS RELATING TO ALL LOANS AND LETTERS OF CREDIT   35    §5.1.
Payments   35    §5.2. Mandatory Repayments of the Loans   38    §5.3.
Computations   38    §5.4. Illegality; Inability to Determine Eurodollar Rate  
38   

 

- i -



--------------------------------------------------------------------------------

§5.5. Additional Costs, Etc   39    §5.6. Capital Adequacy   41    §5.7.
Certificate   41    §5.8. Eurodollar Indemnity   41    §5.9. Interest on Overdue
Amounts   42    §5.10. Interest Limitation   42    §5.11. Reasonable Efforts to
Mitigate   42    §5.12. Replacement of Banks; Termination of Commitments   42   
§5.13. Advances by Administrative Agent   44    §5.14. Defaulting Banks   44   
§6. REPRESENTATIONS AND WARRANTIES   47    §6.1. Corporate Authority   47   
§6.2. Governmental and Other Approvals   48    §6.3. Title to Properties; Leases
  48    §6.4. Financial Statements; Solvency   48    §6.5. No Material Changes,
Etc   49    §6.6. Franchises, Patents, Copyrights, Etc   49    §6.7. Litigation
  49    §6.8. No Materially Adverse Contracts, Etc   49    §6.9. Compliance With
Other Instruments, Laws, Etc   49    §6.10. Tax Status   49    §6.11. No Event
of Default   50    §6.12. Investment Company Act   50    §6.13. Absence of
Financing Statements, Etc   50    §6.14. Employee Benefit Plans   50    §6.14.1
In General   50    §6.14.2 Terminability of Welfare Plans   50    §6.14.3
Guaranteed Pension Plans   50    §6.14.4 Multiemployer Plans   51    §6.15.
Environmental Compliance   51    §6.16. Disclosure   52    §6.17. Permits and
Governmental Authority   52    §6.18. Margin Stock   53   

 

- ii -



--------------------------------------------------------------------------------

§6.19. Sanctions   53    §6.20. Anti-Corruption Laws   53    §7. AFFIRMATIVE
COVENANTS OF THE BORROWER   53    §7.1. Punctual Payment   53    §7.2.
Maintenance of U.S. Office   53    §7.3. Records and Accounts   53    §7.4.
Financial Statements, Certificates and Information   54    §7.5. Existence and
Conduct of Business   55    §7.6. Maintenance of Properties   55    §7.7.
Insurance   55    §7.8. Taxes   56    §7.9. Inspection of Properties, Books and
Contracts   56    §7.10. Compliance with Laws, Contracts, Licenses and Permits;
Maintenance of Material Licenses and Permits   56    §7.11. Environmental
Indemnification   57    §7.12. Further Assurances   57    §7.13. Notice of
Potential Claims or Litigation   57    §7.14. Notice of Certain Events
Concerning Environmental Claims   57    §7.15. Notice of Default   58    §7.16.
Use of Proceeds   58    §7.17. Certain Transactions   58    §8. NEGATIVE
COVENANTS OF THE BORROWER   59    §8.1. Restrictions on Indebtedness   59   
§8.2. Restrictions on Liens   59    §8.3. Restrictions on Investments   60   
§8.4. Mergers, Consolidations, Sales   60    §8.5. Restricted Distributions and
Redemptions   61    §8.6. Employee Benefit Plans   61    §8.7. Sanctions   62   
§8.8. Anti-Corruption Laws   62    §9. FINANCIAL COVENANTS OF THE BORROWER   62
   §9.1. Interest Coverage Ratio   63    §9.2. Total Debt to EBITDA   63   

 

- iii -



--------------------------------------------------------------------------------

§10. CONDITIONS PRECEDENT   63    §10.1. Conditions To Effectiveness   63   
§10.1.1 Corporate Action   63    §10.1.2 Loan Documents, Etc   63    §10.1.3
Certified Copies of Charter Documents   63    §10.1.4 Incumbency Certificate  
63    §10.1.5 Opinion of Counsel   63    §10.1.6 Satisfactory Financial
Condition   64    §10.1.7 Payment of Closing Fees   64    §10.1.8 Closing
Certificate   64    §10.1.9 USA Patriot Act   64    §11. CONDITIONS TO ALL LOANS
  64    §11.1. Representations True   64    §11.2. Performance; No Event of
Default   64    §11.3. Proceedings and Documents   65    §12. EVENTS OF DEFAULT;
ACCELERATION; TERMINATION OF COMMITMENT   65    §12.1. Events of Default and
Acceleration   65    §12.2. Termination of Commitments   67    §12.3. Remedies  
68    §13. SETOFF   68    §14. EXPENSES   68    §15. THE AGENTS   68    §15.1.
Authorization and Action   68    §15.2. Administrative Agent’s Reliance, Etc  
69    §15.3. Bank of America and Affiliates   69    §15.4. Bank Credit Decision
  70    §15.5. Indemnification   70    §15.6. Successor Administrative Agent  
70    §15.7. Lead Arrangers, Etc   71    §15.8. Documents   71    §15.9. Action
by the Banks, Consents, Amendments, Waivers, Etc   71    §16. INDEMNIFICATION  
72   

 

- iv -



--------------------------------------------------------------------------------

§17. WITHHOLDING TAXES   73    §18. TREATMENT OF CERTAIN CONFIDENTIAL
INFORMATION   75    §18.1. Confidentiality   75    §18.2. Prior Notification  
76    §18.3. Other   76    §19. SURVIVAL OF COVENANTS, ETC   76    §20.
ASSIGNMENT AND PARTICIPATION   76    §21. PARTIES IN INTEREST   79    §22.
NOTICES, ETC   79    §23. MISCELLANEOUS   82    §24. CONSENTS, ETC   83    §25.
WAIVER OF JURY TRIAL   83    §26. GOVERNING LAW; SUBMISSION TO JURISDICTION   83
   §27. SEVERABILITY   84    §28. GUARANTY   84    §28.1. Guaranty   84   
§28.2. Guaranty Absolute   84    §28.3. Effectiveness; Enforcement   85   
§28.4. Waiver   85    §28.5. Expenses   86    §28.6. Concerning Joint and
Several Liability of the Guarantor   86    §28.7. Waiver   88    §28.8.
Subrogation; Subordination   88    §28.9. Consent and Confirmation   88    §29.
PRO RATA TREATMENT   89    §30. FINAL AGREEMENT   89    §31. USA PATRIOT Act  
90    §32. NO ADVISORY OR FIDUCIARY RESPONSIBILITY   90    §33. PAYMENTS SET
ASIDE   90    §34. ELECTRONIC EXECUTION OF ASSIGNMENTS AND CERTAIN OTHER
DOCUMENTS   91   

 

- v -



--------------------------------------------------------------------------------

EXHIBITS: Exhibit A Form of Syndicated Loan Request Exhibit B Form of Swing Line
Loan Request Exhibit C Form of Letter of Credit Request Exhibit D Form of
Compliance Certificate Exhibit E Form of Assignment and Assumption Exhibit F
Form of Administrative Questionnaire SCHEDULES: Schedule 1 Banks; Commitments
Schedule 1.1 Existing Liens Schedule 3.1 Issuing Banks and Issuing Bank Limits
Schedule 3.1.1 Form of Increase/Decrease Letter Schedule 3.1.2 Existing Letters
of Credit Schedule 6.7 Litigation Schedule 6.15 Environmental Compliance
Schedule 8.1(a) Existing Indebtedness Schedule 22 Administrative Agent’s Office;
Certain Addresses for Notices

 

6



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is made as of
July 10, 2015, by and among WASTE MANAGEMENT, INC., a Delaware corporation
having its chief executive office at 1001 Fannin Street, Suite 4000, Houston,
Texas 77002 (the “Borrower”), WASTE MANAGEMENT HOLDINGS, INC., a wholly-owned
Subsidiary of the Borrower (the “Guarantor”), the lenders from time to time
party hereto (the “Banks”) and BANK OF AMERICA, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”).

A. The Borrower, Bank of America, N.A, as administrative agent, and the lenders
party thereto (the “Existing Banks”) entered into that certain Second Amended
and Restated Credit Agreement dated as of July 26, 2013 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”), pursuant to which the Existing Banks have made available to
the Borrower a revolving credit facility, with a letter of credit subfacility
and a swing loan subfacility.

B. As further provided herein and upon the terms and conditions contained
herein, the Banks and the Administrative Agent have agreed to reallocate the
Commitment and Commitment Percentages of each of the Banks as set forth on
Schedule 1.

C. The Borrower and the Guarantor have requested that the Existing Credit
Agreement be further amended and restated, among other things, to extend the
maturity date and make certain other changes as set forth herein, and the
Administrative Agent and the Banks are willing to make such amendments to the
Existing Credit Agreement.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

(i) Simultaneously with the Effective Date and after giving effect to any
assignments on the Effective Date from Existing Banks under the Existing Credit
Agreement who elect not to become Banks under this Agreement, but immediately
prior to giving effect to paragraph (iv) below, the parties hereby agree that
(A) the Commitment of each of the Banks shall be as set forth in Schedule 1, and
the outstanding amount of the Syndicated Loans (as defined in and under the
Existing Credit Agreement, without giving effect to any Borrowings of Loans
under this Agreement on the Effective Date, but after giving effect to any
repayment or reduction thereof with the proceeds of any applicable sources)
shall be reallocated in accordance with such Commitments, and the requisite
assignments shall be deemed to be made in such amounts among the Banks and from
each Bank to each other Bank (including from Banks who reduce their commitments
in connection with this Agreement), with the same force and effect as if such
assignments were evidenced by applicable Assignments and Assumptions (as defined
in the Existing Credit Agreement) under the Existing Credit Agreement, but
without the payment of any related assignment fee and (B) the swing line
subfacility under the Existing Credit Agreement shall continue as the swing line
subfacility hereunder, with the Swing Line Sublimit set out herein, and the
Swing Line Loans (as defined in the Existing Credit Agreement), if any, shall
continue as and be deemed to be Swing Line Loans hereunder, and (C) the letter
of credit

 

- 1 -



--------------------------------------------------------------------------------

subfacility provided in the Existing Credit Agreement shall continue as the
Letter of Credit facility hereunder and the Existing Letters of Credit shall be
deemed to be Letters of Credit issued hereunder.

(ii) Notwithstanding anything to the contrary in §20 of the Existing Credit
Agreement or §20 of this Agreement, no other documents or instruments, including
any Assignment and Assumption, shall be executed in connection with these
assignments (all of which requirements are hereby waived), and such assignments
shall be deemed to be made with all applicable representations, warranties and
covenants as if evidenced by an Assignment and Assumption. On the Effective
Date, the applicable Banks shall make full cash settlement with one another
(including with any Bank whose commitments are being decreased), either directly
or through the Administrative Agent, as the Administrative Agent may direct or
approve, with respect to all assignments, reallocations and other changes in
Commitments, such that after giving effect to such settlements (A) the
Commitment of each Bank shall be as set forth on Schedule 1 to this Agreement,
(B) each Bank’s Commitment Percentage of the Total Commitment equals (with
customary rounding) its Commitment Percentage of (x) the outstanding amount of
all Loans, and (y) the outstanding amount of all Letters of Credit.

(iii) The Borrower, the Guarantor, the Administrative Agent and the Banks hereby
agree that upon the effectiveness of this Agreement, the terms and provisions of
the Existing Credit Agreement which in any manner govern or evidence the
Obligations, the rights and interests of the Administrative Agent and the Banks
and any terms, conditions or matters related to any thereof, shall be and hereby
are amended and restated in their entirety by the terms, conditions and
provisions of this Agreement, and the terms and provisions of the Existing
Credit Agreement, except as otherwise expressly provided herein, shall be
superseded by this Agreement.

(iv) Notwithstanding this amendment and restatement of the Existing Credit
Agreement and any related Loan Documents (as such term is defined in the
Existing Credit Agreement and referred to herein, individually or collectively,
as the “Existing Loan Documents”), (A) all of the indebtedness, liabilities and
obligations owing by any Person under the Existing Credit Agreement and other
Existing Loan Documents outstanding as of the Effective Date shall continue as
Obligations hereunder, (B) each of this Agreement and the Notes and the other
Loan Documents is given as a substitution or supplement of, as the case may be,
and not as a payment of, the indebtedness, liabilities and obligations of the
Borrower and the Guarantor under the Existing Credit Agreement or any Existing
Loan Document and is not intended to constitute a novation thereof or of any of
the other Existing Loan Documents, and (C) certain of the Existing Loan
Documents will remain in full force and effect, as set forth in this Agreement.
Upon the effectiveness of this Agreement all loans outstanding and owing by the
Borrower under the Existing Credit Agreement as of the Effective Date, shall
constitute Loans hereunder accruing interest with respect to the Base Rate Loans
under the Existing Credit Agreement, at the Applicable Base Rate hereunder. The
parties hereto agree that the Interest Periods for all Eurodollar Loans
outstanding under the Existing Credit Agreement on the Effective Date shall be
terminated, the Borrower shall pay (on the Effective Date) all accrued interest
with respect to such Loans, and the Borrower shall furnish to the Administrative
Agent interest rate selection notices for existing Loans and borrowing notices
for additional Loans as may be required in connection with the allocation of
Loans among Banks in accordance with

 

- 2 -



--------------------------------------------------------------------------------

their Commitment Percentages. The Administrative Agent and the Existing Banks
agree that the transactions contemplated in these recitals shall not give rise
to any obligation of the Borrower or the Guarantor to make any payment under
§5.8 of the Existing Credit Agreement.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

§1. DEFINITIONS AND RULES OF INTERPRETATION.

§1.1. Definitions. The following terms shall have the meanings set forth in this
§1 or elsewhere in the provisions of this Agreement referred to below:

Accountants. See §7.4(a).

Administrative Agent. See Preamble.

Administrative Agent’s Office. The Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 22, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Banks.

Administrative Questionnaire. An Administrative Questionnaire in substantially
the form of Exhibit F or any other form approved by the Administrative Agent.

Affected Bank. See §5.12.

Agreement. This Third Amended and Restated Revolving Credit Agreement, including
the Schedules and Exhibits hereto, as from time to time amended and supplemented
in accordance with the terms hereof.

Applicable Base Rate. The applicable rate per annum of interest on the Base Rate
Loans as set forth in the Pricing Table.

Applicable Eurodollar Rate. The applicable rate per annum of interest on the
Eurodollar Loans shall be as set forth in the Pricing Table.

Applicable Facility Fee Rate. The applicable rate per annum with respect to the
Facility Fee shall be as set forth in the Pricing Table.

Applicable L/C Rate. The applicable rate per annum on the Maximum Drawing Amount
shall be as set forth in the Pricing Table.

Applicable Requirements. See §7.10.

Applicable Spot Rate. On any date, the quoted spot rate for conversion of U.S.
Dollars to Canadian Dollars by the Administrative Agent or the respective
Issuing Bank, as applicable, through its principal foreign exchange trading
office at approximately 11:00 a.m. (New York time) on the date two Business Days
prior to the date as of which the foreign exchange computation is made; provided
that the Administrative Agent or such Issuing Bank may obtain

 

- 3 -



--------------------------------------------------------------------------------

such spot rate from another financial institution designated by the
Administrative Agent or such Issuing Bank if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency; and provided further that an Issuing Bank may use such spot rate
quoted on the date as of which the foreign exchange computation is made.

Approved Fund. Any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course of its activities and that is administered or
managed by (a) a Bank or (b) a Bank Affiliate.

Assignment and Assumption. See §20.

Balance Sheet Date. December 31, 2014.

Bank Affiliate. (a) With respect to any Bank, (i) a Person that directly, or
indirectly through one or more intermediaries, possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of such Bank, whether through the ability to exercise voting power, by
contract or otherwise or is controlled by or is under common control with such
Bank (an “Affiliate”) or (ii) any entity (whether a corporation, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its activities and is administered or managed by a Bank or an Affiliate of
such Bank and (b) with respect to any Bank that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Bank or by an Affiliate of such investment advisor.

Bank of America. Bank of America, N.A.

Banks. See Preamble.

Base Rate. For any day, a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%; and if Base Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

Base Rate Loans. Syndicated Loans or Swing Line Loans bearing interest
calculated by reference to the Base Rate.

Borrower. See Preamble.

Borrowing. Syndicated Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect or Swing Line Loans.

 

- 4 -



--------------------------------------------------------------------------------

Business Day. Any day, other than a Saturday, Sunday or any day on which banking
institutions in New York, New York are authorized by law to close, and, when
used in connection with a Eurodollar Loan, such day is also a Eurodollar
Business Day.

Canadian Dollars or C$. The lawful currency of Canada.

Canadian Dollar Letter of Credit. See §3.1(e).

Canadian Subsidiary. A Subsidiary that is organized under the laws of Canada or
any province thereof.

Capitalized Leases or Capital Leases. Leases under which a Person is the lessee
or obligor and the discounted future rental payment obligations under which are
required to be capitalized on the consolidated balance sheet of the lessee or
obligor in accordance with GAAP.

Cash Equivalents. Investments in (i) direct obligations of, or unconditionally
guaranteed by, the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of less than one year,
(ii) U.S. Dollar-denominated time deposits, certificates of deposit and banker’s
acceptances of any Bank or any other bank whose short-term commercial paper
rating from Standard & Poor’s is at least A-1 or from Moody’s is at least P-1
(each an “Approved Bank”) with maturities of not more than one year from the
date of investment, (iii) commercial paper issued by, or guaranteed by, an
Approved Bank or by the parent company of an Approved Bank, or issued by, or
guaranteed by, any company with a short-term debt rating of at least A-1 by
Standard & Poor’s and P-1 by Moody’s, in each case maturing within one year from
the date of investment, (iv) repurchase agreements with a term of less than one
year for underlying securities of the types described in clauses (ii) and
(iii) entered into with an Approved Bank, (v) variable rate demand notes with a
put option no longer than seven days from date of purchase to the extent backed
by letters of credit issued by banks having a credit rating of at least A1 from
Moody’s or P1 from Standard & Poor’s; (vi) municipal securities rated at least
A1 by Moody’s or P-1 by Standard & Poor’s with a maturity of one year or less;
(vii) any money market fund that meets the requirements of Rule 2a-7 (c) (2),
(3) and (4) promulgated under the Investment Company Act of 1940, as amended;
and (viii) any other fund or funds making substantially all of their Investments
in Investments of the kinds described in clauses (i) through (vi) above.

CERCLA. See §6.15(a).

Certified or certified. With respect to the financial statements of any Person,
such statements as audited by a firm of independent auditors, whose report
expresses the opinion, without qualification, that such financial statements
present fairly, in all material respects, the financial position of such Person.

CFO or CAO. See §7.4(b).

Class. When used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Syndicated Loans or Swing Line
Loans.

Code. The Internal Revenue Code of 1986, as amended and in effect from time to
time.

 

- 5 -



--------------------------------------------------------------------------------

Commitment. With respect to each Bank, such Bank’s commitment to make Syndicated
Loans to, and to participate in Swing Line Loans and Letters of Credit for the
account of, the Borrower, determined by multiplying such Bank’s Commitment
Percentage by the Total Commitment.

Commitment Percentage. With respect to any Bank at any time, the percentage
(carried out to the ninth decimal place) of the Total Commitment represented by
such Bank’s Commitment at such time, as the same may be adjusted in accordance
with §2.3, §5.14(iv) or §20. If the commitment of a Bank to make Syndicated
Loans and the obligation of the Issuing Banks to issue, extend and renew Letters
of Credit have been terminated pursuant to §12.2 or otherwise, then the
Commitment Percentage of each Bank shall be determined based on the Commitment
Percentage of such Bank most recently in effect, giving effect to any subsequent
assignments. The initial Commitment Percentage of each Bank is set forth
opposite the name of such Bank on Schedule 1 hereto or in the Assignment and
Assumption pursuant to which such Bank becomes a party hereto, as applicable.

Compliance Certificate. See §7.4(c).

Consolidated or consolidated. With reference to any term defined herein, shall
mean that term as applied to the accounts of the Borrower, its Subsidiaries and
all variable interest entities consolidated in accordance with GAAP.

Consolidated Earnings Before Interest and Taxes or EBIT. For any period, the
Consolidated Net Income (or Deficit) of the Borrower on a consolidated basis
plus, without duplication, the sum of (1) interest expense, (2) equity in losses
(earnings) of unconsolidated entities, (3) income taxes, (4) non-cash writedowns
or write-offs of assets, including non-cash losses on the sale of assets outside
the ordinary course of business, (5) losses attributable to the extinguishment
of Indebtedness and (6) EBIT of the businesses acquired by the Borrower or any
of its Subsidiaries (through asset purchases or otherwise) (each an “Acquired
Business”) or the Subsidiaries acquired or formed since the beginning of such
period (each a “New Subsidiary”) provided, that a statement identifying all such
Acquired Businesses and the EBIT of such Acquired Businesses is delivered to the
Banks with the Compliance Certificate for such period, all to the extent that
each of items (1) through (5) was deducted in determining Consolidated Net
Income (or Deficit) in the relevant period, minus non-cash extraordinary gains
on the sale of assets outside the ordinary course of business to the extent
included in Consolidated Net Income (or Deficit).

Consolidated Earnings Before Interest, Taxes, Depreciation and Amortization or
EBITDA. For any period, EBIT plus (a) depreciation expense, and (b) amortization
expense to the extent the same would be included in the calculation of
Consolidated Net Income (or Deficit) for such period, determined in accordance
with GAAP.

Consolidated Net Income (or Deficit). The consolidated net income (or deficit)
of the Borrower, after deduction of all expenses, taxes, and other proper
charges, determined in accordance with GAAP.

Consolidated Tangible Assets. Consolidated Total Assets less the sum of:

 

- 6 -



--------------------------------------------------------------------------------

(a) the total book value of all assets of the Borrower on a consolidated basis
properly classified as intangible assets under GAAP, including such items as
goodwill, the purchase price of acquired assets in excess of the fair market
value thereof, trademarks, trade names, service marks, customer lists, brand
names, copyrights, patents and licenses, and rights with respect to the
foregoing; plus

(b) all amounts representing any write-up in the book value of any assets of the
Borrower on a consolidated basis resulting from a revaluation thereof subsequent
to the Balance Sheet Date.

Consolidated Total Assets. All assets of the Borrower determined on a
consolidated basis in accordance with GAAP.

Consolidated Total Interest Expense. For any period, the aggregate amount of
interest expense required by GAAP to be paid or (without duplication) accrued
during such period on all Indebtedness of the Borrower on a consolidated basis
outstanding during all or any part of such period, including capitalized
interest expense for such period, the amortization of debt discounts and the
amortization of fees payable in connection with the incurrence of Indebtedness.

Defaulting Bank. Subject to §5.14, any Bank that (a) has failed to (i) perform
all or any portion of its funding obligations hereunder, including in respect of
Loans or participations in respect of Letters of Credit or Swing Line Loans
within three Business Days of the date required to be funded by it hereunder
unless such Bank notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Bank’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to Administrative Agent, any Issuing Bank,
the Swing Line Bank or any other Bank any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within three Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any Bank that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements generally in which it commits to extend credit (unless such writing
or public statement relates to such Bank’s obligation to fund a Loan hereunder
and states that such position is based on such Bank’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after request by the Administrative Agent, to confirm in writing to the
Administrative Agent that it will comply with its funding obligations (provided
that such Bank shall cease to be a Defaulting Bank pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Bank shall not be a Defaulting Bank solely by virtue of the ownership or
acquisition of any equity interest in

 

- 7 -



--------------------------------------------------------------------------------

that Bank or any direct or indirect parent company thereof by a governmental
agency so long as such ownership interest does not result in or provide such
Bank with immunity from the jurisdiction of courts within the United States or
from enforcement of judgments or writs of attachment on its assets or permit
such Bank (or governmental agency) to reject, repudiate, disavow or disaffirm
any contracts or agreements made with such Bank. Any determination by the
Administrative Agent that a Bank is a Defaulting Bank under clauses (a) through
(d) above, and of the effective date of such status, shall be conclusive and
binding absent manifest error, and such Bank shall be deemed to be a Defaulting
Bank (subject to §5.14) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, each Issuing Bank, the
Swing Line Bank and each Bank promptly following such determination.

Defaults. See §12.1.

Designated Jurisdiction. Any country, region or territory to the extent that
such country, region or territory itself is, or whose government is, the subject
of any Sanction.

Disclosure Documents. The Borrower’s financial statements referred to in §6.4
and filings made by the Borrower or the Guarantor with the Securities and
Exchange Commission that were publicly available prior to the Effective Date
which were provided to the Banks.

Disposal or Disposed. See “Release”.

Distribution. The declaration or payment of any dividend or other return on
equity on or in respect of any shares of any class of capital stock, any
partnership interests or any membership interests of any Person (other than
dividends or other such returns payable solely in shares of capital stock,
partnership interests or membership units of such Person, as the case may be);
the purchase, redemption, or other retirement of any shares of any class of
capital stock, partnership interests or membership units of such Person,
directly or indirectly through a Subsidiary or otherwise; the return of equity
capital by any Person to its shareholders, partners or members as such; or any
other distribution on or in respect of any shares of any class of capital stock,
partnership interest or membership unit of such Person.

Dollars or US$ or $ or U.S. Dollars. The lawful currency of the United States of
America.

Drawdown Date. The date on which any Loan is made or is to be made, or any
amount is paid by an Issuing Bank under a Letter of Credit.

EBIT. See definition of Consolidated Earnings Before Interest and Taxes.

EBITDA. See definition of Consolidated Earnings Before Interest, Taxes,
Depreciation and Amortization.

Effective Date. The date on which the conditions precedent set forth in §10.1
hereof are satisfied.

 

- 8 -



--------------------------------------------------------------------------------

Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower, any of its Subsidiaries, or
any ERISA Affiliate, other than a Multiemployer Plan.

Environmental Laws. See §6.15(a).

EPA. See §6.15(b).

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

ERISA Affiliate. Any Person which is treated as a single employer, member of a
controlled group, or under common control with the Borrower or any of its
Subsidiaries under §412, §414 or §430 of the Code.

ERISA Reportable Event. A reportable event within the meaning of §4043 of ERISA
and the regulations promulgated thereunder with respect to a Guaranteed Pension
Plan as to which the requirement of notice has not been waived.

Eurocurrency Reserve Rate. For any day with respect to a Eurodollar Loan, or
Base Rate Loan the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the reserve percentage (expressed as
a decimal, carried out to nine decimal places) in effect on such day, whether or
not applicable to any Bank, under regulations issued from time to time by the
Board of Governors of the Federal Reserve System for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Loan, and Base Rate Loan the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, shall be adjusted
automatically as of the effective date of any change in the Eurocurrency Reserve
Rate.

Eurodollar Business Day. Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London or such
other eurodollar interbank market as may be selected by the Administrative Agent
in its sole discretion acting in good faith.

Eurodollar Loans. Syndicated Loans bearing interest calculated by reference to
clause (a) of the definition of Eurodollar Rate.

Eurodollar Rate. (a) For any Interest Period with respect to a Eurodollar Loan,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Eurodollar Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period divided by a number equal
to 1.00 minus the Eurocurrency

 

- 9 -



--------------------------------------------------------------------------------

Reserve Rate, if applicable; and if the Eurodollar Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at approximately 11:00 a.m., London time
determined two Eurodollar Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day divided by a number equal to 1.00 minus the Eurocurrency
Reserve Rate, if applicable;

provided, that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
to the applicable Interest Period in a manner consistent with market practice;
provided, further, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied to the applicable Interest Period as otherwise reasonably determined
by the Administrative Agent. The Administrative Agent does not warrant, nor
accept responsibility, nor shall it have any liability with respect to the
administration, submission or any other matter related to LIBOR or any
comparable or successor rate referenced in this definition above.

Events of Default. See §12.1.

Existing Credit Agreement. See Recital A in the Preamble.

Existing Letters of Credit. Those Letters of Credit that were issued under the
Existing Credit Agreement and are outstanding as of the date hereof, and which
are identified in Schedule 3.1.2 hereof.

Facility Fee. See §2.2.

FASB ASC. The Accounting Standards Codification of the Financial Accounting
Standards Board.

FATCA. §§1471 through 1474 of the Code, as of the date of this Agreement (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to §1471(b)(1)
of the Code.

FCPA. United States Foreign Corrupt Practices Act of 1977.

Federal Funds Rate. For any day, the rate per annum (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (i) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Bank of America on such day on
such transactions as determined by the Administrative Agent.

 

- 10 -



--------------------------------------------------------------------------------

Financial Affiliate. A subsidiary of the bank holding company controlling any
Bank, which subsidiary is engaging in any of the activities permitted by §4(e)
of the Bank Holding Company Act of 1956 (12 U.S.C. §1843).

Fronting Fee. See §3.6.

Generally accepted accounting principles or GAAP. When used in this Agreement,
whether directly or indirectly through reference to a capitalized term used
therein, means principles that are consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors as in
effect from time to time, except as otherwise specifically prescribed herein. If
any “Accounting Change” (as defined below) occurs subsequent to the Effective
Date, such change results in a material change in the method of calculation of
financial covenants, standards or terms in this Agreement or any other Loan
Document and any of the Borrower, the Administrative Agent or the Majority Banks
shall so request, then (A) the Borrower, the Banks and the Administrative Agent
agree to enter into negotiations in good faith in order to amend such provisions
of this Agreement or such other Loan Document so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made (subject to the approval of the
Majority Banks), and (B) until such time as such an amendment shall have been
executed and delivered by the Borrower, the Administrative Agent and the
Majority Banks, (i) the financial covenants, standards and terms in this
Agreement and the other Loan Documents impacted by such material change shall
continue to be calculated or construed as if such Accounting Changes had not
occurred and (ii) the Borrower shall provide to the Administrative Agent and the
Banks a reconciliation between the calculation of such impacted covenants,
standards and terms before and after giving effect to such Accounting Changes.
“Accounting Changes” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the Securities and Exchange Commission.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
“Indebtedness” of the Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

Guaranteed Obligations. See §28.1.

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by the Borrower, its Subsidiaries or
any ERISA Affiliate (or pursuant to which any such Person accrued an obligation
to make contributions at any time during the preceding five plan years) the
benefits of which are guaranteed on termination in full or in part by the PBGC
pursuant to Title IV of ERISA, other than a Multiemployer Plan.

Guarantor. See Preamble.

 

- 11 -



--------------------------------------------------------------------------------

Guaranty. Any obligation, contingent or otherwise, of a Person guaranteeing or
having the economic effect of guaranteeing any Indebtedness or other obligation
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term Guaranty shall not include
endorsements for collection or deposit in the ordinary course of business.

Hazardous Substances. See §6.15(b).

Indebtedness. Collectively, without duplication, whether classified as
indebtedness, an investment or otherwise on the obligor’s balance sheet, (a) all
indebtedness for borrowed money, (b) all obligations for the deferred purchase
price of property or services (other than trade payables incurred in the
ordinary course of business which either (i) are not overdue by more than ninety
(90) days, or (ii) are being disputed in good faith and for which adequate
reserves have been established in accordance with GAAP), (c) all obligations
evidenced by notes, bonds, debentures or other similar debt instruments, (d) all
obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired (even though the rights
and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all
obligations, liabilities and indebtedness under Capitalized Leases, (f) all
obligations, liabilities or indebtedness arising from the making of a drawing
under surety, performance bonds, or any other bonding arrangement,
(g) Guaranties with respect to all Indebtedness of others referred to in clauses
(a) through (f) above, and (h) all Indebtedness of others referred to in clauses
(a) through (f) above secured or supported by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured or
supported by) any Lien on the property or assets of the Borrower or any
Subsidiary, even though the owner of the property has not assumed or become
liable, contractually or otherwise, for the payment of such Indebtedness;
provided that if a Permitted Receivables Transaction is outstanding and is
accounted for as a sale of accounts receivable under generally accepted
accounting principles, Indebtedness shall also include the additional
Indebtedness, determined on a consolidated basis, which would have been
outstanding had such Permitted Receivables Transaction been accounted for as a
borrowing.

Interest Period. With respect to each Loan (a) initially, the period commencing
on the Drawdown Date of such Loan and ending on the last day of one of the
periods set forth below, as selected by the Borrower in accordance with this
Agreement for any Eurodollar Loan, 1, 2, 3, or 6 months (in each case subject to
availability) and (b) thereafter, each period commencing on the last day of the
next preceding Interest Period applicable to such Loan and ending on the last
day of one of the periods set forth above, as selected by the Borrower in
accordance with this Agreement or if such period has no numerically
corresponding day, on the last Business Day of such period; provided that any
Interest Period which would otherwise end on a day which is not

 

- 12 -



--------------------------------------------------------------------------------

a Business Day shall be deemed to end on the next succeeding Business Day;
provided further that for any Interest Period for any Eurodollar Loan, if such
next succeeding Business Day falls in the next succeeding calendar month, such
Interest Period shall be deemed to end on the next preceding Business Day; and
provided further that no Interest Period shall extend beyond the Maturity Date.

Interim Balance Sheet Date. March 31, 2015.

Investments. All expenditures made by a Person and all liabilities incurred
(contingently or otherwise) by a Person for the acquisition of stock of (other
than the stock of Subsidiaries), or Indebtedness of, or for loans, advances,
capital contributions or transfers of property to, or in respect of any
Guaranties or other commitments as described under Indebtedness, or obligations
of, any other Person, including without limitation, the funding of any captive
insurance company (other than loans, advances, capital contributions or
transfers of property to any Subsidiaries or variable interest entities
consolidated in accordance with FASB ASC 810, or Guaranties with respect to
Indebtedness of any Subsidiary or variable interest entities consolidated in
accordance with FASB ASC 810). In determining the aggregate amount of
Investments outstanding at any particular time: (a) the amount of any Investment
represented by a Guaranty shall be taken at not less than the principal amount
of the obligations guaranteed and still outstanding; (b) there shall be included
as an Investment all interest accrued with respect to Indebtedness constituting
an Investment unless and until such interest is paid; (c) there shall be
deducted in respect of each such Investment any amount received as a return of
capital (but only by partial or full repurchase, redemption, retirement,
repayment, liquidating dividend or liquidating distribution); (d) there shall
not be deducted in respect of any Investment any amounts received as earnings on
such Investment, whether as dividends, interest or otherwise, except that
accrued interest included as provided in the foregoing clause (b) may be
deducted when paid; and (e) there shall not be deducted from the aggregate
amount of Investments any decrease in the value thereof.

ISP. The “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance).

Issuing Banks. (i) the Banks listed on Schedule 3.1 hereto and (ii) any other
Bank that agrees (in its sole discretion) to act as Issuing Bank pursuant to an
instrument in writing in form and substance satisfactory to such Bank, the
Borrower and the Administrative Agent and signed by them (which instrument shall
set forth the maximum aggregate face amount of all Letters of Credit of such
Issuing Bank and shall, as to such maximum amount, automatically be deemed to
supplement Schedule 3.1 hereto); provided, that in the case of any Existing
Letter of Credit that was issued through a Bank Affiliate of an Issuing Bank,
such Letter of Credit shall be deemed for purposes of §3.1(a) to have been
issued by such Issuing Bank and the provisions of §3.1(g) shall apply.

Lead Arrangers. J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Barclays Bank PLC, as Lead Arrangers and Joint
Bookrunners in connection with the credit facility provided herein.

 

- 13 -



--------------------------------------------------------------------------------

Letter of Credit Applications. Letter of credit applications in such form or
forms as may be agreed upon by the Borrower and the relevant Issuing Bank from
time to time with respect to each Letter of Credit issued or deemed issued
hereunder, as such Letter of Credit Applications may be amended, varied or
supplemented from time to time; provided, however, in the event of any conflict
or inconsistency between the terms of any Letter of Credit Application and this
Agreement, the terms of this Agreement shall control.

Letter of Credit Fee. See §3.6.

Letter of Credit Participation. See §3.1(c).

Letter of Credit Request. See §3.1(a).

Letters of Credit. Letters of credit issued or to be issued by the Issuing Banks
under §3 hereof for the account of the Borrower (including without limitation
any Canadian Dollar Letters of Credit), and the Existing Letters of Credit.

LIBOR. See the definition of Eurodollar Rate.

Lien. With respect to any asset, (a) any mortgage, deed of trust, lien
(statutory or otherwise), pledge, hypothecation, encumbrance, charge, security
interest, assignment, deposit arrangement or other restriction in, on or of such
asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, Capital Lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

Loan Documents. This Agreement, the Letter of Credit Applications, the Letters
of Credit and any documents, instruments or agreements executed in connection
with any of the foregoing, each as amended, modified, supplemented, or replaced
from time to time.

Loans. Collectively, the Syndicated Loans and the Swing Line Loans.

Majority Banks. At any date, Banks the aggregate amount of whose Commitments is
greater than fifty percent (50%) of the Total Commitment; provided that in the
event that the Total Commitment has been terminated, the Majority Banks shall be
Banks holding greater than fifty percent (50%) of the aggregate outstanding
principal amount of the Obligations on such date; provided that (i) the
Commitment of, and the portion of the outstanding principal amount of the
Obligations held or deemed held by, any Defaulting Bank shall be excluded for
purposes of making a determination of Majority Banks and (ii) the amount of any
risk participation in any Swing Line Loan or Letter of Credit Participation that
such Defaulting Bank has failed to fund that has not been reallocated to and
funded by another Bank shall be deemed to be held by the Bank that is the Swing
Line Bank or applicable Issuing Bank, as the case may be, in making such
determination.

Material Adverse Effect. A material adverse effect on (a) the business, assets,
operations, or financial condition of the Borrower and the Subsidiaries taken as
a whole, (b) the ability of the Borrower or the Guarantor to perform any of its
obligations under any Loan Document to which it is a party, or (c) the rights
of, or remedies or benefits available to, the Administrative Agent or any Bank
under any Loan Document.

 

- 14 -



--------------------------------------------------------------------------------

Maturity Date. July 10, 2020.

Maximum Drawing Amount. At any time, the maximum aggregate amount from time to
time that the beneficiaries may draw under outstanding Letters of Credit (using,
in the case of Canadian Dollar Letters of Credit, the U.S. Dollar Equivalent of
the aggregate undrawn face amount thereof on the relevant date) (plus, for
purposes of computing amounts outstanding including under §§2.1(a), 2.2,
2.3.1(a), 2.6(a), 3.2(b), 5.2 and 12.1, but without duplication, unpaid
Reimbursement Obligations, if any). Unless otherwise specified herein, the
outstanding amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided, that
with respect to any Letter of Credit that, by its terms or the terms of any
document or agreement related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

Moody’s. Moody’s Investors Service, Inc.

Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by the Borrower, any of its Subsidiaries, or any
ERISA Affiliate (or pursuant to which any such Person accrued an obligation to
make contributions at any time during the preceding five plan years).

New Lending Office. See §5.1(d).

Non-U.S. Bank. See §5.1(c).

Note. Any promissory note issued according to §2.4(e).

Obligations. All indebtedness, obligations and liabilities of the Borrower to
any of the Banks and the Administrative Agent arising or incurred under this
Agreement or any of the other Loan Documents or in respect of any of the Loans
made or Reimbursement Obligations incurred or the Letters of Credit, or any
other instrument at any time evidencing any thereof, individually or
collectively, existing on the date of this Agreement or arising thereafter,
whether direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise.

OFAC. The Office of Foreign Assets Control of the United States Department of
the Treasury.

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

 

- 15 -



--------------------------------------------------------------------------------

Permitted Liens. Any of the following Liens:

(a) Liens for taxes not yet due or that are being contested in compliance with
§7.8;

(b) carriers’, warehousemen’s, maritime, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business that are being
contested in good faith by appropriate proceedings and for which adequate
reserves with respect thereto have been set aside as required by GAAP;

(c) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;

(d) Liens to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Leases), statutory obligations, surety
and appeal bonds, suretyship, performance and landfill closure bonds and other
obligations of a like nature incurred in the ordinary course of business;

(e) zoning restrictions, easements, rights-of-way, restrictions on use of
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;

(f) the Liens on Schedule 1.1 hereto securing the obligations listed on such
Schedule and any replacement Lien securing any renewal, extension or refunding
of such obligations; provided, that (i) the aggregate principal amount of
obligations secured by any renewal, extension or refunding Lien permitted by
this clause (f) shall not exceed the aggregate outstanding principal amount of
the obligations secured by the Lien being replaced at the time of such renewal,
extension or refunding (plus transaction costs, including premiums and fees,
related thereto), and (ii) each replacement Lien shall be limited to
substantially the same property that secured the Lien so replaced;

(g) legal or equitable encumbrances deemed to exist by reason of the existence
of any litigation or other legal proceeding or arising out of a judgment or
award with respect to which an appeal is being prosecuted in good faith by
appropriate action and with respect to which adequate reserves are being
maintained and, in the case of judgment liens, execution thereon is stayed;

(h) rights reserved or vested in any municipality or governmental, statutory or
public authority to control or regulate any property of the Borrower or any
Subsidiary, or to use such property in a manner that does not materially impair
the use of such property for the purposes for which it is held by the Borrower
or such Subsidiary;

(i) any obligations or duties affecting the property of the Borrower or any of
its Subsidiaries to any municipality, governmental, statutory or public
authority with respect to any franchise, grant, license or permit;

 

- 16 -



--------------------------------------------------------------------------------

(j) Liens filed in connection with sales of receivables by any of the
Subsidiaries (other than the Guarantor) to a wholly-owned special purpose
financing Subsidiary for purposes of perfecting such sales, provided that no
third party has any rights with respect to such Liens or any assets subject
thereto;

(k) any interest or title of a lessor under any sale lease-back transaction
entered into by the Borrower or any Subsidiary conveying only the assets so
leased back to the extent the related Indebtedness is permitted under §8.1
hereof;

(l) Liens created or deemed to be created under Permitted Receivables
Transactions at any time provided such Liens do not extend to any property or
assets other than the trade receivables sold pursuant to such Permitted
Receivables Transactions, interests in the goods or products (including returned
goods and products), if any, relating to the sales giving rise to such trade
receivables; any security interests or other Liens and property subject thereto
(other than on any leases or related lease payment rights or receivables between
the Borrower and any of its Subsidiaries, as lessors or sublessors) from time to
time purporting to secure the payment by the obligors of such trade receivables
(together with any financing statements authorized by such obligors describing
the collateral securing such trade receivables) pursuant to such Permitted
Receivables Transactions; and

(m) Liens securing other Indebtedness, provided that the aggregate amount of all
liabilities, including any Indebtedness, of the Borrower and its Subsidiaries
secured by all Liens permitted in subsections (k), (1) and (m), when added
(without duplication) to the aggregate outstanding amount of Indebtedness of the
Borrower’s Subsidiaries permitted under §8.1(b) and Indebtedness with respect to
Permitted Receivables Transactions, shall not exceed 15% of Consolidated
Tangible Assets at any time.

Permitted Receivables Transaction. Any sale or sales of, and/or securitization
of, any accounts receivable of the Borrower and/or any of its Subsidiaries (the
“Receivables”) pursuant to which (a) the Borrower and its Subsidiaries realize
aggregate net proceeds of not more than $750,000,000 at any one time
outstanding, including, without limitation, any revolving purchase(s) of
Receivables where the maximum aggregate uncollected purchase price (exclusive of
any deferred purchase price) for such Receivables at any time outstanding does
not exceed $750,000,000, and (b) which Receivables shall not be discounted more
than 25%.

Person. Any individual, corporation, partnership, joint venture, limited
liability company, trust, unincorporated association, business, or other legal
entity, and any government or any governmental agency or political subdivision
thereof.

 

- 17 -



--------------------------------------------------------------------------------

Pricing Table:

 

Level

  

Senior Public Debt Rating

  

Applicable
Facility

Fee Rate

  

Applicable
L/C Rate

  

Applicable
Base Rate

  

Applicable
Eurodollar Rate

1    Greater than or equal to A by Standard & Poor’s
or greater than or equal to A2 by Moody’s    0.07% per annum    0.805% per annum
  

Base Rate plus

0.0% per annum

  

Eurodollar Rate plus

0.805% per annum

2    A- by Standard & Poor’s or A3 by Moody’s    0.09% per annum    0.91% per
annum   

Base Rate plus

0.0% per annum

  

Eurodollar Rate plus

0.91% per annum

3    BBB+ by Standard & Poor’s or Baa1 by Moody’s    0.10% per annum    1.00%
per annum   

Base Rate plus

0.0% per annum

  

Eurodollar Rate plus

1.00% per annum

4    BBB by Standard & Poor’s or Baa2 by Moody’s    0.15% per annum    1.05% per
annum   

Base Rate plus

0.05% per annum

  

Eurodollar Rate plus

1.05% per annum

5    Less than or equal to BBB- by Standard & Poor’s
or less than or equal to Baa3 by Moody’s    0.20% per annum    1.30% per annum
  

Base Rate plus

0.30% per annum

  

Eurodollar Rate plus

1.30% per annum

The applicable rates charged for any day shall be determined by the higher
Senior Public Debt Rating in effect as of that day, provided that if the higher
Senior Public Debt Rating is more than one level higher than the lower Senior
Public Debt Rating, the applicable rate shall be set at one level below the
higher Senior Public Debt Rating.

RCRA. See §6.15(a).

Real Property. All real property heretofore, now, or hereafter owned, operated,
or leased by the Borrower or any of its Subsidiaries.

Reimbursement Obligation. The Borrower’s obligation to reimburse the applicable
Issuing Bank and the Banks on account of any drawing under any Letter of Credit,
all as provided in §3.2.

Release. Shall have the meaning specified in CERCLA and the term “Disposal” (or
“Disposed”) shall have the meaning specified in the RCRA and regulations
promulgated thereunder; provided, that in the event either CERCLA or RCRA is
amended so as to broaden the meaning of any term defined thereby, such broader
meaning shall apply as of the effective date of such amendment and provided
further, to the extent that the laws of Canada or a state, province, territory
or other political subdivision thereof wherein the property lies establish a
meaning for “Release” or “Disposal” which is broader than specified in either
CERCLA, or RCRA, such broader meaning shall apply to the Borrower’s or any of
its Subsidiaries’ activities in that state, province, territory or political
subdivision.

Replacement Bank. See §5.12.

Replacement Notice. See §5.12.

 

- 18 -



--------------------------------------------------------------------------------

Revaluation Date. With respect to any Canadian Letter of Credit, each of the
following: (i) each date of the issuance of such Canadian Letter of Credit,
(ii) each date of an amendment thereof having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the applicable Issuing Bank thereunder, and (iv) such additional
dates as the Administrative Agent or the applicable Issuing Bank shall determine
or the Majority Banks shall require.

Sanction(s). Any economic or trade sanctions administered or enforced by the
United States Government (including without limitation, OFAC and the U.S.
Department of State), the United Nations Security Council, the European Union,
Her Majesty’s Treasury (“HMT”) or other relevant sanctions authority.

Senior Public Debt Rating. The ratings of the Borrower’s public unsecured
long-term senior debt, without third party credit enhancement, issued by Moody’s
and Standard & Poor’s.

Significant Subsidiary. At any time, a Subsidiary that at such time meets the
definition of “significant subsidiary” contained in Regulation S-X of the
Securities and Exchange Commission as in effect on the date hereof, but as if
each reference in said definition to the figure “10 percent” were a reference to
the figure “3 percent”.

Standard & Poor’s. Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc.

Subsidiary. As to any Person, any corporation, association, trust, or other
business entity of which such Person shall at any time own, directly or
indirectly, at least a majority of the outstanding capital stock or other
interest entitled to vote generally and whose financial results are required to
be consolidated with the financial results of the designated parent in
accordance with GAAP. Unless otherwise specified herein or the context otherwise
requires, any reference herein to a Subsidiary shall be deemed to refer to a
Subsidiary of the Borrower.

Swap Contracts. All obligations in respect of interest rate, currency or
commodity exchange, forward, swap, or futures contracts or similar transactions
or arrangements entered into to protect or hedge the Borrower and its
Subsidiaries against interest rate, exchange rate or commodity price risks or
exposure, or to lower or diversify their funding costs.

Swing Line Bank. Bank of America.

Swing Line Loan. See §2.11(a).

Swing Line Loan Request. A notice of a Swing Line Borrowing pursuant to §2.11,
which shall be substantially in the form of Exhibit B, or such other form as
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent).

Swing Line Sublimit. An amount equal to the lesser of (a) $100,000,000 and
(b) the Total Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Total Commitments.

 

- 19 -



--------------------------------------------------------------------------------

Syndicated Loan Request. See §2.6(a).

Syndicated Loans. A Borrowing hereunder consisting of one or more loans made by
the Banks to the Borrower under the procedures described in §2.1(a).

Terminated Plans. The Waste Management, Inc. Pension Plan and The Waste
Management of Alameda County, Inc. Retirement Plan.

Total Commitment. Initially $2,250,000,000, as such amount may be increased or
reduced in accordance with the terms hereof, or, if such Total Commitment has
been terminated pursuant to §2.3.1 or §12.2 hereof, zero.

Total Debt. The sum, without duplication, of all (1) Indebtedness of the
Borrower on a consolidated basis under subsections (a) through (h) of the
definition of “Indebtedness” (provided, however, that Indebtedness with respect
to Permitted Receivables Transactions shall not be included in such
calculation), plus (2) non-contingent reimbursement obligations of the Borrower
and its Subsidiaries with respect to drawings under any letters of credit.

Type. When used in reference to any Loan, refers to whether the rate of interest
on such Loan is determined by reference to the Eurodollar Rate or the Base Rate.

U.S. Dollar Equivalent. With respect to any amount denominated in Canadian
Dollars computed at any time, the equivalent amount thereof in U.S. Dollars as
determined by the Administrative Agent or the Issuing Bank, as the case may be,
at such time on the basis of the Applicable Spot Rate (determined in respect of
the most recent Revaluation Date).

USA Patriot Act. The USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)).

§1.2. Rules of Interpretation.

(a) Unless otherwise noted, a reference to any document or agreement (including
this Agreement) shall include such document or agreement as amended, modified or
supplemented from time to time in accordance with its terms and the terms of
this Agreement.

(b) The singular includes the plural and the plural includes the singular.

(c) A reference to any law includes any amendment or modification to such law.

(d) A reference to any Person includes its permitted successors and permitted
assigns.

(e) Accounting terms capitalized but not otherwise defined herein have the
meanings assigned to them by generally accepted accounting principles applied on
a consistent basis by the accounting entity to which they refer.

 

- 20 -



--------------------------------------------------------------------------------

(f) The words “include”, “includes” and “including” are not limiting.

(g) All terms not specifically defined herein or by generally accepted
accounting principles, which terms are defined in the Uniform Commercial Code as
in effect in the State of New York, have the meanings assigned to them therein.

(h) Reference to a particular “§” refers to that section of this Agreement
unless otherwise indicated.

(i) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

§1.3. Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g., a “Syndicated Loan”) or
by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar
Syndicated Loan”).

§2. THE LOAN FACILITIES.

§2.1. Commitment to Lend.

(a) Subject to the terms and conditions set forth in this Agreement, each of the
Banks severally agrees to lend to the Borrower and the Borrower may borrow,
repay, and reborrow from time to time between the Effective Date and the
Maturity Date, upon notice by the Borrower to the Administrative Agent given in
accordance with this §2, its Commitment Percentage of the Syndicated Loans
requested by the Borrower; provided that the sum of the outstanding principal
amount of the Syndicated Loans plus the outstanding principal amount of the
Swing Line Loans plus the Maximum Drawing Amount of outstanding Letters of
Credit shall not exceed the Total Commitment.

(b) On the date of each request for a Loan or Letter of Credit hereunder, the
Borrower shall be deemed to have made a representation and warranty that the
conditions set forth in §10 and §11, as the case may be, have been satisfied on
the date of such request. Any unpaid Reimbursement Obligation shall be a Base
Rate Loan, as set forth in §3.2(a).

§2.2. Facility Fee. The Borrower agrees to pay to the Administrative Agent for
the account of the Banks a fee (the “Facility Fee”) on the Total Commitment
(whether or not utilized) equal to the Applicable Facility Fee Rate multiplied
by the Total Commitment, provided that after the expiry or termination of the
Total Commitment, the Facility Fee shall be computed on the sum of (A) the
Maximum Drawing Amount of all Letters of Credit, if any, outstanding from time
to time and (B) all Loans outstanding from time to time. The Facility Fee shall
be payable for the period from and after the Effective Date quarterly in arrears
on the first day of each calendar quarter for the immediately preceding calendar
quarter, with the first such payment commencing on October 1, 2015, and on the
Maturity Date (or on the date of termination in full of the Total Commitment, if
earlier) and on the date of termination of all Letters of Credit and payment in
full of all Loans. The Facility Fee shall be distributed pro rata among the
Banks in accordance with each Bank’s Commitment Percentage.

 

- 21 -



--------------------------------------------------------------------------------

§2.3. Reduction and Increase of Total Commitment.

§2.3.1 Reduction of Total Commitment.

(a) The Borrower shall have the right at any time and from time to time upon
three (3) Business Days’ prior written notice to the Administrative Agent to
reduce by $25,000,000 or a greater amount, or terminate entirely, the Total
Commitment, whereupon each Bank’s Commitment shall be reduced pro rata in
accordance with such Bank’s Commitment Percentage of the amount specified in
such notice or, as the case may be, terminated; provided that at no time may the
Total Commitment be reduced to an amount less than the sum of (A) the Maximum
Drawing Amount of all Letters of Credit (other than the amount of cash
collateral or other credit support satisfactory to the Administrative Agent and
each applicable Issuing Bank that the Borrower has provided to secure
Reimbursement Obligations prior to or concurrently with such termination which
would exceed the Total Commitment), and (B) all Loans then outstanding.

(b) No reduction or termination of the Total Commitment once made may be
revoked; the portion of the Total Commitment reduced or terminated may not be
reinstated; and amounts in respect of such reduced or terminated portion may not
be reborrowed.

(c) The Administrative Agent will notify the Banks promptly after receiving any
notice delivered by the Borrower pursuant to this §2.3.1 and will distribute to
each Bank a revised Schedule 1 to this Agreement.

§2.3.2 Increase of Total Commitment. Unless a Default or Event of Default has
occurred and is continuing, the Borrower may request, subject to the approval of
the Administrative Agent, that the Total Commitment be increased, provided that
such increase shall not, except with the consent of the Majority Banks, in any
event exceed $500,000,000 plus the amount, if any, by which the Total Commitment
has been reduced as a result of the termination of the Commitments of any Bank
pursuant to §5.12 hereunder; provided, however, that (i) any Bank which is a
party to this Agreement prior to such increase shall have the first option, and
may elect, to fund its pro rata share of the increase, thereby increasing its
Commitment hereunder, but no Bank shall have any obligation to do so, (ii) in
the event that it becomes necessary to include a new Bank to provide additional
funding under this §2.3.2, such new Bank must be reasonably acceptable to the
Administrative Agent and the Borrower and shall become a Bank pursuant to a
joinder agreement in form and substance satisfactory to the Administrative Agent
and its counsel, and (iii) the Banks’ Commitment Percentages shall be
correspondingly adjusted, as necessary, to reflect any increase in the Total
Commitment and Schedule 1 shall be amended to reflect such adjustments. At the
time of requesting any such increase, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Bank is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such request to the Banks unless otherwise approved
by the Administrative Agent). Each Bank shall notify the Administrative Agent
within such time period whether or not it agrees to increase its Commitment and,
if so, whether by an amount equal to, greater than, or less than its Commitment
Percentage of such requested increase. Any Bank not responding within such time
period shall be deemed to have declined to increase its Commitment. If the

 

- 22 -



--------------------------------------------------------------------------------

Total Commitment is increased in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Borrower and the Banks of the
final allocation of such increase and the Increase Effective Date. Any such
increase in the Total Commitment shall require, among other things, the
satisfaction of such conditions precedent as the Administrative Agent may
reasonably require, including, without limitation, the Administrative Agent’s
receipt of evidence of applicable corporate authorization and other corporate
documentation from the Borrower and the Guarantor and the legal opinion of
counsel to the Borrower and the Guarantor, each in form and substance
satisfactory to the Administrative Agent and such Banks as are participating in
such increase. The Borrower shall prepay that portion of any Syndicated Loans
outstanding on the effective date of any such increase to the extent necessary
to keep the outstanding Syndicated Loans ratable with any revised Commitment
Percentages arising from any nonratable increase in the Total Commitments under
this Section. This Section shall supersede any provisions in § 5.1 or § 15.9 to
the contrary.

§2.4. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the pro rata account of the Banks, the then unpaid
principal amount of the Syndicated Loans on the Maturity Date and (ii) to the
Swing Line Bank, for its account, the then unpaid principal amount of each Swing
Line Loan on the earlier of the Maturity Date and the first date after such
Swing Line Loan is made that is the 15th or last day of a calendar month and is
at least two Business Days after such Swing Line Loan is made; provided that on
each date that a Syndicated Loan is made, the Borrower shall repay all Swing
Line Loans then outstanding.

(b) Each Bank shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Bank resulting from
each Loan made by such Bank, including the amounts of principal and interest
payable and paid to such Bank from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Bank hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Banks and each Bank’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this §2.4 shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Bank or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

- 23 -



--------------------------------------------------------------------------------

(e) Any Bank may request that any Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Bank a promissory note payable to the order of such Bank (or, if requested by
Bank, to such Bank and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
§20) be represented by one or more promissory notes in such form payable to the
order of the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

(f) Notwithstanding anything to the contrary in this Agreement, any Bank may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Bank.

§2.5. Interest on Loans.

(a) The outstanding principal amount of Base Rate Syndicated Loans and Swing
Line Loans shall bear interest at the rate per annum equal to the Applicable
Base Rate. The outstanding principal amount of the Eurodollar Rate Syndicated
Loans shall bear interest at the Applicable Eurodollar Rate.

(b) Interest shall be payable (i) quarterly in arrears on the first Business Day
of each calendar quarter, with the first such payment commencing October 1,
2015, on Base Rate Loans, (ii) on the last day of the applicable Interest
Period, and if such Interest Period is longer than three months, also on the
last day of each three month period following the commencement of such Interest
Period, on Eurodollar Loans, and (iii) on the Maturity Date for all Loans.

§2.6. Requests for Syndicated Loans.

(a) The Borrower shall give to the Administrative Agent notice, which may be
given by (i) telephone or (ii) in the form of Exhibit A hereto (or such other
form as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent)) of each Syndicated Loan requested hereunder (a
“Syndicated Loan Request”); provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Syndicated
Loan Request. Each such Syndicated Loan Request shall be appropriately completed
and signed by an authorized officer of the Borrower not later than (A) 11:00
a.m. (New York time) on the proposed Drawdown Date of any Base Rate Loan, or
(B) 11:00 a.m. (New York time) three (3) Business Days prior to the proposed
Drawdown Date of any Eurodollar Loan. Each such Syndicated Loan Request shall
specify (1) the principal amount of the Syndicated Loan requested, (2) the
proposed Drawdown Date of such Syndicated Loan, (3) whether such Syndicated Loan
requested is to be a Base Rate Loan or a Eurodollar Loan, and (4) the Interest
Period for such Syndicated Loan, if a Eurodollar Loan. If the Borrower fails to
specify whether a Syndicated Loan is to be a Base Rate Loan or a Eurodollar Rate
Loan, then the

 

- 24 -



--------------------------------------------------------------------------------

applicable Syndicated Loan shall be made as a Base Rate Loan. If the Borrower
requests that a Syndicated Loan is to be a Eurodollar Loan, but fails to specify
the Interest Period, it will be deemed to have requested an Interest Period of
one month. Each Syndicated Loan requested shall be in a minimum amount of
$10,000,000. Each such Syndicated Loan Request shall reflect the Maximum Drawing
Amount of all Letters of Credit outstanding and the amount of all Loans
outstanding (including Swing Line Loans). Syndicated Loan Requests made
hereunder shall be irrevocable and binding on the Borrower, and shall obligate
the Borrower to accept the Syndicated Loan requested from the Banks on the
proposed Drawdown Date.

(b) Each of the representations and warranties made by the Borrower to the Banks
or the Administrative Agent in this Agreement or any other Loan Document shall
be true and correct in all material respects when made and shall, for all
purposes of this Agreement, be deemed to be repeated by the Borrower on and as
of the date of the submission of a Syndicated Loan Request, or Letter of Credit
Application and on and as of the Drawdown Date of any Loan or the date of
issuance of any Letter of Credit (except to the extent (i) of changes resulting
from transactions contemplated or permitted by this Agreement and the other Loan
Documents and changes occurring in the ordinary course of business that either
individually or in the aggregate do not result in a Material Adverse Effect, or
(ii) that such representations and warranties expressly relate only to an
earlier date).

(c) The Administrative Agent shall promptly notify each Bank of each Syndicated
Loan Request received by the Administrative Agent (i) on the proposed Drawdown
Date of any Base Rate Loan, or (ii) three (3) Business Days prior to the
proposed Drawdown Date of any Eurodollar Loan.

(d) For the purposes of this §2.6, §2.11 and §3.1, the term “authorized officer”
includes the chief executive officer, president, chief financial officer,
treasurer, assistant treasurer or chief accounting officer of the Borrower as
well as any other officer or employee of the Borrower so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the Borrower designated in or pursuant to an agreement
between the Borrower and the Administrative Agent. Any document delivered under
that is signed by any such authorized officer shall be conclusively presumed to
have been authorized by all necessary corporate action on the part of the
Borrower and such authorized officer shall be conclusively presumed to have
acted on behalf of the Borrower.

§2.7. Election of Eurodollar Rate; Notice of Election; Interest Periods; Minimum
Amounts.

(a) At the Borrower’s option, so long as no Default or Event of Default has
occurred and is then continuing, the Borrower may (i) elect to convert any Base
Rate Syndicated Loan or a portion thereof to a Eurodollar Loan, (ii) at the time
of any Syndicated Loan Request, specify that such requested Loan shall be a
Eurodollar Loan, or (iii) upon expiration of the applicable Interest Period,
elect to maintain an existing Eurodollar Loan as such, provided that the
Borrower give notice to the Administrative

 

- 25 -



--------------------------------------------------------------------------------

Agent pursuant to §2.7(b) hereof. Upon determining any Eurodollar Rate, the
Administrative Agent shall forthwith provide notice thereof to the Borrower and
the Banks, and each such notice to the Borrower shall be considered prima facie
correct and binding, absent manifest error.

(b) Three (3) Business Days prior to the making of any Eurodollar Loan or the
conversion of any Base Rate Syndicated Loan to a Eurodollar Loan, or, in the
case of an outstanding Eurodollar Loan, the expiration date of the applicable
Interest Period, the Borrower shall give written, telex or facsimile notice (or
telephonic notice promptly confirmed in a writing or a facsimile) received by
the Administrative Agent not later than 11:00 a.m. (New York time) of its
election pursuant to §2.7(a). Each such notice delivered to the Administrative
Agent shall specify the aggregate principal amount of the Syndicated Loans to be
borrowed or maintained as or converted to Eurodollar Loans and the requested
duration of the Interest Period that will be applicable to such Eurodollar Loan,
and shall be irrevocable and binding upon the Borrower. If the Borrower shall
fail to give the Administrative Agent notice of its election hereunder together
with all of the other information required by this §2.7(b) with respect to any
Syndicated Loan, whether at the end of an Interest Period or otherwise, such
Syndicated Loan shall be deemed a Base Rate Loan. The Administrative Agent shall
promptly notify the Banks in writing (or by telephone confirmed in writing or by
facsimile) of such election.

(c) Notwithstanding anything herein to the contrary, the Borrower may not
specify an Interest Period that would extend beyond the Maturity Date.

(d) No conversion of Loans pursuant to this §2.7 may result in any Eurodollar
Borrowing that is less than $5,000,000. In no event shall the Borrower have more
than ten (10) different Interest Periods for Borrowings of Eurodollar Loans
outstanding at any time.

(e) Subject to the terms and conditions of §5.8 hereof, if any Affected Bank
demands compensation under §5.5(c) or (d) with respect to any Eurodollar Loan,
the Borrower may at any time, upon at least three (3) Business Days’ prior
written notice to the applicable Administrative Agent, elect to convert such
Eurodollar Loan into a Base Rate Loan (on which interest and principal shall be
payable contemporaneously with the related Eurodollar Loans of the other Banks).
Thereafter, and until such time as the Affected Bank notifies the Administrative
Agent that the circumstances giving rise to the demand for compensation under
§5.5(c) or (d) no longer exist, all requests for Eurodollar Loans from such
Affected Bank shall be deemed to be requests for Base Rate Loans. Once the
Affected Bank notifies the Administrative Agent that such circumstances no
longer exist, the Borrower may elect that the principal amount of each such Loan
converted hereunder shall again bear interest as Eurodollar Loans beginning on
the first day of the next succeeding Interest Period applicable to the related
Eurodollar Loans of the other Banks.

§2.8. Funds for Syndicated Loans. Not later than 1:00 p.m. (New York time) on
the proposed Drawdown Date of Syndicated Loans, each of the Banks will make
available to the Administrative Agent at the Administrative Agent’s Office, in
immediately

 

- 26 -



--------------------------------------------------------------------------------

available funds, the amount of its Commitment Percentage of the amount of the
requested Loan. Upon receipt from each Bank of such amount, and upon receipt of
the documents required by §10 and §11 and the satisfaction of the other
conditions set forth therein, the Administrative Agent will make available to
the Borrower the aggregate amount of such Syndicated Loans made available by the
Banks. The failure or refusal of any Bank to make available to the
Administrative Agent at the aforesaid time and place on any Drawdown Date the
amount of its Commitment Percentage of the requested Syndicated Loan shall not
relieve any other Bank from its several obligations hereunder to make available
to the Administrative Agent the amount of such Bank’s Commitment Percentage of
the requested Loan.

§2.9. Maturity of the Loans and Reimbursement Obligations. The Borrower promises
to pay on the Maturity Date, and there shall become absolutely due and payable
on the Maturity Date, all of the Loans and unpaid Reimbursement Obligations
outstanding on such date, together with any and all accrued and unpaid interest
thereon and any fees and other amounts owing hereunder.

§2.10. Optional Prepayments or Repayments of Loans. Subject to the terms and
conditions of §5.8, the Borrower shall have the right, at its election, to repay
or prepay the outstanding amount of the Loans, as a whole or in part, at any
time without penalty or premium. The Borrower shall give the Administrative
Agent no later than 11:00 a.m. (New York time) (a) on the proposed date of
prepayment or repayment of Base Rate Loans, and (b) three (3) Business Day prior
to the proposed date of prepayment or repayment of all other Loans, written
notice (or telephonic notice confirmed in writing or by facsimile) of any
proposed prepayment or repayment pursuant to this §2.10, specifying the proposed
date of prepayment or repayment of Loans and the principal amount to be paid.
The Administrative Agent shall promptly notify each Bank by written notice (or
telephonic notice confirmed in writing or by facsimile) of such notice of
payment.

§2.11. Swing Line Loans; Participations.

(a) Subject to the terms and conditions set forth herein, the Swing Line Bank,
in reliance upon the agreements of the other Banks set forth in this §2.11,
shall make loans (each such loan, a “Swing Line Loan”) to the Borrower on any
Business Day from time to time between the Effective Date and the Maturity Date,
upon notice by the Borrower to the Administrative Agent in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Commitment Percentage of the Syndicated Loans and Maximum Drawing Amount of
outstanding Letters of Credit of the Bank acting as Swing Line Bank, may exceed
the amount of such Bank’s Commitment; provided, that after giving effect to any
Swing Line Loan, (i) the sum of the outstanding principal amount of the
Syndicated Loans plus the outstanding principal amount of the Swing Line Loans
plus the Maximum Drawing Amount of outstanding Letters of Credit shall not
exceed the Total Commitment, and (ii) the aggregate outstanding principal amount
of the Syndicated Loans of any Bank plus such Bank’s Commitment Percentage of
the outstanding principal amount of the Swing Line Loans plus such Bank’s
Commitment Percentage of the outstanding principal amount of the Maximum Drawing
Amount of outstanding Letters of Credit shall not exceed such Bank’s Commitment,
and

 

- 27 -



--------------------------------------------------------------------------------

provided, further, that the Borrower shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrower may
borrow under this §2.11, prepay under §2.10, and reborrow under this §2.11. Each
Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Bank shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Bank a risk
participation in such Swing Line Loan in an amount equal to the product of such
Bank’s Commitment Percentage times the amount of such Swing Line Loan.

(b) Each Swing Line Borrowing shall be made upon the Borrower’s irrevocable
notice to the Swing Line Bank and the Administrative Agent, which may be given
by (i) telephone or (ii) in the form of a Swing Line Loan Request (or such other
form as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent)); provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Swing Line
Loan Request. Each Swing Line Loan Request shall be appropriately completed and
signed by an authorized officer of the Borrower and must be received by the
Swing Line Bank and the Administrative Agent not later than 1:00 p.m. (New York
time). on the requested borrowing date, and shall specify (A) the amount to be
borrowed, which shall be a minimum of $100,000, and (B) the requested borrowing
date, which shall be a Business Day. Promptly after receipt by the Swing Line
Bank of any telephonic Swing Line Loan Request, the Swing Line Bank will confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Request and, if not,
the Swing Line Bank will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Bank has received notice
(by telephone or in writing) from the Administrative Agent (including at the
request of any Bank) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (1) directing the Swing Line Bank not to make such Swing Line Loan as
a result of the limitations set forth in the first proviso to the first sentence
of §2.11(a), or (2) that one or more of the applicable conditions specified in
§11 is not then satisfied, then, subject to the terms and conditions hereof, the
Swing Line Bank will, not later than 3:00 p.m. on the borrowing date specified
in such Swing Line Loan Request, make the amount of its Swing Line Loan
available to the Borrower at its office by crediting the account of the Borrower
on the books of the Swing Line Bank in immediately available funds.

(c) The Swing Line Bank at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line Bank
to so request on its behalf), that each Bank make a Base Rate Syndicated Loan in
an amount equal to such Bank’s Commitment Percentage of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Syndicated Loan Request for purposes hereof) and
in accordance with the requirements of §2.6, without regard to the minimum and
multiples specified therein, but subject to the unutilized portion of the Total
Aggregate Commitments and the conditions set forth in §11. The Swing Line Bank
shall furnish the Borrower with a copy

 

- 28 -



--------------------------------------------------------------------------------

of the applicable Syndicated Loan Request promptly after delivering such notice
to the Administrative Agent. Each Bank shall make an amount equal to its
Commitment Percentage of the amount specified in such Syndicated Loan Request
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply any cash collateral or other credit support
available with respect to the applicable Swing Line Loan) for the account of the
Swing Line Bank at the Administrative Agent’s Office not later than 1:00 p.m. on
the day specified in such Syndicated Loan Request, whereupon, subject to
§2.11(d), each Bank that so makes funds available shall be deemed to have made a
Base Rate Syndicated Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the Swing Line Bank.

(d) If for any reason any Swing Line Loan cannot be refinanced by such a
Syndicated Borrowing in accordance with §2.11(c), the request for Base Rate
Syndicated Loans submitted by the Swing Line Bank as set forth herein shall be
deemed to be a request by the Swing Line Bank that each of the Banks fund its
risk participation in the relevant Swing Line Loan and each Bank’s payment to
the Administrative Agent for the account of the Swing Line Bank pursuant to
§2.11(c) shall be deemed payment in respect of such participation.

(e) If any Bank fails to make available to the Administrative Agent for the
account of the Swing Line Bank any amount required to be paid by such Bank
pursuant to the foregoing provisions of this §2.11 by the time specified herein,
the Swing Line Bank shall be entitled to recover from such Bank (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Bank at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the Swing Line Bank
in accordance with banking industry practice on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Bank in connection with the foregoing. If such Bank pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such Bank’s
Syndicated Loan included in the relevant Syndicated Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Bank submitted to any Bank (through the Administrative Agent)
with respect to any amounts owing under this paragraph shall be conclusive
absent manifest error.

(f) Each Bank’s obligation to make Syndicated Loans or to purchase and fund risk
participations in Swing Line Loans pursuant to this §2.11 shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Bank may
have against the Swing Line Bank, the Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, that each Bank’s obligation to make Syndicated Loans
pursuant to this §2.11 is subject to the conditions set forth in §11. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

 

- 29 -



--------------------------------------------------------------------------------

(g) At any time after any Bank has purchased and funded a risk participation in
a Swing Line Loan, if the Swing Line Bank receives any payment on account of
such Swing Line Loan, the Swing Line Bank will distribute to such Bank its
Commitment Percentage thereof in the same funds as those received by the Swing
Line Bank.

(h) If any payment received by the Swing Line Bank in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Bank under any of the circumstances described in §33 (including pursuant to any
settlement entered into by the Swing Line Bank in its discretion), each Bank
shall pay to the Swing Line Bank its Commitment Percentage thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent will make such demand upon the request of the
Swing Line Bank. The obligations of the Banks under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

(i) The Swing Line Bank shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans. Until each Bank funds its Base Rate Syndicated
Loan or risk participation pursuant to this §2.11 to refinance such Bank’s
Commitment Percentage of any Swing Line Loan, interest in respect of such
Commitment Percentage shall be solely for the account of the Swing Line Bank.

(j) The Borrower shall make all payments of principal and interest in respect of
the Swing Line Loans directly to the Swing Line Bank.

§3. LETTERS OF CREDIT.

§3.1. Letter of Credit Commitments.

(a) Subject to the terms and conditions hereof and the receipt by the
Administrative Agent of a written notice in the form of Exhibit C hereto (a
“Letter of Credit Request”) appropriately completed and signed by an authorized
officer of the Borrower reflecting the Maximum Drawing Amount of all Letters of
Credit (including the requested Letter of Credit), and receipt by an Issuing
Bank, with a copy to the Administrative Agent, of a Letter of Credit Application
appropriately completed and signed by an authorized officer of the Borrower,
such Issuing Bank, on behalf of the Banks and in reliance upon the
representations and warranties of the Borrower contained herein and the
agreement of the Banks contained in §3.1(c) hereof, agrees to issue standby
Letters of Credit (including so-called “direct pay” standby Letters of Credit)
for the account of the Borrower (which may, with such Issuing Bank’s consent,
incorporate automatic renewals for periods of up to twelve (12) months), in such
form as may be requested from time to time by the Borrower and agreed to by such
Issuing Bank; provided, however, that, after giving effect to such request, the
aggregate Maximum Drawing Amount of all Letters of Credit issued at any time
shall not exceed the Total Commitment minus the aggregate outstanding amount of
the Loans; provided further, that (i) no Letter of Credit shall have an
expiration date later than the earlier of (A) eighteen (18) months after the
date of issuance (which may incorporate automatic

 

- 30 -



--------------------------------------------------------------------------------

renewals for periods of up to twelve (12) months), or (B) five (5) Business Days
prior to the Maturity Date; (ii) no Issuing Bank shall be under any obligation
to issue any Letter of Credit if (A) any order, judgment or decree of any
governmental authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Bank from issuing the Letter of Credit, or any law
applicable to such Issuing Bank or any request or directive (whether or not
having the force of law) from any governmental authority with jurisdiction over
such Issuing Bank shall prohibit, or request that such Issuing Bank refrain
from, the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon such Issuing Bank with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which such Issuing
Bank is not otherwise compensated hereunder or otherwise) not in effect on the
Effective Date, or shall impose upon such Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which such
Issuing Bank in good faith deems material to it, (B) the issuance of the Letter
of Credit would violate one or more material policies of such Issuing Bank
applicable to letters of credit generally applied on a consistent basis to
similarly situated letter of credit applicants, or (C) any Bank is at that time
a Defaulting Bank, unless (x) such Issuing Bank has entered into arrangements,
including the delivery of cash collateral or other credit support, satisfactory
to such Issuing Bank (in its sole discretion), with the Borrower or such Bank to
eliminate such Issuing Bank’s actual or potential fronting exposure with respect
to such Defaulting Bank, or (y) such actual or potential fronting exposure with
respect to such Defaulting Bank has been reallocated to Banks that are
non-Defaulting Banks pursuant to clause (iv) of §5.14 and (iii) the aggregate
face amount of all Letters of Credit issued by any one Issuing Bank shall not at
any time exceed the amount set forth opposite the name of such Issuing Bank on
Schedule 3.1 hereto, as such amount may be increased (in the sole discretion of
such Issuing Bank) or decreased (if so agreed by such Issuing Bank and the
Borrower by the execution and delivery by such Issuing Bank, the Borrower, the
Guarantor and the Administrative Agent of an instrument in substantially the
form of Schedule 3.1.1 hereto. Each Issuing Bank will promptly confirm to the
Administrative Agent the issuance of each Letter of Credit specifying the face
amount thereof or any increase thereto, and the Administrative Agent will
transmit such information to the Banks.

(b) Each Letter of Credit shall be denominated in Dollars or, in accordance with
and subject to the terms of §3.1(e) hereof, in Canadian Dollars.

(c) Each Bank severally agrees that it shall be absolutely liable, without
regard to the occurrence of any Default or Event of Default, the termination of
the Total Commitment pursuant to §12.2, or any other condition precedent or
circumstance whatsoever (other than as stated in the next sentence hereof), to
the extent of such Bank’s Commitment Percentage (computed after the termination
of the Total Commitment in accordance with the Commitment Percentage in effect
immediately prior to such Termination), to reimburse each Issuing Bank on demand
for the amount of each draft paid by such Issuing Bank under each Letter of
Credit issued by such Issuing Bank to the extent that such amount is not
reimbursed by the Borrower pursuant to §3.2 (such agreement of a Bank being
called herein the “Letter of Credit Participation” of such Bank). Each Bank
agrees that its obligation to reimburse each Issuing Bank pursuant to

 

- 31 -



--------------------------------------------------------------------------------

this §3.1(c) shall not be affected in any way by any circumstance whatsoever
other than the gross negligence or willful misconduct of such Issuing Bank,
provided that the making of a payment under a Letter of Credit against documents
that appear on their face to substantially comply with the terms and conditions
of such Letter of Credit shall not be deemed to be gross negligence or willful
misconduct.

(d) Each such reimbursement payment made by a Bank to an Issuing Bank shall be
made to an account of such Issuing Bank in the United States of America and
shall be treated as the purchase by such Bank of a participating interest in the
applicable Reimbursement Obligation under §3.2 in an amount equal to such
payment. Each Bank shall share in accordance with its participating interest in
any interest which accrues pursuant to §3.2.

(e)    (i) The Borrower shall be entitled to request that one or more Letters of
Credit be denominated in Canadian Dollars for the account of any Canadian
Subsidiary of the Borrower (each a “Canadian Dollar Letter of Credit”); provided
that (i) the aggregate undrawn face amount of all Canadian Dollar Letters of
Credit may not exceed C$200,000,000 at any time and (ii) each Canadian Dollar
Letter of Credit shall provide for payment of any drawing thereunder on a date
not earlier than three Business Days after the relevant Issuing Bank determines
that the documents submitted in connection with such drawing appear on their
face to substantially comply with the terms and conditions of such Letter of
Credit.

(ii) The Letter of Credit Application in respect of each Canadian Dollar Letter
of Credit shall be signed by the Borrower; provided that nothing therein shall
be deemed to alter the obligations of the Borrower under this Agreement in
respect of any drawing under any such Letter of Credit.

(iii) If an Issuing Bank makes a payment in Canadian Dollars pursuant to a
Canadian Dollar Letter of Credit, the amount of such payment shall, for all
purposes of this Agreement (but without prejudice to the terms of such Letter of
Credit), immediately be deemed converted into the U.S. Dollar Equivalent thereof
and shall for all purposes hereof be deemed to have been made in U.S. Dollars in
said amount.

(f) As of the Effective Date, the Existing Letters of Credit shall automatically
be deemed to be Letters of Credit for all purposes of this Agreement, having the
respective face amounts specified in Schedule 3.1.2 hereof.

(g) The parties acknowledge and agree that (i) certain of the Existing Letters
of Credit have been issued by Bank Affiliates of Issuing Banks identified in
Schedule 3.1.2 hereof, and that (ii) an Issuing Bank may hereafter comply with
the provisions of §3.1 in respect of the issuance of Canadian Dollar Letters of
Credit by arranging for a Bank Affiliate of such Issuing Bank organized under
the laws of Canada to issue such Canadian Dollar Letter of Credit (each Letter
of Credit issued by a Bank Affiliate of an Issuing Bank as provided herein being
herein referred to as a “Bank Affiliate Letter of Credit”), provided that such
Issuing Bank shall, prior to such issuance, have notified the

 

- 32 -



--------------------------------------------------------------------------------

Administrative Agent and the Borrower of the identity of such Bank Affiliate.
The parties agree that (1) each Bank Affiliate Letter of Credit is and shall be
a “Letter of Credit” for all purposes of this Agreement; (2) each reference in
the definition of “Reimbursement Obligation” and in §3.2, §3.3 and §3.4 to an
Issuing Bank shall be deemed to include the issuer of each such Bank Affiliate
Letter of Credit; (3) notwithstanding the foregoing, the issuance, extension or
renewal of each Letter of Credit shall remain subject to the conditions and
requirements of §3.1 and §11, and each provision of this Agreement, including
without limitation the last sentence of §3.1(a) and §3.5, requiring the giving
of a notice hereunder by or to an Issuing Bank shall be deemed to refer to such
Issuing Bank and not to such Bank Affiliate; and (4) the obligations of the
Banks, the Borrower and the Guarantor to each Issuing Bank shall, in the case of
each Bank Affiliate Letter of Credit, inure to the benefit of the Bank Affiliate
issuing or having issued such Bank Affiliate Letter of Credit and be enforceable
by such Bank Affiliate and/or by such Issuing Bank on behalf of such Bank
Affiliate. Each Canadian Dollar Letter of Credit issued by a Canadian Bank
Affiliate of an Issuing Bank shall be issued on a Business Day which is not a
day on which banking institutions in Toronto and Montreal, Canada are authorized
by law to close.

(h) Unless otherwise expressly agreed by the Issuing Bank and the Borrower when
a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), the rules of the ISP shall apply to each standby
Letter of Credit.

§3.2. Reimbursement Obligation of the Borrower. In order to induce the Issuing
Banks to issue, extend and renew each Letter of Credit, the Borrower hereby
agrees to reimburse or pay to each Issuing Bank, with respect to each Letter of
Credit issued, extended or renewed by such Issuing Bank hereunder, as follows:

(a) if any draft presented under any Letter of Credit is honored by such Issuing
Bank or such Issuing Bank otherwise makes payment with respect thereto, the sum
of (i) the amount paid by such Issuing Bank under or with respect to such Letter
of Credit (except that in the case of a payment in Canadian Dollars, it shall
reimburse or pay the U.S. Dollar Equivalent thereof), and (ii) the amount of any
taxes, fees, charges or other costs and expenses whatsoever incurred by such
Issuing Bank in connection with any payment made by such Issuing Bank under, or
with respect to, such Letter of Credit; provided, however, if the Borrower does
not reimburse such Issuing Bank on the Drawdown Date, such amount shall,
provided that no Event of Default under §§12.1(g) or 12.1(h) has occurred,
become automatically a Base Rate Syndicated Loan advanced hereunder in an amount
equal to such sum (and the Administrative Agent shall notify the Banks upon
receipt of the notice thereof from the applicable Issuing Bank pursuant to §3.5,
which notice shall be deemed to constitute a Syndicated Loan Request and satisfy
the requirements of §2.6); and

(b) upon the date that is five (5) Business Days prior to the Maturity Date (or,
if such day is not a Business Day, the next preceding Business Day) or the
acceleration of the Reimbursement Obligations with respect to all Letters of
Credit in accordance with §12, an amount equal to the then Maximum Drawing
Amount of all outstanding Letters of Credit shall be paid by the Borrower to the
Administrative Agent to be held as

 

- 33 -



--------------------------------------------------------------------------------

cash collateral for the applicable Reimbursement Obligations, and the Borrower
hereby grants to the Administrative Agent a security interest therein.

§3.3. Obligations Absolute. The Borrower’s obligations under this §3 shall be
absolute and unconditional under any and all circumstances and irrespective of
the occurrence of any Default or Event of Default or any condition precedent
whatsoever or any setoff, counterclaim or defense to payment which the Borrower
may have or have had against any Issuing Bank, any Bank or any beneficiary of a
Letter of Credit, and the Borrower expressly waives any such rights that it may
have with respect thereto. The Borrower further agrees with each Issuing Bank
and the Banks that such Issuing Bank and the Banks (i) shall not be responsible
for, and the Borrower’s Reimbursement Obligations under §3.2 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even if such documents should in fact prove to be in
any or all respects invalid, fraudulent or forged (unless due to the willful
misconduct of such Issuing Bank or any other Bank), or any dispute between or
among the Borrower and the beneficiary of any Letter of Credit or any financing
institution or other party to which any Letter of Credit may be transferred or
any claims or defenses whatsoever of the Borrower against the beneficiary of any
Letter of Credit or any such transferee, and (ii) shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit except to the extent of their own willful misconduct. The Borrower agrees
that any action taken or omitted by any Issuing Bank or any Bank in good faith
under or in connection with any Letter of Credit and the related drafts and
documents shall be binding upon the Borrower and shall not result in any
liability on the part of such Issuing Bank or any Bank (or their respective
affiliates) to the Borrower. Nothing herein shall constitute a waiver by the
Borrower of any of its rights against any beneficiary of a Letter of Credit.

§3.4. Reliance by the Issuing Banks. To the extent not inconsistent with §3.3,
each Issuing Bank shall be entitled to rely, and shall be fully protected in
relying, upon any Letter of Credit, draft, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, facsimile, telex or
teletype message, statement, order or other document believed by such Issuing
Bank in good faith to be genuine and correct and to have been signed, sent or
made by the proper Person or Persons and upon advice and statements of legal
counsel, independent accountants and other experts selected by such Issuing
Bank.

§3.5. Notice Regarding Letters of Credit. One (1) Business Day prior to the
issuance of any Letter of Credit or any amendment, extension or termination
thereof, the applicable Issuing Bank shall notify the Administrative Agent of
the terms of such Letter of Credit, amendment, extension or termination. In the
case of any such issuance, amendment or extension, the Administrative Agent will
promptly notify such Issuing Bank whether such issuance, amendment or extension
is permissible under the limitation set forth in the proviso to §2.1(a). On the
day of any drawing under any Letter of Credit, such Issuing Bank shall notify
the Administrative Agent of such drawing, specifying the amount thereof, and on
the day of any payment under any Letter of Credit (or failure of the Borrower to
reimburse such drawing in accordance with §3.2), such Issuing Bank shall notify
the Administrative Agent of such payment (or failure), specifying the amount
thereof and, in the case of a payment (or failure) under a Canadian Dollar
Letter of Credit, the U.S. Dollar Equivalent thereof. Additionally, each Issuing

 

- 34 -



--------------------------------------------------------------------------------

Bank shall no later than the third Business Day following the last day of each
month, provide to Administrative Agent a schedule of the Letters of Credit
issued by it, in form and substance reasonably satisfactory to Administrative
Agent, showing the date of issuance of each Letter of Credit, the account party,
the original face amount (if any), the Maximum Drawing Amount, the expiration
date, and the reference number of any Letter of Credit outstanding at any time
during each month, and showing the aggregate amount (if any) payable by the
Borrower to such Issuing Bank during such month. Promptly after the receipt of
such schedule from each Issuing Bank, the Administrative Agent shall provide to
all Banks a summary aggregating the schedules received from each of the Issuing
Banks.

§3.6. Letter of Credit Fee; Fronting Fee. The Borrower shall pay a fee (the
“Letter of Credit Fee”) equal to the Applicable L/C Rate on the Maximum Drawing
Amount to the Administrative Agent for the account of the Banks, to be shared
pro rata by the Banks in accordance with their respective Commitment
Percentages; provided, that any Letter of Credit Fees otherwise payable for the
account of a Defaulting Bank with respect to any Letter of Credit as to which
such Defaulting Bank has not provided cash collateral or other credit support
satisfactory to the applicable Issuing Bank shall be payable, to the maximum
extent permitted by applicable Law, to the other Banks in accordance with the
upward adjustments in their respective Commitment Percentages allocable to such
Letter of Credit pursuant to § 5.14(iv), with the balance of such fee, if any,
payable to the Issuing Bank for its own account. The Letter of Credit Fee shall
be payable quarterly in arrears on the third day (or, if such day is not a
Business Day, the next Business Day) of each calendar quarter for the quarter
just ended, with the first such payment being due on October 3, 2015, and on the
Maturity Date. In addition, a fronting fee (the “Fronting Fee”) with respect to
each Letter of Credit shall be due and payable to each Issuing Bank at a rate of
0.15% per annum of the amount available to be drawn under such Letter of Credit.
Such Fronting Fee shall be payable by the Borrower to such Issuing Bank for its
account, and the Borrower shall pay directly to each applicable Issuing Bank for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such Issuing Bank
relating to letters of credit as from time to time in effect.

§4. [RESERVED.]

§5. PROVISIONS RELATING TO ALL LOANS AND LETTERS OF CREDIT.

§5.1. Payments.

(a) All payments of principal, interest, Reimbursement Obligations, fees (other
than the Fronting Fee) and any other amounts due hereunder or under any of the
other Loan Documents shall be made to the Administrative Agent at the
Administrative Agent’s Office in immediately available funds by 11:00 a.m. (New
York time) on any due date. Subject to the provisions of §29, if a payment is
received by the Administrative Agent at or before 1:00 p.m. (New York time) on
any Business Day, the Administrative Agent shall on the same Business Day
transfer in immediately available funds, as applicable, to (1) each of the
Banks, their pro rata portion of such payment in accordance with their
respective Commitment Percentages, in the case of payments with respect to
Syndicated Loans and Letters of Credit and (2) the Swing Line Bank in the case
of payments with respect to Swing Line Loans. If such payment is

 

- 35 -



--------------------------------------------------------------------------------

received by the Administrative Agent after 1:00 p.m. (New York time) on any
Business Day, such transfer shall be made by the Administrative Agent to the
applicable Bank(s) on the next Business Day.

(b) All payments by the Borrower and the Guarantor hereunder and under any of
the other Loan Documents shall be made without recoupment, setoff or
counterclaim and free and clear of and without deduction for any taxes, levies,
imposts, duties, charges, fees, deductions, withholdings, compulsory loans,
restrictions or conditions of any nature now or hereafter imposed or levied by
any jurisdiction or any political subdivision thereof or taxing or other
authority therein unless the Borrower or the Guarantor is compelled by law to
make such deduction or withholding. If any such obligation is imposed upon the
Borrower or the Guarantor with respect to any amount payable by it hereunder or
under any of the other Loan Documents, the Borrower or the Guarantor, as the
case may be, will pay to the Administrative Agent, for the account of the Banks
or (as the case may be) the Administrative Agent, on the date on which such
amount is due and payable hereunder or under such other Loan Document, such
additional amount in Dollars as shall be necessary to enable the Banks or the
Administrative Agent to receive the same net amount which the Banks or the
Administrative Agent would have received on such due date had no such obligation
been imposed upon the Borrower or the Guarantor. The Borrower and the Guarantor
will deliver promptly to the Administrative Agent certificates or other valid
vouchers for all taxes or other charges deducted from or paid with respect to
payments made by it hereunder or under such other Loan Document.

(c) Any Bank that is entitled to an exemption from or reduction of withholding
tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. Without limiting the generality of the
foregoing, each Bank that is not incorporated or organized under the laws of the
United States of America or a state thereof or the District of Columbia (a
“Non-U.S. Bank”) agrees that, prior to the first date on which any payment is
due to it hereunder, it will deliver to the Borrower and the Administrative
Agent two duly completed copies of United States Internal Revenue Service Form
W-8BEN or W-8ECI or successor applicable form, as the case may be, certifying in
each case that such Non-U.S. Bank is entitled to receive payments under this
Agreement, without deduction or withholding of any United States federal income
taxes. Each Non-U.S. Bank that so delivers a Form W-8BEN or W-8ECI pursuant to
the preceding sentence further undertakes to deliver to each of the Borrower and
the Administrative Agent two further copies of Form W-8BEN or W-8ECI or
successor applicable form, or other manner of certification, as the case may be,
on or before the date that any such letter or form expires or becomes obsolete
or after the occurrence of any event requiring a change in the most recent form
previously delivered by it to the Borrower and Administrative Agent, and such
extensions or renewals thereof as may reasonably be requested by the Borrower or
the Administrative Agent, certifying in the case of a Form W-8BEN or W-8ECI that

 

- 36 -



--------------------------------------------------------------------------------

such Non-U.S. Bank is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, unless in
any such case an event (including, without limitation, any change in treaty, law
or regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Non-U.S. Bank from duly completing and delivering any such form
with respect to it and such Non-U.S. Bank advises the Borrower that it is not
capable of receiving payments without any deduction or withholding of United
States federal income tax. If a payment made to a Bank under any Loan Document
would be subject to United States Federal withholding tax imposed by FATCA if
such Bank were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in §1471(b) or 1472(b) of the Code, as
applicable), such Bank shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
§1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Bank has complied with such Bank’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this paragraph (c), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. Each Bank agrees that if any
form or certification it previously delivered pursuant to this paragraph
(c) expires or becomes obsolete or inaccurate in any respect, it shall update
such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(d) The Borrower shall not be required to pay any additional amounts to any
Non-U.S. Bank in respect of United States Federal withholding tax pursuant to
§5.1(b) or §17 to the extent that (i) the obligation to withhold amounts with
respect to United States Federal withholding tax existed on the date such
Non-U.S. Bank became a party to this Agreement or, with respect to payments to a
different lending office designated by the Non-U.S. Bank as its applicable
lending office (a “New Lending Office”), the date such Non-U.S. Bank designated
such New Lending Office with respect to a Loan; provided, however, that this
clause (i) shall not apply to any transferee or New Lending Office as a result
of an assignment, transfer or designation made at the request of the Borrower;
and provided further, however, that this clause (i) shall not apply to the
extent the indemnity payment or additional amounts any transferee, or Bank
through a New Lending Office, would be entitled to receive without regard to
this clause (i) do not exceed the indemnity payment or additional amounts that
the Person making the assignment or transfer to such transferee, or Bank making
the designation of such New Lending Office, would have been entitled to receive
in the absence of such assignment, transfer or designation; (ii) the obligation
to pay such additional amounts would not have arisen but for a failure by such
Non-U.S. Bank to comply with the provisions of paragraph (b) above; or
(iii) such obligation is imposed under FATCA.

 

- 37 -



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, each Bank agrees to use reasonable efforts
(consistent with legal and regulatory restrictions) to change its lending office
to avoid or to minimize any amounts otherwise payable under §17 in each case
solely if such change can be made in a manner so that such Bank, in its sole
determination, suffers no legal, economic or regulatory disadvantage.

(f) For purposes of determining withholding taxes imposed under FATCA, from and
after the Effective Date, the Borrower and the Administrative Agent shall treat
(and the Banks hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

§5.2. Mandatory Repayments of the Loans. If at any time (including without
limitation by reason of fluctuation in the rate of exchange between the Canadian
Dollar and the U.S. Dollar) the sum of the outstanding principal amount of the
Loans plus the Maximum Drawing Amount of all outstanding Letters of Credit
exceeds the Total Commitment, whether by reduction of the Total Commitment or
otherwise, then the Borrower shall immediately pay the amount of such excess to
the Administrative Agent, (i) for application to the Loans, first to Swing Line
Loans, then to Syndicated Loans, subject to §5.8, or (ii) if no Loans shall be
outstanding, to be held by the Administrative Agent for the benefit of the Banks
as collateral security for such excess Maximum Drawing Amount and the Borrower
hereby grants a security interest in such amount to the Administrative Agent for
the benefit of the Banks; provided, however, that if the amount of cash
collateral held by the Administrative Agent pursuant to this §5.2 exceeds the
Maximum Drawing Amount required to be collateralized from time to time, the
Administrative Agent shall return such excess to the Borrower.

§5.3. Computations. Except as otherwise expressly provided herein, all
computations of interest, Facility Fees, Letter of Credit Fees or other fees
shall be based on a 360-day year and paid for the actual number of days elapsed,
except that computations based on the Base Rate (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be based on a 365 or 366,
as applicable, day year and paid for the actual number of days elapsed. Whenever
a payment hereunder or under any of the other Loan Documents becomes due on a
day that is not a Business Day, the due date for such payment shall be extended
to the next succeeding Business Day, and interest shall accrue during such
extension; provided that for any Interest Period for any Eurodollar Loan if such
next succeeding Business Day falls in the next succeeding calendar month or
after the Maturity Date, it shall be deemed to end on the next preceding
Business Day.

§5.4. Illegality; Inability to Determine Eurodollar Rate. Notwithstanding any
other provision of this Agreement (other than §5.10), if (a) the introduction
of, any change in, or any change in the interpretation of, any law or regulation
applicable to any Bank or the Administrative Agent shall make it unlawful, or
any central bank or other governmental authority having jurisdiction thereof
shall assert that it is unlawful, for any Bank or the Administrative Agent to
perform its obligations in respect of any Eurodollar Loans or in connection with
an existing or proposed Base Rate Loan bearing interest at the rate described in
clause (c) of the definition of Base Rate, or (b) if the Majority Banks or the
Administrative Agent, as applicable, shall reasonably determine with respect to
Eurodollar Loans that (i) by

 

- 38 -



--------------------------------------------------------------------------------

reason of circumstances affecting any Eurodollar interbank market, adequate and
reasonable methods do not exist for ascertaining the Eurodollar Rate which would
otherwise be applicable during any Interest Period, or (ii) deposits of Dollars
in the relevant amount for the relevant Interest Period are not available to
such Banks or the Administrative Agent in any Eurodollar interbank market, or
(iii) the Eurodollar Rate does not or will not accurately reflect the cost to
such Banks or the Administrative Agent of obtaining or maintaining the
Eurodollar Loans during any Interest Period, then such Banks (through the
Administrative Agent) or the Administrative Agent shall promptly give
telephonic, telex or cable notice of such determination to the Borrower (which
notice shall be conclusive and binding upon the Borrower). Upon such
notification, the obligation of the Banks and the Administrative Agent to make
Eurodollar Loans shall be suspended and, in the event of clauses (a) or (b)(i)
or (ii) of the immediately preceding sentence, the utilization of the Eurodollar
Rate component in determining the Base Rate shall be suspended, in each case
until the Banks or the Administrative Agent, as the case may be, determine that
such circumstances no longer exist, and to the extent permitted by law the
outstanding Eurodollar Loans shall continue to bear interest at the applicable
rate based on the Eurodollar Rate until the end of the applicable Interest
Period, and thereafter shall be deemed converted to Base Rate Loans in equal
principal amounts to such former Eurodollar Loans. Notwithstanding the
foregoing, if the Administrative Agent or Majority Banks have made the
determination that the circumstances in clause (b)(i) or (b)(ii) of the first
sentence of this §5.4 applies with respect to any Eurodollar Loans (any such
Loans, “Impacted Loans”), the Administrative Agent, in consultation with the
Borrower and the Banks, may establish an alternative interest rate for the
Impacted Loans, in which case such alternative interest rate shall apply with
respect to Impacted Loans until (1) the Administrative Agent or Majority Banks
revoke the notice delivered with respect to the Impacted Loans pursuant to the
first sentence of this §5.4, (2) the Administrative Agent or the Majority Banks
notify the Borrower and, in the case of any notice from the Majority Banks, the
Administrative Agent that such alternative rate of interest does not adequately
and fairly reflect the cost to such Banks for funding the Impacted Loans, or
(3) any Bank determined that any law had made it unlawful, or any governmental
or other regulatory body or official has asserted that it is unlawful for such
Bank or its applicable lending office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest based on such rate or any governmental or other
regulatory body or official has imposed material restrictions on the authority
of such Bank to do any of the foregoing and provides the Administrative Agent
and the Borrower of written notice thereof.

§5.5. Additional Costs, Etc. If any present or future applicable law (which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to any Bank by
any central bank or other fiscal, monetary or other authority, whether or not
having the force of law; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory

 

- 39 -



--------------------------------------------------------------------------------

authorities, in each case pursuant to Basel III, shall in each case be included
in such expression, regardless of the date enacted, adopted or issued) shall:

(a) subject such Bank to any tax, levy, impost, duty, charge, fee, deduction or
withholding of any nature with respect to this Agreement, the other Loan
Documents, such Bank’s Commitment or the Loans (other than taxes based upon or
measured by the income or profits of such Bank imposed by the jurisdiction of
its incorporation or organization, or the location of its lending office); or

(b) materially change the basis of taxation (except for changes in taxes on
income or profits of such Bank imposed by the jurisdiction of its incorporation
or organization, or the location of its lending office) of payments to such Bank
of the principal or of the interest on any Loans or any other amounts payable to
such Bank under this Agreement or the other Loan Documents; or

(c) except as provided in §5.6 or as otherwise reflected in the Base Rate, or
the Eurodollar Rate, impose or increase or render applicable (other than to the
extent specifically provided for elsewhere in this Agreement) any special
deposit, reserve, assessment, liquidity, capital adequacy or other similar
requirements (whether or not having the force of law) against assets held by, or
deposits in or for the account of, or loans by, or commitments of, an office of
any Bank with respect to this Agreement, the other Loan Documents, such Bank’s
Commitment or the Loans; or

(d) impose on such Bank any other conditions or requirements with respect to
this Agreement, the other Loan Documents, the Loans, such Bank’s Commitment or
any class of loans or commitments of which any of the Loans or such Bank’s
Commitment forms a part, and the result of any of the foregoing is:

(i) to increase the cost to such Bank of making, funding, issuing, renewing,
extending or maintaining the Loans or such Bank’s Commitment or issuing or
participating in Letters of Credit;

(ii) to reduce the amount of principal, interest or other amount payable to such
Bank hereunder on account of such Bank’s Commitment, the Loans or the
Reimbursement Obligations; or

(iii) to require such Bank to make any payment or to forego any interest or
other sum payable hereunder, the amount of which payment or foregone interest or
other sum is calculated by reference to the gross amount of any sum receivable
or deemed received by such Bank from the Borrower hereunder,

then, and in each such case, the Borrower will, upon demand made by such Bank at
any time and from time to time as often as the occasion therefor may arise
(which demand shall be accompanied by a statement setting forth the basis of
such demand which shall be conclusive absent manifest error), pay such
reasonable additional amounts as will be sufficient to compensate such Bank for
such additional costs, reduction, payment or foregone interest or other sum;
provided that the determination and allocation of amounts, if any, claimed by
any Bank under this §5.5 are made on a reasonable basis in a manner consistent
with such Bank’s

 

- 40 -



--------------------------------------------------------------------------------

treatment of customers of such Bank that such Bank considers, in its reasonable
discretion, to be similar to the Borrower and having generally similar
provisions in their agreements with such Bank.

§5.6. Capital Adequacy. If any Bank shall have determined that, after the date
hereof, (a) the adoption of any applicable law, rule or regulation regarding
capital adequacy or liquidity requirements, or any change in any such law, rule,
or regulation, or any change in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy or liquidity requirements (whether or not having the force of
law) of any such authority, central bank or comparable agency (which,
notwithstanding anything herein to the contrary, shall include (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, regardless of the date enacted,
adopted or issued), or (b) compliance by such Bank or the Administrative Agent
or any corporation controlling such Bank or the Administrative Agent with any
law, governmental rule, regulation, policy, guideline or directive (whether or
not having the force of law) of any such entity regarding capital adequacy or
liquidity requirements, has or would have the effect of reducing the rate of
return on capital of such Bank (or any corporation controlling such Bank) as a
consequence of such Bank’s obligations hereunder to a level below that which
such Bank (or any corporation controlling such Bank) could have achieved but for
such adoption, change, request or directive (taking into consideration its
policies with respect to capital adequacy and liquidity) by an amount deemed by
such Bank to be material, then from time to time, within 15 days after demand by
such Bank, the Borrower shall pay to such Bank such additional amount or amounts
as will, in such Bank’s reasonable determination, fairly compensate such Bank
(or any corporation controlling such Bank) for such reduction. Each Bank shall
allocate such cost increases among its customers in good faith and on an
equitable basis.

§5.7. Certificate. A certificate setting forth the additional amounts payable
pursuant to §5.5 or §5.6 and a reasonable explanation of such amounts which are
due, submitted by any Bank to the Borrower, shall be conclusive, absent manifest
error, that such amounts are due and owing; provided that no Bank shall be
entitled to additional amounts with respect to events or circumstances occurring
more than one hundred and twenty (120) days prior to the delivery of such
certificate.

§5.8. Eurodollar Indemnity. The Borrower agrees to indemnify the Banks and the
Administrative Agent and to hold them harmless from and against any reasonable
loss, cost or expense that any such Bank and the Administrative Agent may
sustain or incur as a consequence of (a) the default by the Borrower in payment
of the principal amount of or any interest on any Eurodollar Loans as and when
due and payable, including any such loss or expense arising from interest or
fees payable by any Bank or the Administrative Agent to lenders of funds
obtained by it in order to maintain its Eurodollar Loans, (b) the default by the
Borrower in making a Borrowing of a Eurodollar Loan or conversion of a
Eurodollar Loan or a prepayment of a Eurodollar Loan after the Borrower has
given (or is deemed to have given) a Syndicated Loan Request, a notice pursuant
to §2.7, or a notice pursuant to §2.10, and (c) the making of any

 

- 41 -



--------------------------------------------------------------------------------

payment of a Eurodollar Loan, or the making of any conversion of any Eurodollar
Loan to a Base Rate Loan, on a day that is not the last day of the applicable
Interest Period with respect thereto. Such loss, cost, or reasonable expense
shall include an amount equal to the excess, if any, as reasonably determined by
each Bank of (i) its cost of obtaining the funds for the Eurodollar Loan being
paid, prepaid, converted, not converted, reallocated, or not borrowed, as the
case may be (based on the Eurodollar Rate) for the period from the date of such
payment, prepayment, conversion, or failure to borrow or convert, as the case
may be, to the last day of the Interest Period for such Loan (or, in the case of
a failure to borrow, the Interest Period for the Loan which would have commenced
on the date of such failure to borrow) over (ii) the amount of interest (as
reasonably determined by such Bank) that would be realized by such Bank in
reemploying the funds so paid, prepaid, converted, or not borrowed, converted,
or prepaid for such period or Interest Period, as the case may be, which
determinations shall be conclusive absent manifest error.

§5.9. Interest on Overdue Amounts. Overdue principal and (to the extent
permitted by applicable law) interest on the Loans and all other overdue amounts
payable hereunder or under any of the other Loan Documents shall bear interest
compounded monthly and payable on demand at a rate per annum equal to the
Applicable Base Rate plus 2% per annum, until such amount shall be paid in full
(after as well as before judgment).

§5.10. Interest Limitation. Notwithstanding any other term of this Agreement,
any other Loan Document or any other document referred to herein or therein, the
maximum amount of interest which may be charged to or collected from any Person
liable hereunder by any Bank shall be absolutely limited to, and shall in no
event exceed, the maximum amount of interest which could lawfully be charged or
collected by such Bank under applicable laws (including, to the extent
applicable, the provisions of §5197 of the Revised Statutes of the United States
of America, as amended, and 12 U.S.C. §85, as amended, and without prejudice to
the first sentence of §26 hereof).

§5.11. Reasonable Efforts to Mitigate. Each Bank agrees that as promptly as
practicable after it becomes aware of the occurrence of an event or the
existence of a condition that would cause it to be affected under §§5.4, 5.5 or
5.6, such Bank will give notice thereof to the Borrower, with a copy to the
Administrative Agent and, to the extent so requested by the Borrower and not
inconsistent with such Bank’s internal policies, such Bank shall use reasonable
efforts and take such actions as are reasonably appropriate if as a result
thereof the additional moneys which would otherwise be required to be paid to
such Bank pursuant to such sections would be materially reduced, or the
illegality or other adverse circumstances which would otherwise require a
conversion of such Loans or result in the inability to make such Loans pursuant
to such sections would cease to exist, and in each case if, as determined by
such Bank in its sole discretion, the taking of such actions would not adversely
affect such Loans or such Bank or otherwise be disadvantageous to such Bank.

§5.12. Replacement of Banks; Termination of Commitments. If any Bank (an
“Affected Bank”) (i) makes demand upon the Borrower for (or if the Borrower is
otherwise required to pay) amounts pursuant to §§5.5 or 5.6, (ii) is unable to
make or maintain Eurodollar Loans as a result of a condition described in §5.4,
(iii) is a Defaulting Bank, or (iv) is a Non-Consenting Bank (as defined below),
the Borrower may, within 90 days of receipt of such

 

- 42 -



--------------------------------------------------------------------------------

demand, notice (or the occurrence of such other event causing the Borrower to be
required to pay such compensation or causing §5.4 to be applicable), default or
approval of such amendment, waiver or consent by the Majority Banks, as the case
may be, by notice (a “Replacement Notice”) in writing to the Administrative
Agent and such Affected Bank (A) request the Affected Bank to cooperate with the
Borrower in obtaining a replacement bank satisfactory to the Administrative
Agent and the Borrower (the “Replacement Bank”) as provided herein, but none of
such Banks shall be under an obligation to find a Replacement Bank; (B) request
the non-Affected Banks to acquire and assume all of the Affected Bank’s Loans
and Commitment, and to participate in Letters of Credit as provided herein, but
none of such Banks shall be under an obligation to do so; (C) designate a
Replacement Bank reasonably satisfactory to the Administrative Agent; or (D) so
long as no Event of Default has occurred and is continuing, terminate the
Commitments of such Bank as set forth below. If any satisfactory Replacement
Bank shall be obtained, and/or any of the non-Affected Banks shall agree to
acquire and assume all of the Affected Bank’s Loans and Commitment, and
obligations to participate in Letters of Credit, then the Borrower may, upon
notice to such Affected Bank and the Administrative Agent, require such Affected
Bank to assign and delegate, without recourse (in accordance with and subject to
the restrictions contained in, and consents required by, §20), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Bank, if a Bank accepts such assignment), provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in §20 (to the extent not waived);

(ii) subject to the provisions in §5.14 with respect to any Defaulting Bank in
the case of reallocation of payments to such Defaulting Bank for amounts
described in clauses first, sixth and seventh of such §5.14, such Affected Bank
shall have received payment of an amount equal to 100% of the outstanding
principal of its Loans and funded participations in Letters of Credit, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under §§5.5, 5.6 and 5.8)
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under §§5.5 or 5.6, such assignment will result in a reduction in such
compensation or payments thereafter; and

(iv) such assignment does not conflict with applicable law.

A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
Upon the effective date of such assignment, such Replacement Bank shall become a
“Bank” for all purposes under this Agreement and the other Loan Documents.

 

- 43 -



--------------------------------------------------------------------------------

If the Borrower elects to terminate the Commitments of a Bank in accordance with
clause (D) above, all of the Commitments of such Bank shall be terminated
immediately (with the Total Commitment reduced in a like amount on a non-pro
rata basis) upon the later of (i) the date of the receipt by the Administrative
Agent and such Bank of the Borrower’s written notice of such election and
(ii) the date that the Borrower has repaid all outstanding principal of its
Loans of such Bank and provided cash collateral or other credit support
satisfactory to the Administrative Agent and each applicable Issuing Bank with
respect to all such Bank’s Letters of Credit, together with accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under §§5.5, 5.6 and 5.8) (which
payments and credit support may be held and applied to the Loans, interest, fees
and other obligations of such Bank on a non-pro rata basis with payments made to
the other Banks, notwithstanding the provisions of §29 to the contrary);
provided, that the Borrower may not terminate the Commitments of a Bank pursuant
to this paragraph if, after giving effect to such termination and the repayment
of Loans of such Bank required hereby, the sum of (x) the outstanding principal
amount of the Loans plus (y) the Maximum Drawing Amount of outstanding Letters
of Credit minus (z) the amount of cash collateral or other credit support
satisfactory to the Administrative Agent and each applicable Issuing Bank that
the Borrower has provided to secure Reimbursement Obligations prior to or
concurrently with such termination which would exceed the Total Commitment.

For the purposes of this §5.12, a “Non-Consenting Bank” means a Bank that fails
to approve an amendment, waiver or consent requested by the Borrower pursuant to
§15.9 that has received the written approval of not less than the Majority Banks
but also requires the approval of such Bank.

§5.13. Advances by Administrative Agent. Unless the Administrative Agent shall
have been notified in writing by any Bank by 12:00 p.m. (New York time) on the
date of a requested borrowing hereunder that such Bank will not make the amount
that would constitute its allocable share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Bank is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the borrowing date therefor, such Bank shall pay
to the Administrative Agent, on demand, such amount with interest thereon at a
rate equal to the daily average Federal Funds Rate for the period until such
Bank makes such amount immediately available to the Administrative Agent. A
certificate of the Administrative Agent submitted to any Bank with respect to
any amounts owing under this Section shall be conclusive in the absence of
manifest error. If such Bank’s Commitment Percentage of such borrowing is not
made available to the Administrative Agent by such Bank within three Business
Days of such borrowing date, the Administrative Agent shall be entitled to
recover such amount with interest thereon at the rate per annum applicable to
such Loan hereunder, on demand, from the Borrower.

§5.14. Defaulting Banks. Notwithstanding anything to the contrary contained in
this Agreement, if any Bank becomes a Defaulting Bank, then, until such time as
such Bank is no longer a Defaulting Bank, to the extent permitted by applicable
law:

 

- 44 -



--------------------------------------------------------------------------------

(i) such Defaulting Bank’s right to approve or disapprove any amendment, waiver
or consent with respect to this Agreement shall be restricted as set forth in
§15.9;

(ii) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of any such Bank on account of such Bank’s
Syndicated Loans or from such Bank pursuant to §13, shall be applied by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Bank to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Bank to the
Issuing Banks or Swing Line Bank hereunder; third, if so determined by the
Administrative Agent or requested by the Issuing Banks or Swing Line Bank, to be
held as cash collateral for future funding obligations of that Defaulting Bank
of any participation in any Swing Line Loan or Letter of Credit (and each such
Bank hereby grants to the Administrative Agent a security interest therein);
fourth, if the Borrower so requests (so long as no Default or Event of Default
exists), to the funding of any Syndicated Loan in respect of which that
Defaulting Bank has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Bank to fund Syndicated Loans under this Agreement; sixth, to the payment of any
amounts owing to the Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Bank against that Defaulting Bank as a result of
that Defaulting Bank’s breach of its obligations under this Agreement; seventh,
so long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Bank as a result
of that Defaulting Bank’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Bank or as otherwise directed by a court of competent
jurisdiction, provided that if (x) such payment is a payment of the principal
amount of any Syndicated Loans or Letter of Credit Participations in respect of
which that Defaulting Bank has not fully funded its appropriate share and
(y) such Loans or Letter of Credit Participations were made at a time when the
conditions set forth in §11 were satisfied or waived, such payment shall be
applied solely to pay the Loans of, and Letter of Credit Participations owed to,
all non-Defaulting Banks on a pro rata basis prior to being applied to the
payment of any Loans of, or Letter of Credit Participations owed to, that
Defaulting Bank (and any such amounts paid or payable to a Defaulting Bank that
are applied to pay amounts owed by a Defaulting Bank or to post cash collateral
pursuant to this §5.14 shall be deemed paid to and redirected by such Defaulting
Bank, and each Bank irrevocably consents hereto);

(iii) such Defaulting Bank (x) shall be entitled to receive Facility Fees only
to extent allocable to the sum of (1) the outstanding amount of the Syndicated
Loans funded by it and (2) its Commitment Percentage of the stated amount of
Letters of Credit and Swing Line Loans for which it has provided cash

 

- 45 -



--------------------------------------------------------------------------------

collateral or other credit support satisfactory to each Issuing Bank (in its
sole discretion) and the Swing Line Bank (in its sole discretion) (and the
Borrower shall (A) be required to pay to each Issuing Bank and the Swing Line
Bank, as applicable, the amount of such Facility Fee allocable to its fronting
exposure arising from that Defaulting Bank and (B) not be required to pay the
remaining amount of such fee that otherwise would have been required to have
been paid to that Defaulting Bank) and (y) shall be limited in its right to
receive Letter of Credit Fees as provided in §3.6;

(iv) for purposes of computing the amount of the obligation of each
non-Defaulting Bank to acquire, refinance or fund participations in Letters of
Credit or Swing Line Loans hereunder, including, without limitation, under
§3.1(c), the “Commitment Percentage” of each non-Defaulting Bank shall be
computed without giving effect to the Commitment of that Defaulting Bank using a
fraction the numerator of which is the Commitment of such non-Defaulting Bank
and the denominator of which is the aggregate Commitments of all non-Defaulting
Banks; provided, that, (A) the foregoing change in computation shall be given
effect only if, at the date the applicable Bank becomes a Defaulting Bank, no
Default or Event of Default exists, and (B) the aggregate obligation of each
non-Defaulting Bank to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Bank minus (2) the aggregate
outstanding amount of the Syndicated Loans of that non-Defaulting Bank; and

(v) immediately upon the request of the Administrative Agent, the Swing Line
Bank or any Issuing Bank and provided that such Defaulting Bank has not provided
cash collateral or other credit support satisfactory to the Administrative
Agent, the Swing Line Bank or each such Issuing Bank (in its sole discretion)
(which each Bank hereby agrees to provide in the event that it becomes a
Defaulting Bank), the Borrower shall (A) first, prepay Swing Line Loans in an
amount equal to the Swing Line Bank’s fronting exposure for the Defaulting
Bank’s participation in any outstanding Swing Line Loans and (B) second, deliver
to the Administrative Agent cash collateral or other credit support satisfactory
to the Administrative Agent or each such Issuing Bank (in its sole discretion)
(and the Borrower hereby grants to the Administrative Agent a security interest
therein) in an amount sufficient to cover the fronting exposure of such Persons
for the Defaulting Bank’s participation in any outstanding Letters of Credit, in
each case, after giving effect to the reallocation of such exposure to the
non-Defaulting Banks pursuant to clause (iv) above and any cash collateral or
other credit support provided by the Defaulting Bank.

If the Borrower, the Administrative Agent, the Swing Line Bank and the Issuing
Banks agree in writing in their sole discretion that a Defaulting Bank should no
longer be deemed to be a Defaulting Bank, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral or other credit support
satisfactory to the Administrative Agent, the Swing Line Bank and each
applicable Issuing Bank), such Bank will

 

- 46 -



--------------------------------------------------------------------------------

purchase at par such portion of outstanding Syndicated Loans of the other Banks
or take such other actions as the Administrative Agent may determine to be
necessary to cause the Syndicated Loans and funded and unfunded participations
in Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Banks in accordance with their Commitment Percentages (disregarding any portions
not funded by other Defaulting Banks), whereupon such Bank will cease to be a
Defaulting Bank; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while such
Bank was a Defaulting Bank; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Bank to Bank will constitute a waiver or release of any claim of any
party hereunder arising from such Bank’s having been a Defaulting Bank.

So long as any Bank is a Defaulting Bank, the Swing Line Bank shall not be
required to fund any Swing Line Loans unless it is satisfied that it will have
no actual or potential fronting exposure with respect to such Defaulting Bank
after giving effect to such Swing Line Loan.

§6. REPRESENTATIONS AND WARRANTIES. The Borrower (and the Guarantor, where
applicable) represents and warrants to the Banks that:

§6.1. Corporate Authority.

(a) Incorporation; Good Standing. The Borrower and each of its Significant
Subsidiaries (i) is duly organized, validly existing and in good standing under
the laws of its respective jurisdiction of formation, (ii) has all requisite
corporate power to own its property and conduct its business as now conducted
and as presently contemplated, and (iii) is in good standing and is duly
authorized to do business in each jurisdiction in which its property or business
as presently conducted or contemplated makes such qualification necessary,
except where a failure to be so qualified could not reasonably be expected to
have a Material Adverse Effect.

(b) Authorization. The execution, delivery and performance of its Loan Documents
and the transactions contemplated hereby and thereby (i) are within the
corporate authority of the Borrower and the Guarantor, (ii) have been duly
authorized by all necessary corporate proceedings on the part of each of the
Borrower and the Guarantor, (iii) do not conflict with or result in any breach
or contravention of any provision of law, statute, rule or regulation to which
any of the Borrower or the Guarantor or any of their Subsidiaries is subject,
(iv) do not contravene any judgment, order, writ, injunction, license or permit
applicable to the Borrower, the Guarantor or any of their Subsidiaries so as to
have a Material Adverse Effect, and (v) do not conflict with any provision of
the corporate charter or bylaws of the Borrower, the Guarantor or any
Significant Subsidiary or any agreement or other instrument binding upon the
Borrower, the Guarantor or any of their Significant Subsidiaries, except for
those conflicts with any such agreement or instrument which could not reasonably
be expected to have a Material Adverse Effect.

(c) Enforceability. The execution, delivery and performance of the Loan
Documents by the Borrower and the Guarantor will result in valid and legally
binding

 

- 47 -



--------------------------------------------------------------------------------

obligations of the Borrower and the Guarantor enforceable against them in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights generally and general principles of equity.

§6.2. Governmental and Other Approvals. The execution, delivery and performance
of the Loan Documents by the Borrower and the Guarantor and the consummation by
the Borrower and the Guarantor of the transactions contemplated hereby and
thereby do not require any approval or consent of, or filing with, any
governmental agency or authority or other third party other than those already
obtained and those required after the date hereof in connection with the
Borrower’s performance of the covenants contained in §§7, 8 and 9 hereof.

§6.3. Title to Properties; Leases. The Borrower and its Subsidiaries own all of
the assets reflected in the consolidated balance sheet as at the Interim Balance
Sheet Date or acquired since that date (except property and assets (a) operated
under Capital Leases, (b) sold or otherwise disposed of in the ordinary course
of business since that date, or (c) consolidated in accordance with variable
entity guidance in FASB ASC 810), subject to no Liens except Permitted Liens.

§6.4. Financial Statements; Solvency.

(a) There have been furnished to the Banks consolidated balance sheets of the
Borrower dated the Balance Sheet Date and consolidated statements of operations
for the fiscal periods then ended, certified by the Accountants. In addition,
there have been furnished to the Banks consolidated balance sheets of the
Borrower and its Subsidiaries dated the Interim Balance Sheet Date and the
related consolidated statements of operations for the fiscal quarter ending on
the Interim Balance Sheet Date. All said balance sheets and statements of
operations have been prepared in accordance with GAAP (but, in the case of any
of such financial statements which are unaudited, only to the extent GAAP is
applicable to interim unaudited reports), and fairly present, in all material
respects, the financial condition of the Borrower on a consolidated basis as at
the close of business on the dates thereof and the results of operations for the
periods then ended, subject, in the case of unaudited interim financial
statements, to changes resulting from audit and normal year-end adjustments and
to the absence of complete footnotes. There are no contingent liabilities of the
Borrower and its Subsidiaries involving material amounts, known to the officers
of the Borrower or the Guarantor, which have not been disclosed in said balance
sheets and the related notes thereto or otherwise in writing to the Banks.

(b) The Borrower on a consolidated basis (both before and after giving effect to
the transactions contemplated by this Agreement) is solvent (i.e., it has assets
having a fair value in excess of the amount required to pay its probable
liabilities on its existing debts as they become absolute and matured) and has,
and expects to have, the ability to pay its debts from time to time incurred in
connection therewith as such debts mature.

 

- 48 -



--------------------------------------------------------------------------------

§6.5. No Material Changes, Etc. Since the Balance Sheet Date, there have been no
material adverse changes in the consolidated financial condition, business,
assets or liabilities (contingent or otherwise) of the Borrower and its
Subsidiaries, taken as a whole, other than changes in the ordinary course of
business which have not had a Material Adverse Effect.

§6.6. Franchises, Patents, Copyrights, Etc. The Borrower and each of its
Subsidiaries possess all franchises, patents, copyrights, trademarks, trade
names, licenses and permits, and rights in respect of the foregoing, adequate
for the conduct of their business substantially as now conducted (other than
those the absence of which would not have a Material Adverse Effect) without
known conflict with any rights of others other than a conflict which would not
have a Material Adverse Effect.

§6.7. Litigation. Except as set forth on Schedule 6.7 or in the Disclosure
Documents, there are no actions, suits, proceedings or investigations of any
kind pending or, to the knowledge of the Borrower, threatened against the
Borrower or any of its Subsidiaries before any court, tribunal or administrative
agency or board which, either in any case or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

§6.8. No Materially Adverse Contracts, Etc. Neither the Borrower nor any of its
Subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Borrower’s or such Subsidiary’s officers has or could reasonably be expected in
the future to have a Material Adverse Effect. Neither the Borrower nor any of
its Subsidiaries is a party to any contract or agreement which in the judgment
of the Borrower’s or its Subsidiary’s officers has or could reasonably be
expected to have any Material Adverse Effect, except as otherwise reflected in
adequate reserves as required by GAAP.

§6.9. Compliance With Other Instruments, Laws, Etc. Neither the Borrower nor any
of its Subsidiaries is (a) violating any provision of its charter documents or
bylaws or (b) violating any agreement or instrument to which any of them may be
subject or by which any of them or any of their properties may be bound or any
decree, order, judgment, or any statute, license, rule or regulation, in a
manner which could (in the case of such agreements or such instruments)
reasonably be expected to result in a Material Adverse Effect.

§6.10. Tax Status. The Borrower and its Subsidiaries have filed all federal,
state, provincial and territorial income and all other tax returns, reports and
declarations (or obtained extensions with respect thereto) required by
applicable law to be filed by them (unless and only to the extent that the
Borrower or such Subsidiary has set aside on its books provisions reasonably
adequate for the payment of all unpaid and unreported taxes as required by
GAAP); and have paid all taxes and other governmental assessments and charges
(other than taxes, assessments and other governmental charges imposed by
jurisdictions other than the United States, Canada or any political subdivision
thereof which in the aggregate are not material to the financial condition,
business or assets of the Borrower or such Subsidiary on an individual basis or
of the Borrower on a consolidated basis) that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith; and, as required by GAAP, have set aside on their
books provisions reasonably adequate for the

 

- 49 -



--------------------------------------------------------------------------------

payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. Except to the extent contested in the
manner permitted in the preceding sentence, there are no unpaid taxes in any
material amount claimed by the taxing authority of any jurisdiction to be due
and owing by the Borrower or any Subsidiary, nor do the officers of the Borrower
or any of its Subsidiaries know of any basis for any such claim.

§6.11. No Event of Default. No Default or Event of Default has occurred
hereunder and is continuing.

§6.12. Investment Company Act. Neither the Borrower nor any of its Subsidiaries
is a “registered investment company”, or an “affiliated company” or a “principal
underwriter” of a “registered investment company”, as such terms are defined in
the Investment Company Act of 1940.

§6.13. Absence of Financing Statements, Etc. Except as permitted by §8.1 of this
Agreement, there is no Indebtedness senior to the Obligations, and except for
Permitted Liens, there are no Liens, or any effective financing statement,
security agreement, chattel mortgage, real estate mortgage or other document
filed or recorded with any filing records, registry, or other public office,
which purports to cover, affect or give notice of any present or possible future
Lien on any assets or property of the Borrower or any of its Subsidiaries or
right thereunder.

§6.14. Employee Benefit Plans.

§6.14.1 In General. Each Employee Benefit Plan has been maintained and operated
in material compliance with the provisions of ERISA and, to the extent
applicable, the Code, including but not limited to the provisions thereunder
respecting prohibited transactions. Promptly upon the request of any Bank or the
Administrative Agent, the Borrower will furnish to the Administrative Agent the
most recently completed annual report, Form 5500, with all required attachments,
and actuarial statement required to be submitted under §103(d) of ERISA, with
respect to each Guaranteed Pension Plan.

§6.14.2 Terminability of Welfare Plans. Under each Employee Benefit Plan which
is an employee welfare benefit plan within the meaning of §3(1) or §3(2)(B) of
ERISA, no benefits are due unless the event giving rise to the benefit
entitlement occurs prior to plan termination (except as required by Title 1,
Part 6 of ERISA). The Borrower or an ERISA Affiliate, as appropriate, may
terminate each such employee welfare benefit plan at any time (or at any time
subsequent to the expiration of any applicable bargaining agreement) in the
discretion of the Borrower or such ERISA Affiliate without material liability to
any Person.

§6.14.3 Guaranteed Pension Plans. Each contribution required to be made to a
Guaranteed Pension Plan, whether required to be made to avoid a violation of the
minimum funding standards under §§412 and 430 of the Code, the notice or lien
provisions of §303(k) of ERISA, or otherwise, has been timely made. No waiver of
the minimum funding standards under §§412 and 430 of the Code or extension of
amortization periods has been received with respect to any Guaranteed Pension
Plan. No liability to the PBGC (other than required insurance premiums, all of
which have been paid) has been incurred by the Borrower

 

- 50 -



--------------------------------------------------------------------------------

or any ERISA Affiliate with respect to any Guaranteed Pension Plan (other than
Terminated Plans) and there has not been any ERISA Reportable Event, or any
other event or condition which presents a material risk of termination of any
Guaranteed Pension Plan by the PBGC. Other than with respect to the Terminated
Plans, based on the latest valuation of each Guaranteed Pension Plan (which in
each case occurred within twelve months of the date of this representation), and
on the actuarial methods and assumptions employed for that valuation, each
Guaranteed Pension Plan is in compliance with the minimum funding standards as
set forth in §302 of ERISA and is not subject to any restrictions concerning
(i) providing shutdown or similar benefits, (ii) amendments to increase
benefits, (iii) paying lump sums or (iv) continuing to accrue benefits, as
described by the Pension Protection Act of 2006.

§6.14.4 Multiemployer Plans. Except for liabilities that have been discharged
prior to the Effective Date or as to which accruals have been made in accordance
with GAAP prior to the Effective Date as reflected in the Disclosure Documents,
neither the Borrower nor any ERISA Affiliate has incurred any material liability
(including secondary liability) to any Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan under §4201 of ERISA
or as a result of a sale of assets described in §4204 of ERISA. Neither the
Borrower nor any ERISA Affiliate has been notified that any Multiemployer Plan
is in reorganization or insolvent under and within the meaning of §4241 or §4245
of ERISA or that any Multiemployer Plan intends to terminate or has been
terminated under §4041A of ERISA.

§6.15. Environmental Compliance. The Borrower and its Subsidiaries have taken
all steps that they have deemed reasonably necessary to investigate the past and
present condition and usage of the Real Property and the operations conducted by
the Borrower and its Subsidiaries and, based upon such diligent investigation,
have determined that, except as set forth on Schedule 6.15 or in the Disclosure
Documents:

(a) Neither the Borrower, its Significant Subsidiaries, nor any operator of
their properties, is in violation, or alleged violation, of any judgment,
decree, order, law, permit, license, rule or regulation pertaining to
environmental matters, including without limitation, those arising under the
Resource Conservation and Recovery Act (“RCRA”), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”), the Federal Clean
Water Act, the Federal Clean Air Act, the Toxic Substances Control Act, or any
applicable international, federal, state, provincial, territorial or local
statute, regulation, ordinance, order or decree relating to health, safety,
waste transportation or disposal, or the environment (the “Environmental Laws”),
which violation, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

(b) Except with respect to any such matters that could not reasonably be
expected to have a Material Adverse Effect, neither the Borrower nor any of its
Significant Subsidiaries has received notice from any third party including,
without limitation: any federal, state, provincial, territorial or local
governmental authority, (i) that any one of them has been identified by the
United States Environmental Protection Agency (“EPA”) as a potentially
responsible party under CERCLA with respect to a site

 

- 51 -



--------------------------------------------------------------------------------

listed on the National Priorities List, 40 C.F.R. Part 300 Appendix B; (ii) that
any hazardous waste, as defined by 42 U.S.C. §6903(5), any hazardous substances
as defined by 42 U.S.C. §9601(14), any pollutant or contaminant as defined by 42
U.S.C. §9601(33) or any toxic substance, oil or hazardous materials or other
chemicals or substances regulated by any Environmental Laws, excluding household
hazardous waste (“Hazardous Substances”), which any one of them has generated,
transported or disposed of, has been found at any site at which a federal,
state, provincial, territorial or local agency or other third party has
conducted or has ordered that the Borrower or any of its Significant
Subsidiaries conduct a remedial investigation, removal or other response action
pursuant to any Environmental Law; or (iii) that it is or shall be a named party
to any claim, action, cause of action, complaint, legal or administrative
proceeding arising out of any third party’s incurrence of costs, expenses,
losses or damages of any kind whatsoever in connection with the Release of
Hazardous Substances.

(c) Except for those occurrences or situations that could not reasonably be
expected to have a Material Adverse Effect, (i) no portion of the Real Property
or other assets of the Borrower and its Significant Subsidiaries has been used
for the handling, processing, storage or disposal of Hazardous Substances except
in accordance with applicable Environmental Laws; (ii) in the course of any
activities conducted by the Borrower, its Significant Subsidiaries, or operators
of the Real Property or other assets of the Borrower and its Significant
Subsidiaries, no Hazardous Substances have been generated or are being used on
such properties except in accordance with applicable Environmental Laws;
(iii) there have been no unpermitted Releases or threatened Releases of
Hazardous Substances on, upon, into or from the Real Property or other assets of
the Borrower or its Significant Subsidiaries; and (iv) any Hazardous Substances
that have been generated on the Real Property or other assets of the Borrower or
its Significant Subsidiaries have been transported offsite only by carriers
having an identification number issued by the EPA, treated or disposed of only
by treatment or disposal facilities maintaining valid permits as required under
applicable Environmental Laws, which transporters and facilities have been and
are, to the Borrower’s knowledge, operating in compliance with such permits and
applicable Environmental Laws.

§6.16. Disclosure. No representation or warranty made by the Borrower or the
Guarantor in this Agreement or in any agreement, instrument, document,
certificate, or financial statement furnished to the Banks or the Administrative
Agent by or on behalf of or at the request of the Borrower and the Guarantor in
connection with any of the transactions contemplated by the Loan Documents
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained therein, taken as a
whole, not misleading in light of the circumstances in which they are made.

§6.17. Permits and Governmental Authority. All permits (other than those the
absence of which could not reasonably be expected to have a Material Adverse
Effect) required for the construction and operation of all landfills currently
owned or operated by the Borrower or any of its Significant Subsidiaries have
been obtained and remain in full force and effect and are not subject to any
appeals or further proceedings or to any unsatisfied conditions that may allow
material modification or revocation. Neither the Borrower nor any of its
Subsidiaries, nor, to the knowledge of the Borrower, the holder of such permits
is in violation of any such permits, except for any violation which could not
reasonably be expected to have a Material Adverse Effect.

 

- 52 -



--------------------------------------------------------------------------------

§6.18. Margin Stock. The Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System), and no proceeds of any Loans will be used to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock in violation of Regulations T, U or X of the Board of
Governors of the Federal Reserve System.

§6.19. Sanctions. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (a) currently the
subject or target of any Sanctions, (b) included on OFAC’s List of Specially
Designated nationals or HMT’s Consolidated List of Financial Sanctions Targets
and the Investment Ban List or (c) located, organized or resident in a
Designated Jurisdiction.

§6.20. Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their businesses in compliance with the FCPA, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions, and have instituted
and maintained policies and procedures designed to promote and achieve
compliance with such laws, regulations and rules.

§7. AFFIRMATIVE COVENANTS OF THE BORROWER. The Borrower agrees that, so long as
any Obligation or Letter of Credit is outstanding or the Banks have any
obligation to make Loans or any Issuing Bank has any obligation to issue, extend
or renew any Letter of Credit hereunder, or the Banks have any obligations to
reimburse any Issuing Bank for drawings honored under any Letter of Credit, it
shall, and shall cause its Subsidiaries to, comply with the following covenants:

§7.1. Punctual Payment. The Borrower will duly and punctually pay or cause to be
paid the principal of and interest on the Loans, all Reimbursement Obligations,
fees and other amounts provided for in this Agreement and the other Loan
Documents, all in accordance with the terms of this Agreement and such other
Loan Documents.

§7.2. Maintenance of U.S. Office. The Borrower will maintain its chief executive
offices at Houston, Texas, or at such other place in the United States of
America as the Borrower shall designate upon 30 days’ prior written notice to
the Administrative Agent.

§7.3. Records and Accounts. The Borrower will, and will cause each of its
Subsidiaries to, keep true and accurate records and books of account in which
full, true and correct entries will be made in accordance with GAAP and with the
requirements of all regulatory authorities and maintain adequate accounts and
reserves for all taxes (including income taxes), depreciation, depletion,
obsolescence and amortization of its properties, all other contingencies, and
all other proper reserves.

 

- 53 -



--------------------------------------------------------------------------------

§7.4. Financial Statements, Certificates and Information. The Borrower will
deliver to the Banks:

(a) as soon as practicable, but, in any event not later than 100 days after the
end of each fiscal year of the Borrower, the consolidated balance sheet of the
Borrower as at the end of such year, consolidated statements of cash flows, and
the related consolidated statements of operations, each setting forth in
comparative form the figures for the previous fiscal year, all such consolidated
financial statements to be in reasonable detail, prepared in accordance with
GAAP and, with respect to the consolidated financial statements, certified by
Ernst & Young LLP or by other nationally recognized independent auditors
selected by the Borrower and reasonably satisfactory to the Administrative Agent
(the “Accountants”). In addition, simultaneously therewith, the Borrower shall
provide the Banks with a written statement from such Accountants to the effect
that they have read a copy of this Agreement, and that, in making the
examination necessary to said certification, they have obtained no knowledge of
any Default or Event of Default, or, if such Accountants shall have obtained
knowledge of any then existing Default or Event of Default they shall disclose
in such statement any such Default or Event of Default;

(b) as soon as practicable, but in any event not later than 60 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower, copies of the consolidated balance sheet and statement of operations
of the Borrower as at the end of such quarter, subject to year-end adjustments,
and the related consolidated statement of cash flows, all in reasonable detail
and prepared in accordance with GAAP (to the extent GAAP is applicable to
interim unaudited financial statements) with a certification by the principal
financial or accounting officer of the Borrower (the “CFO” or the “CAO”) that
the consolidated financial statements are prepared in accordance with GAAP (to
the extent GAAP is applicable to interim unaudited financial statements) and
fairly present, in all material respects, the consolidated financial condition
of the Borrower as at the close of business on the date thereof and the results
of operations for the period then ended, subject to year-end adjustments and the
exclusion of detailed footnotes;

(c) simultaneously with the delivery of the financial statements referred to in
(a) and (b) above, a certificate in the form of Exhibit D hereto (the
“Compliance Certificate”) signed by the CFO or the CAO or the Borrower’s
corporate treasurer, stating that the Borrower and its Subsidiaries are in
compliance with the covenants contained in §§7, 8 and 9 hereof as of the end of
the applicable period and setting forth in reasonable detail computations
evidencing such compliance with respect to the covenants contained in §9 hereof
and that no Default or Event of Default exists, provided that if the Borrower
shall at the time of issuance of such Compliance Certificate or at any other
time obtain knowledge of any Default or Event of Default, the Borrower shall
include in such certificate or otherwise deliver forthwith to the Banks a
certificate specifying the nature and period of existence thereof and what
action the Borrower proposes to take with respect thereto;

 

- 54 -



--------------------------------------------------------------------------------

(d) promptly following the filing or mailing thereof, copies of all material of
a financial nature filed with the Securities and Exchange Commission or sent to
the Borrower’s and its Subsidiaries’ stockholders generally; and

(e) from time to time such other financial data and other information as any of
the Banks may reasonably request through the Administrative Agent.

The Borrower hereby authorizes each Bank to disclose any information obtained
pursuant to this Agreement to all appropriate governmental regulatory
authorities where required by law; provided, however, this authorization shall
not be deemed to be a waiver of any rights to object to the disclosure by the
Banks of any such information which the Borrower has or may have under the
federal Right to Financial Privacy Act of 1978, as in effect from time to time,
except as to matters specifically permitted therein.

§7.5. Existence and Conduct of Business. The Borrower will, and will cause each
Significant Subsidiary to, do or cause to be done all things necessary to
preserve and keep in full force and effect its existence, rights and franchises;
and effect and maintain its foreign qualifications (except where the failure of
the Borrower or any Significant Subsidiary to remain so qualified could not
reasonably be expected to have a Material Adverse Effect), licensing,
domestication or authorization, except as any of the foregoing may be terminated
by its Board of Directors in the exercise of its reasonable judgment; provided
that such termination could not reasonably be expected to have a Material
Adverse Effect. The Borrower will not, and will cause its Subsidiaries not to,
become obligated under any contract or binding arrangement which, at the time it
was entered into, could reasonably be expected to have a Material Adverse
Effect. The Borrower will, and will cause each Subsidiary to, continue to engage
primarily in any of the businesses now conducted by the Borrower and its
Subsidiaries and in related, complementary or supplemental businesses, and any
additional businesses acquired pursuant to the terms of §8.4(a) hereunder.

§7.6. Maintenance of Properties. The Borrower will, and will cause its
Significant Subsidiaries to, cause all material properties used or useful in the
conduct of their businesses to be maintained and kept in good condition, repair
and working order (ordinary wear and tear excepted) and supplied with all
necessary equipment and cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof, all as in the judgment of
the Borrower and its Significant Subsidiaries may be necessary so that the
businesses carried on in connection therewith may be properly and advantageously
conducted at all times; provided, however, that nothing in this section shall
prevent the Borrower or any of its Subsidiaries from discontinuing the operation
and maintenance of any of its properties if such discontinuance is, in the
judgment of the Borrower or such Subsidiary, desirable in the conduct of its or
their business and which could not reasonably be expected to have a Material
Adverse Effect.

§7.7. Insurance. The Borrower will, and will cause its Subsidiaries to, maintain
insurance of the kinds, covering the risks (other than risks arising out of or
in any way connected with personal liability of any officers and directors
thereof) and in the relative proportionate amounts usually carried by reasonable
and prudent companies conducting businesses similar to that of the Borrower and
its Subsidiaries, in amounts substantially similar to the existing coverage
maintained by the Borrower and its Subsidiaries. Such insurance shall be

 

- 55 -



--------------------------------------------------------------------------------

with financially sound and reputable insurance companies (including captive
insurance companies), funds or underwriters, or may be pursuant to
self-insurance plans. In addition, the Borrower will furnish from time to time,
upon the Administrative Agent’s request, a summary of the insurance coverage of
the Borrower and its Subsidiaries, which summary shall be in form and substance
satisfactory to the Administrative Agent and, if requested by the Administrative
Agent, will furnish to the Administrative Agent copies of the applicable
policies.

§7.8. Taxes. The Borrower will, and will cause its Subsidiaries to, duly pay and
discharge, or cause to be paid and discharged, before the same shall become
overdue, all taxes, assessments and other governmental charges imposed upon it
and its real properties, sales and activities, or any part thereof, or upon the
income or profits therefrom, as well as all claims for labor, materials, or
supplies, which if unpaid might by law become a Lien upon any of its property;
provided, however, that any such tax, assessment, charge, levy or claim need not
be paid if the failure to do so (either individually, or in the aggregate for
all such failures) could not reasonably be expected to have a Material Adverse
Effect and the validity or amount thereof shall currently be contested in good
faith by appropriate proceedings and if the Borrower or such Subsidiary shall
have set aside on its books adequate reserves with respect thereto as required
by GAAP; and provided, further, that the Borrower or such Subsidiary will pay
all such taxes, assessments, charges, levies or claims prior to the foreclosure
on any Lien which may have attached as security therefor.

§7.9. Inspection of Properties, Books and Contracts. The Borrower will, and will
cause its Significant Subsidiaries to, permit the Administrative Agent or any
Bank or any of their designated representatives, upon reasonable notice, to
visit and inspect any of the properties of the Borrower and its Significant
Subsidiaries, to examine the books of account of the Borrower and its
Significant Subsidiaries, or contracts (and to make copies thereof and extracts
therefrom), and to discuss the affairs, finances and accounts of the Borrower
and its Significant Subsidiaries with, and to be advised as to the same by,
their officers, all at such times and intervals as may be reasonably requested.

§7.10. Compliance with Laws, Contracts, Licenses and Permits; Maintenance of
Material Licenses and Permits. The Borrower will, and will cause each Subsidiary
to, (i) comply with the provisions of its charter documents and by-laws;
(ii) comply with all agreements and instruments by which it or any of its
properties may be bound except where noncompliance could not reasonably be
expected to have a Material Adverse Effect; (iii) comply with all applicable
laws and regulations (including Environmental Laws), decrees, orders, judgments,
licenses and permits, including, without limitation, all environmental permits
(“Applicable Requirements”), except where noncompliance with such Applicable
Requirements could not reasonably be expected to have a Material Adverse Effect;
(iv) maintain all operating permits for all landfills now owned or hereafter
acquired, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (v) dispose of hazardous waste only at
licensed disposal facilities operating, to the Borrower’s knowledge, in
compliance with Environmental Laws, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect. If at any time any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that the Borrower or any Significant Subsidiary may fulfill any of its
obligations hereunder or under any other Loan Document, the Borrower will
immediately take or

 

- 56 -



--------------------------------------------------------------------------------

cause to be taken all reasonable steps within the power of the Borrower or such
Significant Subsidiary to obtain such authorization, consent, approval, permit
or license and furnish the Banks with evidence thereof.

§7.11. Environmental Indemnification. The Borrower covenants and agrees that it
will indemnify and hold the Banks, the Issuing Banks and the Administrative
Agent and their respective affiliates, and each of the representatives, agents
and officers of each of the foregoing, harmless from and against any and all
claims, expense, damage, loss or liability incurred by the Banks, the Issuing
Banks or the Administrative Agent (including all reasonable costs of legal
representation incurred by the Banks, the Issuing Banks or the Administrative
Agent) relating to (a) any Release or threatened Release of Hazardous Substances
on the Real Property; (b) any violation of any Environmental Laws or Applicable
Requirements with respect to conditions at the Real Property or other assets of
the Borrower or its Subsidiaries, or the operations conducted thereon; or
(c) the investigation or remediation of offsite locations at which the Borrower,
any of its Subsidiaries, or their predecessors are alleged to have directly or
indirectly Disposed of Hazardous Substances. It is expressly acknowledged by the
Borrower that this covenant of indemnification shall survive the payment of the
Loans and Reimbursement Obligations and satisfaction of all other Obligations
hereunder and shall inure to the benefit of the Banks, the Issuing Banks, the
Administrative Agent and their affiliates, successors and assigns.

§7.12. Further Assurances. The Borrower and the Guarantor will cooperate with
the Administrative Agent and execute such further instruments and documents as
the Administrative Agent shall reasonably request to carry out to the Majority
Banks’ satisfaction the transactions contemplated by this Agreement.

§7.13. Notice of Potential Claims or Litigation. The Borrower shall deliver to
the Banks written notice of the initiation of any action, claim, complaint,
investigation or any other notice of dispute or litigation against the Borrower
or any of its Subsidiaries that could reasonably be expected to have a Material
Adverse Effect, or which questions the validity or enforceability of any Loan
Document, together with a copy of each such complaint or other notice received
by the Borrower or any of its Subsidiaries if requested by the Administrative
Agent within 30 days of receipt thereof or of the determination that such action
could reasonably be expected to have a Material Adverse Effect, whichever occurs
later (and the Borrower will make such determination in each case as promptly as
practicable).

§7.14. Notice of Certain Events Concerning Environmental Claims. The Borrower
will promptly, and in any event within ten (10) Business Days of the Borrower’s
obtaining knowledge thereof, notify the Banks in writing of any of the following
events:

(i) the Borrower’s or any Significant Subsidiary’s obtaining knowledge of any
violation of any Environmental Law regarding the Real Property or the Borrower’s
or any Subsidiary’s operations which violation could reasonably be expected to
have a Material Adverse Effect;

(ii) the Borrower’s or any Significant Subsidiary’s obtaining knowledge of any
potential or known Release, or threat of Release, of any

 

- 57 -



--------------------------------------------------------------------------------

Hazardous Substance at, from, or into the Real Property which could reasonably
be expected to have a Material Adverse Effect;

(iii) the Borrower’s or any Significant Subsidiary’s receipt of any notice of
any material violation of any Environmental Law or of any Release or threatened
Release of Hazardous Substances, including a notice or claim of liability or
potential responsibility from any third party (including any federal, state,
provincial, territorial or local governmental officials) and including notice of
any formal inquiry, proceeding, demand, investigation or other action with
regard to (A) the Borrower’s, any Significant Subsidiary’s or any Person’s
operation of the Real Property, (B) contamination on, from, or into the Real
Property, or (C) investigation or remediation of offsite locations at which the
Borrower, any Significant Subsidiary, or its predecessors are alleged to have
directly or indirectly Disposed of Hazardous Substances, if any thereof could
reasonably be expected to have a Material Adverse Effect; or

(iv) the Borrower’s or any Significant Subsidiary’s obtaining knowledge that any
expense or loss has been incurred by any governmental authority in connection
with the assessment, containment, removal or remediation of any Hazardous
Substances with respect to which the Borrower or any Significant Subsidiary has
been alleged to be liable by such governmental authority or for which a Lien may
be imposed on the Real Property by such governmental authority, if any thereof
could reasonably be expected to have a Material Adverse Effect.

§7.15. Notice of Default. The Borrower will promptly notify the Banks in writing
of the occurrence of any Default or Event of Default. If any Person shall give
any notice or take any other action in respect of a claimed default (whether or
not constituting an Event of Default) under this Agreement or any other note,
evidence of indebtedness, indenture or other obligation evidencing indebtedness
in excess of $75,000,000 as to which the Borrower or any of its Significant
Subsidiaries is a party or obligor, whether as principal or surety, the Borrower
shall promptly upon obtaining actual knowledge thereof give written notice
thereof to the Banks, describing the notice of action and the nature of the
claimed default.

§7.16. Use of Proceeds. The proceeds of the Loans shall be used for general
corporate purposes, to provide working capital, to provide letters of credit and
as an extension and continuation of the Indebtedness of the Borrower and its
Subsidiaries under the Existing Credit Agreement. After application of the
proceeds of any Loan, not more than 25% of the value of the assets (either of
the Borrower only or of the Borrower and its Subsidiaries on a consolidated
basis) that are subject to any restriction on sale, pledge, or disposal under
this Agreement will be represented by “margin stock,” as defined in accordance
with Regulation U issued by the Board of Governors of the Federal Reserve
System, now or hereafter in effect.

§7.17. Certain Transactions. Except as disclosed in the Disclosure Documents
prior to the Effective Date, and except for arm’s length transactions pursuant
to which the Borrower or any Subsidiary makes payments in the ordinary course of
business, none of the officers, directors, or employees or any other affiliate
of the Borrower or any Subsidiary

 

- 58 -



--------------------------------------------------------------------------------

are presently or shall be a party to any transaction with the Borrower or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Borrower or any
Subsidiary, any corporation, partnership, trust or other entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

§8. NEGATIVE COVENANTS OF THE BORROWER. The Borrower agrees that, so long as any
Obligation or Letter of Credit is outstanding or the Banks have any obligation
to make Loans or any Issuing Bank has any obligation to issue, extend or renew
any Letter of Credit hereunder, or the Banks have any obligation to reimburse
any Issuing Bank for drawings honored under any Letter of Credit, it shall, and
shall cause its Subsidiaries to, comply with the following covenants:

§8.1. Restrictions on Indebtedness. The Borrower will not permit any of its
Subsidiaries to create, incur, assume, or be or remain liable, contingently or
otherwise, with respect to any Indebtedness, or to become or be responsible in
any manner (whether by agreement to purchase any obligations, stock, assets,
goods or services, or to supply or advance any funds, assets, goods or services
or otherwise) with respect to any Indebtedness, in each case, of any other
Person other than the Borrower or any of its Subsidiaries, other than:

(a) Indebtedness of the Borrower’s Subsidiaries listed in Schedule 8.1(a), any
extension, renewal or refinancing of such Indebtedness and any additional bonds
issued and Capital Leases entered into from time to time after the Effective
Date; provided that (i) if such Indebtedness is an extension, renewal or
refinancing of existing Indebtedness, the terms and conditions of any such
extensions, renewals or refinancings shall not increase the relative priority of
such Indebtedness over the priority of the original Indebtedness, and (ii) in no
event shall the aggregate outstanding principal amount of Indebtedness permitted
by this §8.1(a) exceed the aggregate principal amount of the Indebtedness listed
on Schedule 8.1(a) that is outstanding on the Effective Date (plus transaction
costs, including premiums and fees, related thereto); and

(b) other Indebtedness of the Borrower’s Subsidiaries (other than of the
Guarantor) provided that the sum (without duplication) of (i) the aggregate
outstanding principal amount of Indebtedness permitted under this §8.1(b), plus
(ii) the aggregate outstanding principal amount of secured Indebtedness of the
Borrower and its Subsidiaries permitted under subsections (k), (l) and (m) of
the definition of “Permitted Liens”, plus (iii) the aggregate amount of
Indebtedness with respect to outstanding Permitted Receivables Transactions
(determined in accordance with the proviso to the definition of “Indebtedness”),
shall not exceed 15% of Consolidated Tangible Assets at any time.

§8.2. Restrictions on Liens. The Borrower will not, and will cause its
Subsidiaries not to, create or incur or suffer to be created or incurred or to
exist any Lien of any kind upon any property or assets of any character, whether
now owned or hereafter acquired, or upon the income or profits therefrom; or
transfer any of such property or assets or the income or profits therefrom for
the purpose of subjecting the same to the payment of Indebtedness or

 

- 59 -



--------------------------------------------------------------------------------

performance of any other obligation in priority to payment of its general
creditors; or acquire, or agree or have an option to acquire, any property or
assets upon conditional sale or other title retention or purchase money security
agreement, device or arrangement; or suffer to exist for a period of more than
30 days after the same shall have been incurred any Indebtedness or claim or
demand against it which if unpaid might by law or upon bankruptcy or insolvency,
or otherwise, be given any priority whatsoever over its general creditors; or
sell, assign, pledge or otherwise transfer any accounts, contract rights,
general intangibles or chattel paper, with or without recourse, except for
Permitted Liens.

The Borrower and the Guarantor covenant and agree that if either of them or any
of their Subsidiaries shall create or incur any Lien upon any of their
respective properties or assets, whether now owned or hereafter acquired, other
than Permitted Liens (unless prior written consent shall have been obtained from
the Banks), the Borrower and the Guarantor will make or cause to be made
effective provision whereby the Obligations and the Guaranteed Obligations will
be secured by such Lien equally and ratably with any and all other Indebtedness
thereby secured so long as such other Indebtedness shall be so secured; provided
that the covenants of the Borrower and the Guarantor contained in this sentence
shall only be in effect for so long as the Borrower or the Guarantor shall be
similarly obligated under any other Indebtedness; provided, further, that an
Event of Default shall occur for so long as such other Indebtedness becomes
secured notwithstanding any actions taken by the Borrower or the Guarantor to
ratably secure the Obligations and the Guaranteed Obligations hereunder.

§8.3. Restrictions on Investments. Except to the extent provided in §8.4,
neither the Borrower nor any Subsidiary may make or permit to exist or to remain
outstanding any Investment, other than Investments in Cash Equivalents unless
both before and after giving effect thereto (i) the Borrower and its
Subsidiaries are in compliance with the covenants set forth in §§7, 8 and 9
hereof and (ii) there does not exist a Default or Event of Default and no
Default or Event of Default would be created by the making of such Investment;
provided that the aggregate amount of all Investments (excluding Investments in
Cash Equivalents), does not exceed 15% of Consolidated Tangible Assets; and
provided further that the ability of the Subsidiaries of the Borrower to incur
any Indebtedness in connection with any Investment permitted by this §8.3 shall
be governed by §8.1.

§8.4. Mergers, Consolidations, Sales.

(a) Neither the Borrower nor any Subsidiary shall be a party to any merger,
consolidation or exchange of stock unless the Borrower shall be the surviving
entity with respect to any such transaction to which the Borrower is a party and
the Guarantor shall be the survivor of any merger with any other Subsidiary or a
Subsidiary shall be the surviving entity (and continue to be a Subsidiary) with
respect to any such transactions to which one or more Subsidiaries is a party
(and the conditions set forth below are satisfied), or purchase or otherwise
acquire all or substantially all of the assets or stock of any class of, or any
partnership, membership or joint venture or other interest in, any other Person
except as otherwise provided in §8.3 or this §8.4. Notwithstanding the
foregoing, the Borrower and its Subsidiaries may purchase or otherwise acquire
all or substantially all of the assets or stock of any class of, or joint
venture or other interest in, any Person if the following conditions have been
met: (i) the proposed transaction will

 

- 60 -



--------------------------------------------------------------------------------

not otherwise create a Default or an Event of Default hereunder; and (ii) the
business to be acquired predominantly involves (A) the collection, transfer,
hauling, disposal or recycling of solid waste or thermal soil remediation, or
(B) other lines of businesses currently engaged in, or related, associated,
complementary or supplementary thereto, whether from an operational, business,
financial, technical or administrative standpoint; provided that the Borrower or
its Subsidiaries may purchase or otherwise acquire all or substantially all of
the assets or stock of any class of, or any partnership, membership or joint
venture or other interest in, any Persons in unrelated businesses, not to exceed
a total aggregate amount of $400,000,000 during the term of this Agreement.
Notwithstanding anything herein to the contrary, the ability of the Subsidiaries
of the Borrower to incur any Indebtedness in connection with any transaction
permitted pursuant to this §8.4 shall be governed by §8.1.

(b) Neither the Borrower nor any Subsidiary shall sell, transfer, convey or
lease any assets or group of assets, including the sale or transfer of any
property owned by the Borrower or any Subsidiary in order then or thereafter to
lease such property or lease other property which the Borrower or such
Subsidiary intends to use for substantially the same purpose as the property
being sold or transferred, or sell or assign, with or without recourse, any
receivables, except (i) transfers of real or personal property among
Subsidiaries of the Borrower, (ii) so long as no Default or Event of Default has
occurred and is continuing, or would result therefrom, sales of assets or
pursuant to a sale-leaseback transaction; provided that any net cash proceeds
from any such sale or sale-leaseback shall, within 180 days, either be used to
pay down outstanding Loans under this Agreement or be reinvested by such Person
in assets of the business of the Borrower and its Subsidiaries, used for working
capital, invested in Investments in accordance with the provisions of §8.3 or
used for other general corporate purposes, (iii) sales of accounts receivable
(and contract rights, general intangibles or chattel paper related thereto) more
than sixty (60) days past due sold or assigned in the ordinary course of
collecting past due accounts, or (iv) pursuant to a Permitted Receivables
Transaction.

§8.5. Restricted Distributions and Redemptions. Neither the Borrower nor any of
its Subsidiaries will (a) declare or pay any Distributions, or (b) redeem,
convert, retire or otherwise acquire shares of any class of its capital stock
(other than in connection with a merger permitted by §8.4 hereof or conversion
into another form of equity of any preferred shares of the Borrower existing as
of the Effective Date pursuant to the terms thereof), unless at the time of such
Distribution or redemption no Default or Event of Default exists or would be
created hereunder. Notwithstanding the above, any Subsidiary may make
Distributions to the Borrower and the Borrower agrees that neither the Borrower
nor any Significant Subsidiary will enter into any agreement restricting
Distributions from such Significant Subsidiary to the Borrower.

§8.6. Employee Benefit Plans. None of the Borrower, any of its Subsidiaries, or
any ERISA Affiliate will:

(a) engage in any “prohibited transaction” within the meaning of §406 of ERISA
or §4975 of the Code which could result in a material liability for the Borrower
on a consolidated basis; or

 

- 61 -



--------------------------------------------------------------------------------

(b) permit any Guaranteed Pension Plan to be in “at risk” status or subject to
the notice and lien provisions described in §303 of ERISA, whether or not a
minimum funding waiver has been granted; or

(c) fail to contribute to any Guaranteed Pension Plan to an extent which, or
terminate any Guaranteed Pension Plan in a manner which, could result in the
imposition of a lien or encumbrance on the assets of the Borrower or the
Guarantor pursuant to §303 or §4068 of ERISA; or

(d) permit or take any action which would result in the aggregate benefit
liabilities (within the meaning of §4001 of ERISA), other than with respect to
the Terminated Plans, of all Guaranteed Pension Plans exceeding the value of the
aggregate assets of such Guaranteed Pension Plans, disregarding for this purpose
the benefit liabilities and assets of any such Guaranteed Pension Plan with
assets in excess of benefit liabilities.

The Borrower and its Subsidiaries will (i) promptly upon the request of any Bank
or the Administrative Agent, furnish to the Banks a copy of the most recent
actuarial statement required to be submitted under §103(d) of ERISA and Annual
Report, Form 5500, with all required attachments, in respect of each Guaranteed
Pension Plan, and (ii) promptly upon receipt or dispatch, furnish to the Banks
any notice, report or demand sent or received in respect of a Guaranteed Pension
Plan under §§302, 303, 4041, 4042, 4043, 4063, 4065, 4066 and 4068 of ERISA, or
in respect of a Multiemployer Plan, under §§4041A, 4202, 4219, 4242 or 4245 of
ERISA.

§8.7. Sanctions. Neither the Borrower nor any of its Subsidiaries will, directly
or indirectly, use the proceeds of any Loan or Letter of Credit, or (knowingly,
in the case of any joint venture partner, individual or entity that is not a
controlled Affiliate) lend, contribute or otherwise make available such proceeds
to any Subsidiary, joint venture partner or other individual or entity, to fund
any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in any material violation by
an individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Lead Arranger, Administrative Agent, Issuing
Bank, Swing Line Bank, or otherwise) of Sanctions or any applicable anti-money
laundering and counter-terrorism financing provisions of The Bank Secrecy Act of
1970 (as amended) or any regulations issued pursuant to it.

§8.8. Anti-Corruption Laws. Neither the Borrower nor any of its Subsidiaries
will, directly or indirectly knowingly (as such term is used in the FCPA (as
defined below)) use the proceeds of any Loan or Letter of Credit for any purpose
which would breach the FCPA, the UK Bribery Act 2010 and other similar
legislation governing bribery or corruption, in each case, as applicable to the
Borrower or its Subsidiaries from time to time.

§9. FINANCIAL COVENANTS OF THE BORROWER. The Borrower agrees that, so long as
any Obligation or Letter of Credit is outstanding or the Banks have any
obligation to make Loans or any Issuing Bank has any obligation to issue, extend
or renew any Letter of

 

- 62 -



--------------------------------------------------------------------------------

Credit hereunder, or the Banks have any obligation to reimburse any Issuing Bank
for drawings honored under any Letter of Credit, it shall comply with the
following covenants:

§9.1. Interest Coverage Ratio. As of the end of any fiscal quarter of the
Borrower, the Borrower will not permit the ratio of (a) EBIT for the four fiscal
quarters then ending to (b) Consolidated Total Interest Expense for such period
to be less than 2.75:1.00.

§9.2. Total Debt to EBITDA. As of the end of any fiscal quarter of the Borrower,
the Borrower will not permit the ratio of (a) Total Debt to (b) EBITDA for the
four fiscal quarters then ending to exceed 3.50:1.00.

§10. CONDITIONS PRECEDENT.

§10.1. Conditions To Effectiveness. The effectiveness of this Agreement as an
amendment and restatement of the Existing Credit Agreement shall be subject to
the satisfaction of each of the following conditions precedent:

§10.1.1 Corporate Action. All corporate action necessary for the valid
execution, delivery and performance by the Borrower and the Guarantor of the
Loan Documents shall have been duly and effectively taken, and evidence thereof
certified by authorized officers of the Borrower and the Guarantor and
satisfactory to the Administrative Agent shall have been provided to the Banks.

§10.1.2 Loan Documents, Etc. Each of the Loan Documents and other documents
listed on the closing agenda shall have been duly and properly authorized,
executed and delivered by the respective parties thereto and shall be in full
force and effect in a form satisfactory to the Majority Banks.

§10.1.3 Certified Copies of Charter Documents. The Banks shall have received
from each of the Borrower and the Guarantor, certified by a duly authorized
officer of such Person to be true and complete on the Effective Date, (a) its
charter or other incorporation documents, (b) its by-laws and (c) good standing
certificates and such foreign qualifications as may be requested by the
Administrative Agent.

§10.1.4 Incumbency Certificate. The Banks shall have received an incumbency
certificate, dated as of the Effective Date, signed by duly authorized officers
of the Borrower and the Guarantor giving the name and bearing a specimen
signature of each individual who shall be authorized: (a) to sign the Loan
Documents on behalf of the Borrower and the Guarantor; (b) to make Syndicated
Loan Requests and Letter of Credit Requests; and (c) to give notices and to take
other action on the Borrower’s or the Guarantor’s behalf under the Loan
Documents.

§10.1.5 Opinion of Counsel. The Banks shall have received a favorable legal
opinion from the Assistant General Counsel of the Borrower and the Guarantor
addressed to the Banks, dated the Effective Date, in form and substance
satisfactory to the Administrative Agent, and a favorable legal opinion of
McGuireWoods LLP, special New York counsel to the Administrative Agent, dated
the Effective Date, as to the validity and binding effect of this Agreement.

 

- 63 -



--------------------------------------------------------------------------------

§10.1.6 Satisfactory Financial Condition. Other than as disclosed in the
Disclosure Documents, no material adverse change shall have occurred in the
financial condition, results of operations, business, properties or prospects of
the Borrower and its Subsidiaries, taken as a whole, since the Balance Sheet
Date.

§10.1.7 Payment of Closing Fees. The Borrower shall have paid the agreed-upon
closing fees to the Administrative Agent and Banks.

§10.1.8 Closing Certificate. The Borrower shall have delivered to the
Administrative Agent a certificate, dated as of the Effective Date, stating
that, as of such date (a) the representations and warranties set forth herein
and in the other Loan Documents are true and correct, and (b) no Default or
Event of Default has occurred and is continuing.

§10.1.9 USA Patriot Act. The Borrower shall have delivered all documentation and
other information that the Administrative Agent or any Bank requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act.

Without limiting the generality of the provisions of the last paragraph of
§15.2, for purposes of determining compliance with the conditions specified in
this §10, each Bank that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Bank unless the Administrative Agent shall have received
notice from such Bank prior to the proposed Effective Date specifying its
objection thereto.

§11. CONDITIONS TO ALL LOANS. The obligations of the Banks to make or continue
for an additional Interest Period in accordance with §2.7 any Loan and the
obligation of any Issuing Bank to issue, extend, or renew any Letter of Credit
at the time of and subsequent to the Effective Date is subject to the following
conditions precedent:

§11.1. Representations True. The Borrower shall have certified to the
Administrative Agent and the Banks that each of the representations and
warranties of the Borrower and the Guarantor (as applicable) contained in this
Agreement or in any document or instrument delivered pursuant to or in
connection with this Agreement, other than the representation and warranty in
§6.5 hereof, is true as of the date as of which they were made and shall also be
true at and as of the time of the making of such Loan or the issuance,
extension, or renewal of any Letter of Credit, as applicable, with the same
effect as if made at and as of that time (except to the extent of changes
resulting from transactions contemplated or permitted by this Agreement and
changes occurring in the ordinary course of business which either individually
or in the aggregate do not result in a Material Adverse Effect, and to the
extent that such representations and warranties relate expressly and solely to
an earlier date).

§11.2. Performance; No Event of Default. The Borrower shall have performed and
complied with all terms and conditions herein required to be performed or
complied with by it prior to or at the time of the making of any Loan or the
issuance, extension or renewal of any Letter of Credit, and at the time of the
making of any Loan or the issuance, renewal or extension of any Letter of Credit
there shall exist no Default or Event of Default or

 

- 64 -



--------------------------------------------------------------------------------

condition which would result in a Default or an Event of Default upon
consummation of such Loan or issuance, extension, or renewal of any Letter of
Credit, as applicable. Each request for a Loan or for issuance, extension or
renewal of a Letter of Credit shall constitute certification by the Borrower
that the condition specified in this §11.2 will be duly satisfied on the date of
such Loan or Letter of Credit issuance, extension or renewal.

§11.3. Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement shall have been taken and all
documents incident thereto shall have been delivered to the Banks as of the date
of the making of any extension of credit in substance and in form satisfactory
to the Banks, including without limitation a Syndicated Loan Request or a Letter
of Credit Request and the Banks shall have received all information and such
counterpart originals or certified or other copies of such documents as the
Banks may reasonably request.

§12. EVENTS OF DEFAULT; ACCELERATION; TERMINATION OF COMMITMENT.

§12.1. Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice and/or lapse of time, “Defaults”) shall
occur:

(a) if the Borrower shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(b) if the Borrower shall fail to pay any interest or fees or other amounts
owing hereunder (other than those specified in subsection (a) above) within five
(5) Business Days after the same shall become due and payable whether at the
Maturity Date or any accelerated date of maturity or at any other date fixed for
payment;

(c) if the Borrower shall fail to comply with any of the covenants contained in
§§7.4, 7.5, 7.15, 7.16, 8 and 9 hereof;

(d) if the Borrower shall fail to perform any term, covenant or agreement
contained herein or in any of the other Loan Documents (other than those
specified in subsections (a), (b), and (c) above) and such failure shall not be
remedied within 30 days after written notice of such failure shall have been
given to the Borrower by the Administrative Agent or any of the Banks;

(e) if any representation or warranty contained in this Agreement or in any
document or instrument delivered pursuant to or in connection with this
Agreement shall prove to have been false in any material respect upon the date
when made or repeated;

(f) if the Borrower or any of its Subsidiaries shall fail to pay when due, or
within any applicable period of grace, any Indebtedness or obligations under
Swap Contracts in an aggregate amount greater than $75,000,000, or fail to
observe or perform any material term, covenant or agreement contained in any one
or more agreements by which it is bound, evidencing or securing any Indebtedness
or obligations under Swap

 

- 65 -



--------------------------------------------------------------------------------

Contracts in an aggregate amount greater than $75,000,000 for such period of
time as would permit, or would have permitted (assuming the giving of
appropriate notice if required) the holder or holders thereof or of any
obligations issued thereunder to accelerate the maturity thereof or terminate
its commitment with respect thereto;

(g) if the Borrower, the Guarantor or any Significant Subsidiary makes an
assignment for the benefit of creditors, or admits in writing its inability to
pay or generally fails to pay its debts as they mature or become due, or
petitions or applies for the appointment of a trustee or other custodian,
liquidator or receiver of the Borrower, the Guarantor or any Significant
Subsidiary, or of any substantial part of the assets of the Borrower, the
Guarantor or any Significant Subsidiary or commences any case or other
proceeding relating to the Borrower, the Guarantor or any Significant Subsidiary
under any bankruptcy, reorganization, arrangement, insolvency, readjustment of
debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, or takes any action to authorize or in furtherance of any
of the foregoing, or if any such petition or application is filed or any such
case or other proceeding is commenced against the Borrower, the Guarantor or any
Significant Subsidiary or the Borrower, the Guarantor or any Significant
Subsidiary indicates its approval thereof, consent thereto or acquiescence
therein;

(h) if a decree or order is entered appointing any such trustee, custodian,
liquidator or receiver or adjudicating the Borrower or the Guarantor or any
Significant Subsidiary bankrupt or insolvent, or approving a petition in any
such case or other proceeding, or a decree or order for relief is entered in
respect of the Borrower or the Guarantor or any Significant Subsidiary in an
involuntary case under federal bankruptcy laws of any jurisdiction as now or
hereafter constituted;

(i) if there shall remain in force, undischarged, unsatisfied and unstayed, for
more than thirty days, whether or not consecutive, any final judgment against
the Borrower or any Subsidiary which, with other outstanding final judgments
against the Borrower and its Subsidiaries, exceeds in the aggregate $50,000,000
after taking into account any undisputed insurance coverage;

(j) if, with respect to any Guaranteed Pension Plan, an ERISA Reportable Event
shall have occurred and the Banks shall have determined in their reasonable
discretion that such event reasonably could be expected to result in liability
of the Borrower or any Subsidiary to the PBGC or such Plan in an aggregate
amount exceeding $50,000,000 and such event in the circumstances occurring
reasonably could constitute grounds for the partial or complete termination of
such Plan by the PBGC or for the appointment by the appropriate United States
District Court of a trustee to administer such Plan; or a trustee shall have
been appointed by the appropriate United States District Court to administer
such Plan; or the PBGC shall have instituted proceedings to terminate such Plan;

(k) if any of the Loan Documents shall be cancelled, terminated, revoked or
rescinded otherwise than in accordance with the terms thereof or with the
express prior written agreement, consent or approval of the Banks, or any action
at law, suit or in

 

- 66 -



--------------------------------------------------------------------------------

equity or other legal proceeding to cancel, revoke or rescind any of the Loan
Documents shall be commenced by or on behalf of the Borrower, the Guarantor, or
any of their respective stockholders, or any court or any other governmental or
regulatory authority or agency of competent jurisdiction shall make a
determination that, or issue a judgment, order, decree or ruling to the effect
that, any one or more of the Loan Documents is illegal, invalid or unenforceable
in accordance with the terms thereof; or

(l) if any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act) of 25% or more of the outstanding shares of
common voting stock of the Borrower; or during any period of twelve consecutive
calendar months, individuals who were directors of the Borrower on the first day
of such period (together with any new directors whose election by such board or
whose nomination for election by the shareholders of the Borrower was approved
by a vote of a majority of the directors still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) shall cease to constitute a majority of the
board of directors of the Borrower;

then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the request of the Majority Banks shall, by
notice in writing to the Borrower, declare all amounts owing with respect to
this Agreement and the other Loan Documents and all Reimbursement Obligations to
be, and they shall thereupon forthwith become, immediately due and payable
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration to the extent permitted by law or other notice of any kind, all of
which are hereby expressly waived by the Borrower; provided that in the event of
any Event of Default specified in §12.1(g) or 12.1(h) with respect to the
Borrower or the Guarantor, all such amounts shall become immediately due and
payable automatically and without any requirement of notice from the
Administrative Agent or any Bank. Upon demand by the Majority Banks after the
occurrence of any Event of Default, the Borrower shall immediately provide to
the Administrative Agent cash in an amount equal to the aggregate Maximum
Drawing Amount to be held by the Administrative Agent as collateral security for
the Reimbursement Obligations.

§12.2. Termination of Commitments. If any Event of Default pursuant to §§
12.1(g) or 12.1(h) hereof shall occur with respect to the Borrower or the
Guarantor, any unused portion of the Total Commitment hereunder shall forthwith
terminate and the Banks and the Issuing Banks shall be relieved of all
obligations to make Loans or to issue, extend or renew Letters of Credit
hereunder; or if any other Event of Default shall occur, the Majority Banks may
by notice to the Borrower terminate the unused portion of the Total Commitment
hereunder, and, upon such notice being given, such unused portion of the Total
Commitment hereunder shall terminate immediately and the Banks and the Issuing
Banks shall be relieved of all further obligations to make Loans or to issue,
extend or renew Letters of Credit hereunder. No termination of any portion of
the Total Commitment hereunder shall relieve the Borrower of any of its existing
Obligations to the Banks, the Issuing Banks or the Administrative Agent
hereunder or elsewhere.

 

- 67 -



--------------------------------------------------------------------------------

§12.3. Remedies. In case any one or more of the Events of Default shall have
occurred and be continuing, and whether or not the Banks shall have accelerated
the maturity of the Loans and other Obligations pursuant to §12.1, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Majority Banks, proceed to protect and enforce the respective rights of the
Administrative Agent and the Banks by suit in equity, action at law or other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Agreement and the other Loan Documents or any
instrument pursuant to which the Obligations to the Administrative Agent or the
Banks are evidenced, including, without limitation, as permitted by applicable
law the obtaining of the ex parte appointment of a receiver, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any legal or equitable right available to the Administrative
Agent and the Banks, any recovery being subject to the terms of §29 hereof. No
remedy herein conferred upon any Bank or the Administrative Agent or the holder
of any Note is intended to be exclusive of any other remedy and each and every
remedy shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or any
other provision of law.

§13. SETOFF. During the continuance of an Event of Default, any deposits or
other sums credited by or due from any Bank to the Borrower and any securities
or other property of the Borrower in the possession of such Bank may be applied
to or set off against the payment of the Obligations and any and all other
liabilities, direct, or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, of the Borrower to the Banks or the
Administrative Agent. Any amounts set off with respect to the Obligations shall,
except to the extent §5.14 applies, be distributed ratably in accordance with
§29 among all of the Banks by the Bank setting off such amounts. If any Bank
fails to share such setoff ratably, the Administrative Agent shall have the
right to withhold such Bank’s share of the Borrower’s payments until each of the
Banks shall have, in the aggregate, received a pro rata repayment.

§14. EXPENSES. Whether or not the transactions contemplated herein shall be
consummated, the Borrower hereby promises to reimburse the Administrative Agent
and the Lead Arrangers for all reasonable out-of-pocket fees and disbursements
(including all reasonable attorneys’ fees) incurred or expended in connection
with the syndication, preparation, filing or recording, or interpretation of
this Agreement, the other Loan Documents, or any amendment, modification,
approval, consent or waiver hereof or thereof. The Borrower further promises to
reimburse the Administrative Agent and the Banks for all reasonable
out-of-pocket fees and disbursements (including all reasonable legal fees and
the allocable cost of in-house attorneys’ fees) incurred or expended in
connection with the enforcement of any Obligations or the satisfaction of any
indebtedness of the Borrower hereunder or under any other Loan Document, or in
connection with any litigation, proceeding or dispute hereunder in any way
related to the credit hereunder.

§15. THE AGENTS.

§15.1. Authorization and Action. Each Bank hereby irrevocably appoints Bank of
America as Administrative Agent hereunder and authorizes Bank of America to take
such action as Administrative Agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent by the terms
hereof and thereof,

 

- 68 -



--------------------------------------------------------------------------------

together with such powers as are reasonably incidental thereto. As to any
matters not expressly provided for by this Agreement and the other Loan
Documents, the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Majority Banks (or, when expressly required hereby,
all of the Banks), and such instructions shall be binding upon all Banks;
provided, however, that the Administrative Agent shall not be required to take
any action which exposes the Administrative Agent to personal liability or which
is contrary to this Agreement or the other Loan Documents or applicable law.

§15.2. Administrative Agent’s Reliance, Etc. Neither the Administrative Agent
nor any of its directors, officers, agents or employees shall be liable to any
of the Banks for any action taken or omitted to be taken by it or them under or
in connection with this Agreement or the other Loan Documents, except for its or
their own gross negligence or willful misconduct. Without limitation of the
generality of the foregoing, the Administrative Agent: (i) may consult with
legal counsel (including counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable to the
Banks for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (ii) shall
not be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing; (iii) shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its affiliates in any
capacity; (iv) makes no warranty or representation to any Bank and shall not be
responsible to any Bank for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement or the
other Loan Documents; (v) shall not have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement or the other Loan Documents on the part of the Borrower or the
Guarantor (or as to the contents of any certificate, report or other document
delivered hereunder or thereunder) or to inspect the property (including the
books and records) of the Borrower or the Guarantor or any of their
Subsidiaries, and shall not be deemed to have knowledge or notice of any Default
or Event of Default unless and until it shall have received, at its office
specified in §22, a notice describing the same and entitled “Notice of Default”;
(vi) shall not be responsible to any Bank for the due execution (other than its
own), legality, validity, enforceability, genuineness, sufficiency or value of
this Agreement or any related agreement, instrument or document furnished
pursuant hereto; and (vii) shall incur no liability to the Banks under or in
respect of this Agreement by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telecopier, telegram, cable or
telex) reasonably believed by it to be genuine and signed or sent by the proper
party or parties. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Bank or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Bank or Issuing Bank unless the Administrative Agent shall have received notice
to the contrary from such Bank or Issuing Bank prior to the making of such Loan
or the issuance of such Letter of Credit.

§15.3. Bank of America and Affiliates. With respect to its Commitment, Bank of
America shall have the same rights and powers under this Agreement and under the

 

- 69 -



--------------------------------------------------------------------------------

other Loan Documents as any other Bank and may exercise the same as though it
were not the Administrative Agent, and the term “Bank” or “Banks” shall, unless
otherwise expressly indicated, include Bank of America in its individual
capacity. Bank of America and its Bank Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, and generally engage in any kind
of business with, the Borrower, the Guarantor, any of their Subsidiaries and any
Person who may do business with or own securities of the Borrower, the
Guarantor, or any such Subsidiary, all as if Bank of America were not the
Administrative Agent and without any duty to account therefor to the Banks. The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. To the extent any
such rights or powers are delegated to a sub-agent, the Administrative Agent
shall remain responsible for such sub-agent’s performance or exercise of such
duties, rights and powers; provided, that the exculpatory provisions of this
Agreement (including the provisions in §15) shall apply to any such sub-agent.

§15.4. Bank Credit Decision. Each Bank acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Bank and based
on the financial statements referred to in §6.4 and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Bank
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents.

§15.5. Indemnification. The Banks agree to indemnify the Administrative Agent
(to the extent not reimbursed by the Borrower), ratably according to the
respective amounts of their Commitments as most recently in effect at the time
such indemnity is sought, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits and reasonable costs,
expenses and disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or the other Loan Documents or any
action taken or omitted by the Administrative Agent under this Agreement or the
other Loan Documents, provided that no Bank shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct or from a material breach by the
Administrative Agent of its obligations under this Agreement or under any other
Loan Document, as determined by a court of competent jurisdiction. Without
limiting the foregoing, each Bank agrees to reimburse the Administrative Agent
promptly upon demand for its ratable share as aforesaid of any reasonable out of
pocket expenses (including reasonable counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and the other Loan Documents,
to the extent that the Administrative Agent is not reimbursed for such expenses
by the Borrower.

§15.6. Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Banks and the Borrower and may
be

 

- 70 -



--------------------------------------------------------------------------------

removed at any time with or without cause by the Majority Banks. Upon any such
resignation or removal, the Majority Banks shall have the right to appoint a
successor Administrative Agent that, unless a Default or Event of Default shall
have occurred and then be continuing, is reasonably acceptable to the Borrower.
If no successor Administrative Agent shall have been so appointed by the
Majority Banks, and shall have accepted such appointment, within 45 days after
the retiring Administrative Agent’s giving of notice of resignation or the
Majority Banks’ removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be a commercial bank, financial institution,
trust company or similar entity regularly engaged in the business of
administering syndicated loans and which successor Administrative Agent shall be
organized under the laws of the United States of America or of any State thereof
and have total assets of at least $1,000,000,000; provided that if the
Administrative Agent shall notify the Borrower and the Banks that no such
qualifying Person has accepted such appointment, then (x) such resignation shall
nonetheless become effective in accordance with such notice and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, and (y) the Borrower may appoint a
successor Administrative Agent to act until replaced by a successor
Administrative Agent that is appointed by the Majority Banks (which successor
Administrative Agent appointed by the Borrower shall be a commercial bank,
financial institution, trust company or similar entity regularly engaged in the
business of administering syndicated loans that is organized under the laws of
the United States of America or of any State thereof and have total assets of at
least $1,000,000,000). Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents (if not already
discharged therefrom as provided above in this Section). After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this §15 and §16 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement.

§15.7. Lead Arrangers, Etc. The parties identified on the cover hereof as Lead
Arrangers and Joint Bookrunners, Documentation Agents and Co- Documentation
Agents shall have no obligations or liabilities under this Agreement and the
other Loan Documents.

§15.8. Documents. The Administrative Agent will forward to each Bank, promptly
after receipt thereof, a copy of each notice or other document furnished to the
Administrative Agent for such Bank hereunder; provided, however, that,
notwithstanding the foregoing, the Administrative Agent may furnish to the Banks
a monthly summary with respect to Letters of Credit issued hereunder in lieu of
copies of the related Letter of Credit Applications.

§15.9. Action by the Banks, Consents, Amendments, Waivers, Etc. (a) No failure
or delay by the Administrative Agent, any Issuing Bank or any Bank in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing

 

- 71 -



--------------------------------------------------------------------------------

Banks and the Banks hereunder are cumulative and are not exclusive of any rights
or remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower or the Guarantor therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Bank or the Issuing Bank may
have had notice or knowledge of such Default or Event of Default at the time.

(b) Except as otherwise provided in §3.1(a) hereof with respect to Schedule 3.1,
neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Majority Banks, and delivered to the Administrative
Agent, or by the Borrower and the Administrative Agent with the consent of the
Majority Banks; provided that no such agreement shall (i) increase the
Commitment of any Bank without the written consent of such Bank; (ii) reduce the
principal amount of any Loan or Reimbursement Obligations, or reduce the rate of
interest on the Loans or reduce any fees payable hereunder, without the written
consent of each Bank affected thereby; (iii) postpone the date of any payment of
the principal amount of any Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Bank affected thereby; (iv) release the Borrower from its
Obligations or the Guarantor from its Guaranteed Obligations hereunder without
the written consent of each Bank; (v) modify §29(a) without the written consent
of each Bank; (vi) modify the definition of “Commitment Percentage”; or
(vii) change any of the provisions of this §15.9 or any provision of this
Agreement requiring action by all the Banks, or the percentage of Banks
constituting “Majority Banks”, without the written consent of each Bank;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Swing Line Bank or any
Issuing Bank hereunder without the prior written consent of the Administrative
Agent, the Swing Line Bank or the Issuing Banks, as the case may be.
Notwithstanding anything to the contrary herein, no Defaulting Bank shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Banks or each affected Bank may be effected with the consent of the
applicable Banks other than Defaulting Banks), except that (x) the Commitment of
any Defaulting Bank may not be increased or extended without the consent of such
Bank and (y) any waiver, amendment or modification requiring the consent of all
Banks or each affected Bank that by its terms affects any Defaulting Bank
disproportionately adversely than other affected Banks shall require the consent
of such Defaulting Bank.

§16. INDEMNIFICATION. The Borrower agrees to indemnify and hold harmless the
Banks, the Issuing Banks, the Lead Arrangers and the Administrative Agent and
their affiliates, as well as their and their affiliates’ shareholders,
directors, agents, officers, subsidiaries and affiliates, from and against all
damages, losses, settlement payments, obligations, liabilities, claims, suits,
penalties, assessments, citations, directives, demands, judgments, actions or
causes

 

- 72 -



--------------------------------------------------------------------------------

of action, whether statutorily created or under the common law, and reasonable
costs and expenses incurred, suffered, sustained or required to be paid by an
indemnified party by reason of or resulting from the transactions contemplated
hereby, except any of the foregoing which result from the gross negligence or
willful misconduct of such indemnified party or a material breach of the
obligations of such indemnified party under this Agreement or under any other
Loan Document, as determined by a court of competent jurisdiction. In any
investigation, enforcement matter, proceeding or litigation, or the preparation
therefor, the Banks, the Issuing Banks, the Lead Arrangers and the
Administrative Agent shall be entitled to select their own counsel and, in
addition to the foregoing indemnity, the Borrower agrees to pay promptly the
reasonable fees and expenses of such counsel (including the non-duplicative
allocated cost of internal counsel), and settlement costs. In the event of the
commencement of any such proceeding or litigation against the Banks or
Administrative Agent by third parties, the Borrower shall be entitled to
participate in such proceeding or litigation with counsel of their choice at
their expense. In the case of an investigation, litigation or proceeding to
which the indemnity in this §16 applies, such indemnity shall be effective,
subject to the limitations herein, whether or not such investigation, litigation
or proceeding is brought by the Borrower, the Borrower’s equityholders,
affiliates or creditors or such an indemnified party, whether or not such
indemnified party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The covenants of this §16
shall survive payment or satisfaction of payment of amounts owing with respect
to any Note or the Loans and satisfaction of all the Obligations hereunder and
under the Loan Documents, IT BEING THE INTENT OF THE PARTIES HERETO THAT ALL
SUCH INDEMNIFIED PARTIES SHALL BE INDEMNIFIED FOR THEIR ORDINARY SOLE,
COMPARATIVE OR CONTRIBUTORY NEGLIGENCE. WITHOUT LIMITATION OF THE FOREGOING, NO
PARTY SHALL BE LIABLE TO ANY OTHER PARTY IN RESPECT OF ANY INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES ASSERTED BY SUCH OTHER PARTY WITH RESPECT TO
THE MATTERS CONTEMPLATED BY THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY USE
MADE OR TO BE MADE WITH THE PROCEEDS OF ANY CREDIT EXTENSION HEREUNDER OR
THEREUNDER.

§17. WITHHOLDING TAXES. The Borrower hereby agrees that:

(a) Any and all payments made by the Borrower hereunder shall be made free and
clear of, and without deduction for, any and all present or future taxes,
levies, fees, duties, imposts, deductions, charges or withholdings of any nature
whatsoever, excluding, in the case of each of the Administrative Agent and each
of the Banks (including, without limitation, the Issuing Banks), (i) taxes
imposed on, or measured by, its net income or profits, (ii) franchise taxes
imposed on it, (iii) taxes imposed by any jurisdiction as a direct consequence
of it, or any of its affiliates, having a present or former connection with such
jurisdiction, including, without limitation, being organized, existing or
qualified to do business, doing business or maintaining a permanent
establishment or office in such jurisdiction, (iv) taxes imposed by reason of
its failure to comply with any applicable certification, identification,
information, documentation or other reporting requirement, and (v) any United
States Federal withholding taxes imposed under FATCA (all such non-excluded
taxes being hereinafter referred to as “Indemnifiable Taxes”). In the event that
any withholding or deduction from any payment to be made by the Borrower
hereunder is required in respect of any

 

- 73 -



--------------------------------------------------------------------------------

Indemnifiable Taxes pursuant to any applicable law, or governmental rule or
regulation, then the Borrower will (i) direct to the relevant taxing authority
the full amount required to be so withheld or deducted, (ii) forward to the
Administrative Agent for delivery to the applicable Bank an official receipt or
other documentation satisfactory to the Administrative Agent and the applicable
Bank evidencing such payment to such taxing authority, and (iii) direct to the
Administrative Agent for the account of the relevant Banks such additional
amount or amounts as is necessary to ensure that the net amount actually
received by each relevant Bank will equal the full amount such Bank would have
received had no such withholding or deduction (including any Indemnifiable Taxes
on such additional amounts) been required. Moreover, if any Indemnifiable Taxes
are directly asserted against the Administrative Agent or any Bank with respect
to any payment received by the Administrative Agent or such Bank by reason of
the Borrower’s failure to properly deduct and withhold such Indemnifiable Taxes
from such payment, the Administrative Agent or such Bank may pay such
Indemnifiable Taxes and the Borrower will promptly pay all such additional
amounts (including any penalties, interest or reasonable expenses) as is
necessary in order that the net amount received by such Person after the payment
of such Indemnifiable Taxes (including any Indemnifiable Taxes on such
additional amount) shall equal the amount such Person would have received had
not such Indemnifiable Taxes been asserted; provided that the Administrative
Agent or such Bank, as the case may be, agrees to use commercially reasonable
efforts, at the expense of the Borrower, to contest or otherwise challenge such
Indemnifiable Taxes if the Administrative Agent or such Bank, as applicable,
determines in good faith that a reasonable basis exists to do so. Any such
payment shall be made promptly after the receipt by the Borrower from the
Administrative Agent or such Bank, as the case may be, of a written statement
setting forth in reasonable detail the amount of the Indemnifiable Taxes and the
basis of the claim.

(b) The Borrower shall pay any present or future stamp or documentary taxes or
any other excise or any other similar levies which arise from any payment made
hereunder or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement or any other Loan Document (“Other Taxes”).

(c) The Borrower hereby indemnifies and holds harmless the Administrative Agent
and each Bank for the full amount of Indemnifiable Taxes or Other Taxes
(including, without limitation, any Indemnifiable Taxes or Other Taxes imposed
on amounts payable under this §17) paid by the Administrative Agent or such
Bank, as the case may be, and any liability (including penalties, interest and
reasonable expenses) arising therefrom or with respect thereto, by reason of the
Borrower’s failure to properly deduct and withhold Indemnifiable Taxes pursuant
to paragraph (a) above or to properly pay Other Taxes pursuant to paragraph
(b) above. Any indemnification payment from the Borrower under the preceding
sentence shall be made promptly after receipt by the Borrower from the
Administrative Agent or Bank of a written statement setting forth in reasonable
detail the amount of such Indemnifiable Taxes or such Other Taxes, as the case
may be, and the basis of the claim.

(d) If the Borrower pays any amount under this §17 to the Administrative Agent
or any Bank and such payee knowingly receives a refund or tax credit in respect

 

- 74 -



--------------------------------------------------------------------------------

of any taxes with respect to which such amount was paid, the Administrative
Agent or such Bank, as the case may be, shall remit to the Borrower, promptly
following the receipt thereof by such payee, an amount equal to the amount
determined by such payee to be equal to the amount of any net reduction in taxes
actually obtained by such payee and determined by it to be allocable to such
refund or credit; provided, that the decision as to whether or not to claim any
such refund or credit, and as to the amount and allocation of any such refund or
credit so claimed, shall be made by each such payee in its sole and absolute
discretion; and provided, further, that nothing herein shall be deemed to
obligate any Bank or the Administrative Agent to disclose to the Borrower or the
Guarantor its tax returns or any information regarding its tax affairs.

(e) In the event any taxing authority notifies the Borrower or the Guarantor
that any of them has improperly failed to deduct or withhold any taxes (other
than Indemnifiable Taxes) from a payment made hereunder to the Administrative
Agent or any Bank, the Borrower shall timely and fully pay such taxes to such
taxing authority.

(f) The Administrative Agent or the Banks shall, upon the request of the
Borrower, take reasonable measures to avoid or mitigate the amount of
Indemnifiable Taxes required to be deducted or withheld from any payment made
hereunder if such measures can be taken without such Person in its sole judgment
suffering any legal, regulatory or economic disadvantage.

(g) Without prejudice to the survival of any other agreement of the parties
hereunder, the agreements and obligations of the Borrower contained in this §17
shall survive the payment in full of the Obligations.

§18. TREATMENT OF CERTAIN CONFIDENTIAL INFORMATION.

§18.1. Confidentiality. Each of the Banks and the Administrative Agent agrees,
on behalf of itself and each of its affiliates, directors, officers, employees
and representatives, to use reasonable precautions to keep confidential, in
accordance with their customary procedures for handling confidential information
of the same nature and in accordance with safe and sound banking practices, any
non-public information supplied to it by the Borrower or any of its Subsidiaries
pursuant to this Agreement that is identified by such Person as being
confidential at the time the same is delivered to the Banks or the
Administrative Agent, provided that nothing herein shall limit the disclosure of
any such information (a) after such information shall have become public other
than through a violation of this §18, or becomes available to any of the Banks
or the Administrative Agent on a nonconfidential basis from a source other than
the Borrower, (b) to the extent required by statute, rule, regulation or
judicial process, (c) to counsel, employees and/or agents for any of the Banks
or the Administrative Agent, (d) to bank examiners or any other regulatory
authority having jurisdiction over any Bank or any of its affiliates or the
Administrative Agent or any self-regulatory body in which any of such Persons
participates, or to auditors or accountants, (e) to the Administrative Agent,
any Bank or any Financial Affiliate, (f) in connection with any litigation to
which any one or more of the Banks, the Administrative Agent or any Financial
Affiliate is a party, or in connection with the enforcement of rights or
remedies hereunder or under any other Loan Document, (g) to a Bank Affiliate of
any Bank

 

- 75 -



--------------------------------------------------------------------------------

or the Administrative Agent, (h) to any actual or prospective assignee or
participant or any actual or prospective counterparty (or its advisors) to any
swap or derivative transactions referenced to credit or other risks or events
arising under this Agreement or any other Loan Document or to any credit
insurance provider relating to the Borrower and its Obligations so long as such
assignee, participant, counterparty or credit insurance provider, as the case
may be, agrees to be bound by a confidentiality agreement the provisions of
which shall be no less restrictive than §18.1, or (i) with the consent of the
Borrower.

§18.2. Prior Notification. Unless specifically prohibited by applicable law or
court order, each of the Banks and the Administrative Agent shall, prior to
disclosure thereof, notify the Borrower of any request for disclosure of any
such non-public information by any governmental agency or representative thereof
(other than any such request in connection with an examination of the financial
condition of such Bank by such governmental agency) or pursuant to legal
process.

§18.3. Other. In no event shall any Bank or the Administrative Agent be
obligated or required to return any materials furnished to it or any Financial
Affiliate by the Borrower or any of its Subsidiaries. The obligations of each
Bank under this §18 shall supersede and replace the obligations of such Bank
under any confidentiality letter in respect of this financing signed and
delivered by such Bank to the Borrower prior to the date hereof and shall be
binding upon any assignee of, or purchaser of any participation in, any interest
in any of the Loans or Reimbursement Obligations from any Bank.

§19. SURVIVAL OF COVENANTS, ETC. Unless otherwise stated herein, all covenants,
agreements, representations and warranties made herein, in the other Loan
Documents or in any documents or other papers delivered by or on behalf of the
Borrower or the Guarantor pursuant hereto shall be deemed to have been relied
upon by the Banks, the Issuing Banks and the Administrative Agent,
notwithstanding any investigation heretofore or hereafter made by them, and
shall survive the making by the Banks of the Loans and the issuance, extension
or renewal of any Letters of Credit by any Issuing Bank, as herein contemplated,
and shall continue in full force and effect so long as any amount due under this
Agreement, any Obligation, or any Letter of Credit remains outstanding and
unpaid or any Bank has any obligation to make any Loans or any Issuing Bank has
any obligation to issue, extend, or renew any Letters of Credit hereunder. All
statements contained in any certificate or other paper delivered by or on behalf
of the Borrower pursuant hereto or in connection with the transactions
contemplated hereby shall constitute representations and warranties by the
Borrower hereunder.

§20. ASSIGNMENT AND PARTICIPATION. It is understood and agreed that each Bank
shall have the right to assign at any time all or a portion of its Commitment
Percentage and interests in the risk relating to the Loans, outstanding Letters
of Credit and its Commitment hereunder in an amount equal to or greater than
(except in the case of an assignment by a Bank to any other Bank or Bank
Affiliate, or unless otherwise agreed to by the Borrower and the Administrative
Agent) $5,000,000 (or, if a Bank’s Commitment is less than $5,000,000, in a
minimum amount equal to such Bank’s Commitment; provided that prior to any
Commitment reductions pursuant to §2.3.1, such Bank’s Commitment was at least
$5,000,000), to additional banks, other financial institutions or Bank
Affiliates (other than Defaulting Banks) with the prior written approval of the
Administrative Agent, the Swing Line Bank and each Issuing Bank and,

 

- 76 -



--------------------------------------------------------------------------------

so long as no Event of Default has occurred and is continuing, the consent of
the Borrower (provided that (i) the Borrower’s consent shall not be required in
the case of an assignment by a Bank to any other Bank, any Bank Affiliate of any
Bank or any Approved Fund of any Bank and (ii) the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof), which approvals shall not be unreasonably withheld or
delayed; provided that no approval shall be required by the Administrative
Agent, the Swing Line Bank, any Issuing Bank or the Borrower for any assignment
by BNP Paribas to either (A) Bank of the West or (B) BNP Paribas Fortis. Any
Bank may at any time, and from time to time, assign to any branch, lending
office, or Bank Affiliate all or any part of its rights and obligations under
the Loan Documents by notice to the Administrative Agent and the Borrower. It is
further agreed that each bank or other financial institution which executes and
delivers to the Administrative Agent and the Borrower hereunder an Assignment
and Assumption substantially in the form of Exhibit E hereto, or such other form
approved by the Administrative Agent (an “Assignment and Assumption”) together
with an assignment fee in the amount of $3,500 payable by the assigning Bank to
the Administrative Agent, shall, on the date specified in such Assignment and
Assumption, become a party to this Agreement and the other Loan Documents for
all purposes of this Agreement and the other Loan Documents, and its portion of
the Commitment, the Loans and Letters of Credit shall be as set forth in such
Assignment and Assumption; provided, that the Administrative Agent may, in its
sole discretion, elect to waive such assignment fee. The Bank assignor
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Assumption, relinquish its rights
(except for indemnity rights arising out of the period prior to such assignment)
and be released from its obligations under this Agreement and the other Loan
Documents; provided that no assignment by a Defaulting Bank will constitute a
waiver or release of any claim of any party hereunder arising from that Bank’s
having been a Defaulting Bank. In connection with any assignment of rights and
obligations of any Defaulting Bank hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Syndicated Loans previously requested but not
funded by the Defaulting Bank, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Bank to the Administrative Agent, the
Issuing Banks or any Bank hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Syndicated
Loans and participations in Letters of Credit and Swing Line Loans in accordance
with its Commitment Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Bank hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Bank for all purposes of this Agreement until such compliance occurs.
Upon the execution and delivery of such Assignment and Assumption (a) to the
extent applicable, the Borrower shall issue Notes (and replacement Notes) or the
Administrative Agent shall make appropriate entries on the applicable loan
account(s) to reflect such assignment of Loan(s); and (b) this Agreement and
Schedule 1 shall be deemed to be appropriately amended to reflect (i) the status
of the bank,

 

- 77 -



--------------------------------------------------------------------------------

financial institution or Bank Affiliate as a party hereto and (ii) the status
and rights of the Banks hereunder. The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at one of its offices
in the United States a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Banks, and
the Commitment Percentages of, and principal amounts (and stated interest) of
the Loans owing to, each Bank pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Banks shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Bank hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Bank, at any
reasonable time and from time to time upon reasonable prior notice.

Each Bank shall also have the right to grant participations to one or more
banks, other financial institutions or Bank Affiliates (other than Defaulting
Banks) in its Commitment, the Loans and outstanding Letters of Credit. The
documents evidencing any such participation shall limit such participating
bank’s, financial institution’s or Bank Affiliate’s, voting rights with respect
to this Agreement to the matters set forth in §15.9(b)(i) – (v) and
§15.9(b)(vi); and each such participant shall be entitled to the benefit of §5.5
hereof to the extent of its participation, subject to the limitations set forth
therein. Each Bank that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Bank shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under §5f.103-1(c) of the United States Treasury Regulations.

Notwithstanding the foregoing, no assignment or participation shall (a) be made
to the Borrower or any of its affiliates, a Defaulting Bank or any of its
Subsidiaries or a natural person (including any holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person) or (b) operate to increase the Total Commitment hereunder or otherwise
alter the substantive terms of this Agreement, and no Bank which retains a
Commitment hereunder shall have a Commitment of less than $5,000,000, except as
a result of reductions in the Total Commitment pursuant to §2.3 hereof.

Anything contained in this §20 to the contrary notwithstanding, any Bank may at
any time pledge or assign a security interest in all or any portion of its
interest and rights under this Agreement (including all or any portion of its
Notes) to secure obligations of such Bank, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Bank from any of its obligations hereunder or
under any of the other Loan Documents or substitute any such pledgee or assignee
for such Bank as a party hereto or thereto.

The Borrower agrees that in addition to disclosures made in accordance with
standard and customary banking practices any Bank may disclose information
obtained by such Bank

 

- 78 -



--------------------------------------------------------------------------------

pursuant to this Agreement to assignees or participants and potential assignees
or participants hereunder; provided that such assignees or participants or
potential assignees or participants shall agree to be bound by §18 hereof.

Notwithstanding anything to the contrary contained herein, if at any time a Bank
that is an Issuing Bank or the Swing Line Bank assigns all of its Commitment and
Syndicated Loans pursuant to this §20, such Bank may, (i) upon 45 days’ notice
to the Borrower and the Banks, resign as an Issuing Bank and/or (ii) upon 45
days’ notice to the Borrower, resign as the Swing Line Bank. In the event of any
such resignation as Issuing Bank or Swing Line Bank, the Borrower shall be
entitled to appoint from among the Banks a successor Issuing Bank or Swing Line
Bank hereunder; provided, however, that (x) no failure by the Borrower to
appoint any such successor shall affect the resignation of the Bank that has
elected to resign as Issuing Bank or Swing Line Bank, as the case may be, and
(y) any such appointment of a successor Issuing Bank or Swing Line Bank must be
acceptable to the Bank appointed to act in such capacity. If a Bank resigns as
Issuing Bank, it shall retain the rights, powers, privileges and duties of an
Issuing Bank hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as Issuing Bank and all Reimbursement
Obligations with respect thereto (including the right to require the Banks to
make Base Rate Syndicated Loans pursuant to §3.2(a) or fund Letter of Credit
Participations pursuant to §3.1(c)). If a Bank resigns as the Swing Line Bank,
it shall retain all the rights of the Swing Line Bank provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation (including the right to require the Banks to make Base
Rate Syndicated Loans or fund risk participations in outstanding Swing Line
Loans pursuant to §2.11). Upon the appointment of a successor Issuing Bank
and/or Swing Line Bank in accordance with the foregoing, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Bank or Swing Line Bank, as the case may be,
and (b) the successor Issuing Bank shall issue letters of credit in substitution
for the Letters of Credit issued by the resigning Issuing Bank, if any, that are
outstanding at the time such resignation occurs or make other arrangements
satisfactory to the resigning Issuing Bank to effectively assume the obligations
of such resigning Issuing Bank with respect to such Letters of Credit.

§21. PARTIES IN INTEREST. All the terms of this Agreement and the other Loan
Documents shall be binding upon and inure to the benefit of and be enforceable
by the respective successors and assigns of the parties hereto and thereto;
provided, that neither the Borrower nor the Guarantor shall assign or transfer
its rights or obligations hereunder or thereunder without the prior written
consent of each of the Banks and the Administrative Agent.

§22. NOTICES, ETC.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in subsection (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

- 79 -



--------------------------------------------------------------------------------

(i) if to the Borrower, the Administrative Agent, an Issuing Bank or the Swing
Line Bank, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 22; and

(ii) if to any other Bank, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Bank on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Notices, requests, financial statements, financial and other reports,
certificates and other information materials and other communications to the
Banks and the Issuing Banks hereunder (collectively, “Communications”) may be
delivered or furnished by electronic communication (including e-mail, FpML
messaging, and Internet or intranet websites) pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
to any Bank or any Issuing Bank pursuant to §2 or §3 if such Bank or Issuing
Bank, as applicable, has notified the Administrative Agent that it is incapable
of receiving notices under such Section by electronic communication. The
Administrative Agent, the Swing Line Bank, each Issuing Bank or the Borrower may
each, in its discretion, agree to accept Communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular Communications. Unless
the Administrative Agent otherwise prescribes, (i) Communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) Communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

(c) The Borrower further agrees that (i) the Administrative Agent and/or the
Lead Arrangers may make the Communications and/or information provided by or on
behalf of the Borrower hereunder available to the Banks by posting the
Communications and such other information on SyndTrak, Intralinks or a
substantially similar electronic

 

- 80 -



--------------------------------------------------------------------------------

transmission system (the “Platform”) and (ii) certain of the Banks (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Communications and such
other information that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking such Communications and other information “PUBLIC,” the Borrower shall
be deemed to have authorized the Administrative Agent, the Lead Arrangers, the
Issuing Banks and the Banks to treat such Communications and other information
as not containing any material non-public information with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Communications and
other information subject to §18.1, they shall be treated as set forth in
§18.1); (y) all Communications and other information marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Lead
Arrangers shall be entitled to treat any Communications and other information
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Side Information.” Each Public Lender agrees
to cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(d) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, AN WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY BANK OR
ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND ARISING OUT OF THE BORROWER’S
OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS OR NOTICES THROUGH
THE PLATFORM, ANY OTHER ELECTRONIC PLATFORM OR ELECTRONIC

 

- 81 -



--------------------------------------------------------------------------------

MESSAGING SERVICE, OR THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY
OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS
NEGLIGENCE, WILLFUL MISCONDUCT OR MATERIAL BREACH; PROVIDED, HOWEVER, THAT IN NO
EVENT SHALL ANY AGENT PARTY HAVE ANY LIABILITY TO THE BORROWER, ANY BANK, ANY
ISSUING BANK OR ANY OTHER PERSON FOR INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES).

(e) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of this Agreement. Each Bank agrees that notice to it (as provided in
the next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such Bank
for purposes of this Agreement. Each Bank agrees to notify the Administrative
Agent in writing (including by electronic communication) from time to time of
such Bank’s e-mail address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
e-mail address.

(f) Nothing herein shall prejudice the right of the Administrative Agent or any
Bank to give any notice or other communication pursuant to this Agreement in any
other manner specified herein.

§23. MISCELLANEOUS. The rights and remedies herein expressed are cumulative and
not exclusive of any other rights which the Banks, the Issuing Banks or the
Administrative Agent would otherwise have. The captions in this Agreement are
for convenience of reference only and shall not define or limit the provisions
hereof. This Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument. In proving this Agreement it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom enforcement is sought. This Agreement, to the extent signed and
delivered by means of a facsimile machine or other electronic imaging means,
shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. At the request
of any party hereto, each other party hereto shall re-execute original forms
thereof and deliver them to all other parties. No party hereto shall raise the
use of a facsimile machine or other electronic imaging means to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or other
electronic imaging means as a defense to the formation of a contract and each
party forever waives such defense. The words “execution,” “signed,” “signature,”
and words of like import in any Assignment and Assumption or in any amendment or
other modification hereof (including waivers and consents) shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and

 

- 82 -



--------------------------------------------------------------------------------

as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

§24. CONSENTS, ETC. Neither this Agreement nor any term hereof may be changed,
waived, discharged or terminated, except as provided in this §24, subject to the
provisions of §15.9. No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon. Except as otherwise
expressly provided in this Agreement, any consent or approval required or
permitted by this Agreement to be given by the Banks may be given, and any term
of this Agreement or of any other instrument related hereto or mentioned herein
may be amended, and the performance or observance by the Borrower or the
Guarantor of any terms of this Agreement or such other instrument or the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Borrower and the Majority Banks. To the
extent permitted by law, no course of dealing or delay or omission on the part
of any of the Banks, the Issuing Banks or the Administrative Agent in exercising
any right shall operate as a waiver thereof or otherwise be prejudicial thereto.
No notice to or demand upon the Borrower or the Guarantor shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.

§25. WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A JURY TRIAL
WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION
WITH THIS AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS. EXCEPT AS PROHIBITED BY LAW, THE BORROWER AND THE GUARANTOR HEREBY
WAIVE ANY RIGHT EITHER OF THEM MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION
REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES. THE BORROWER AND THE GUARANTOR EACH (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY BANK, ANY ISSUING BANK, THE
ADMINISTRATIVE AGENT OR ANY AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH BANK, SUCH ISSUING BANK, THE ADMINISTRATIVE AGENT OR SUCH AGENT WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(B) ACKNOWLEDGES THAT THE ADMINISTRATIVE AGENT, THE BANKS, AND THE ISSUING BANKS
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
BECAUSE OF, AMONG OTHER THINGS, THE BORROWER’S AND THE GUARANTOR’S WAIVERS AND
CERTIFICATIONS CONTAINED HEREIN.

§26. GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AGREEMENT AND EACH OF THE
OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS OF THE STATE OF NEW YORK AND
SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW §5-1401, BE CONSTRUED IN
ACCORDANCE WITH

 

- 83 -



--------------------------------------------------------------------------------

AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. THE BORROWER AND THE GUARANTOR
CONSENT AND AGREE THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN MANHATTAN OR THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK AND ANY APPELLATE COURT FROM ANY THEREOF AND CONSENTS TO
THE EXCLUSIVE JURISDICTION OF SUCH COURTS AND SERVICE OF PROCESS IN ANY SUCH
SUIT BEING MADE UPON THE BORROWER IN ACCORDANCE WITH LAW AT THE ADDRESS
SPECIFIED IN §22. THE BORROWER AND THE GUARANTOR HEREBY WAIVE ANY OBJECTION THAT
THEY MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT
OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT FORUM. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.

§27. SEVERABILITY. The provisions of this Agreement are severable and if any one
clause or provision hereof shall be held invalid or unenforceable in whole or in
part in any jurisdiction, then such invalidity or unenforceability shall affect
only such clause or provision, or part thereof, in such jurisdiction, and shall
not in any manner affect such clause or provision in any other jurisdiction, or
any other clause or provision of this Agreement in any jurisdiction. Without
limiting the foregoing provisions of this §27, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting Banks
shall be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws, as determined in good faith by the Administrative Agent, the
Issuing Banks or the Swing Line Bank, as applicable, then such provisions shall
be deemed to be in effect only to the extent not so limited.

§28. GUARANTY.

§28.1. Guaranty. For value received and hereby acknowledged and as an inducement
to the Banks and the Issuing Banks to make the Loans available to the Borrower,
and issue, extend or renew Letters of Credit for the account of the Borrower,
the Guarantor hereby unconditionally and irrevocably guarantees (a) the full
punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of all Obligations of the Borrower now or hereafter existing whether
for principal, interest, fees, expenses or otherwise, and (b) the strict
performance and observance by the Borrower of all agreements, warranties and
covenants applicable to the Borrower in the Loan Documents and (c) the
obligations of the Borrower under the Loan Documents (such Obligations
collectively being hereafter referred to as the “Guaranteed Obligations”).

§28.2. Guaranty Absolute. The Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms hereof,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of any Bank, any Issuing
Bank or the Administrative Agent with respect thereto. The liability of the
Guarantor under the guaranty granted under this Agreement with regard to the
Guaranteed Obligations shall be absolute and unconditional irrespective of:

 

- 84 -



--------------------------------------------------------------------------------

(a) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other amendment or waiver of
or any consent to departure from this Agreement or any other Loan Document (with
regard to such Guaranteed Obligations);

(b) any release or amendment or waiver of or consent to departure from any other
guaranty for all or any of its Guaranteed Obligations;

(c) any change in ownership of the Borrower;

(d) any acceptance of any partial payment(s) from the Borrower or the Guarantor;
or

(e) any other circumstance whatsoever which might otherwise constitute a defense
available to, or a discharge of, a guarantor or surety or the Borrower in
respect of its Obligations under any Loan Document.

The guaranty under this Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any Guaranteed
Obligation is rescinded or must otherwise be returned by the Banks, the Issuing
Banks or the Administrative Agent upon the insolvency, bankruptcy or
reorganization of the Borrower or otherwise, all as though such payment had not
been made.

§28.3. Effectiveness; Enforcement. The guaranty under this Agreement shall be
effective and shall be deemed to be made with respect to each Loan and each
Letter of Credit as of the time it is made, issued or extended, or becomes a
Letter of Credit under this Agreement, as applicable. No invalidity,
irregularity or unenforceability by reason of any bankruptcy or similar law, or
any law or order of any government or agency thereof purporting to reduce, amend
or otherwise affect any liability of the Borrower, and no defect in or
insufficiency or want of powers of the Borrower or irregular or improperly
recorded exercise thereof, shall impair, affect, be a defense to or claim
against such guaranty. The guaranty under this Agreement is a continuing
guaranty and shall (a) survive any termination of this Agreement, and (b) remain
in full force and effect until payment in full of, and performance of, all
Guaranteed Obligations and all other amounts payable under this Agreement. The
guaranty under this Agreement is a guaranty of payment (and not of collection)
made for the benefit of the Administrative Agent, the Issuing Banks and the
Banks and their successors and assigns, and may be enforced from time to time as
often as occasion therefor may arise and without requirement on the part of the
Administrative Agent, the Issuing Banks or the Banks first to exercise any
rights against the Borrower, or to resort to any other source or means of
obtaining payment of any of the said obligations or to elect any other remedy.

§28.4. Waiver. Except as otherwise specifically provided in any of the Loan
Documents, the Guarantor hereby waives promptness, diligence, protest, notice of
protest, all suretyship defenses, notice of acceptance and any other notice with
respect to any of its Guaranteed Obligations and the guaranty under this
Agreement and any requirement that the Banks, the Issuing Banks or the
Administrative Agent protect, secure, perfect any security interest or Lien or
any property subject thereto or exhaust any right or take any action against the

 

- 85 -



--------------------------------------------------------------------------------

Borrower or any other Person. The Guarantor also irrevocably waives, to the
fullest extent permitted by law, all defenses which at any time may be available
to it in respect of its Guaranteed Obligations by virtue of any statute of
limitations, valuation, stay, moratorium law or other similar law now or
hereafter in effect.

§28.5. Expenses. The Guarantor hereby promises to reimburse (a) the
Administrative Agent for all reasonable out-of-pocket fees and disbursements
(including all reasonable attorneys’ fees), incurred or expended in connection
with the preparation, filing or recording, or interpretation of the guaranty
under this Agreement, the other Loan Documents or any amendment, modification,
approval, consent or waiver hereof or thereof, and (b) the Administrative Agent,
the Issuing Banks and the Banks and their respective affiliates for all
reasonable out-of-pocket fees and disbursements (including reasonable attorneys’
fees), incurred or expended in connection with the enforcement of its Guaranteed
Obligations (whether or not legal proceedings are instituted). The Guarantor
will pay any taxes (including any interest and penalties in respect thereof)
other than the Banks’ taxes based on overall income or profits, payable on or
with respect to the transactions contemplated by the guaranty under this
Agreement, the Guarantor hereby agreeing jointly and severally to indemnify each
Bank with respect thereto.

§28.6. Concerning Joint and Several Liability of the Guarantor.

(a) The Guarantor hereby irrevocably and unconditionally accepts, not merely as
a surety but also as a co-debtor, joint and several liability with the Borrower,
with respect to the payment and performance of all of its Guaranteed Obligations
(including, without limitation, any Guaranteed Obligations arising under this
§28), it being the intention of the parties hereto that all such Guaranteed
Obligations shall be the joint and several Guaranteed Obligations of the
Guarantor and the Borrower without preferences or distinction among them.

(b) If and to the extent that the Borrower shall fail to make any payment with
respect to any of its Obligations as and when due or to perform any of its
Guaranteed Obligations in accordance with the terms thereof, then in each such
event the Guarantor will make such payment with respect to, or perform, such
Guaranteed Obligation.

(c) The Guaranteed Obligations of the Guarantor under the provisions of this §28
constitute full recourse obligations of the Guarantor enforceable against the
Guarantor to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement or any other
circumstance whatsoever.

(d) Except as otherwise expressly provided in this Agreement, the Guarantor
hereby waives notice of acceptance of its joint and several liability, notice of
any Loans made, or Letters of Credit issued under this Agreement, notice of any
action at any time taken or omitted by the Administrative Agent, the Issuing
Banks or the Banks under or in respect of any of the Guaranteed Obligations,
and, generally, to the extent permitted by applicable law, all demands, notices
and other formalities of every kind in connection with this Agreement. The
Guarantor hereby assents to, and waives notice of, any extension or postponement
of the time for the payment of any of the Guaranteed

 

- 86 -



--------------------------------------------------------------------------------

Obligations, the acceptance of any payment of any of the Guaranteed Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by the Administrative Agent, the Issuing Banks or the
Banks at any time or times in respect of any Default or Event of Default by the
Borrower or the Guarantor in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement or any other Loan Document,
any and all other indulgences whatsoever by the Administrative Agent, the
Issuing Banks or the Banks in respect of any of the Guaranteed Obligations, and
the taking, addition, substitution or release, in whole or in part, at any time
or times, of any security for any of the Guaranteed Obligations or the addition,
substitution or release, in whole or in part, of the Borrower or the Guarantor.
Without limiting the generality of the foregoing, the Guarantor assents to any
other action or delay in acting or failure to act on the part of the Banks, the
Issuing Banks or the Administrative Agent with respect to the failure by the
Borrower or the Guarantor to comply with its respective Obligations or
Guaranteed Obligations, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws or regulations thereunder, which might, but for the provisions
of this §28, afford grounds for terminating, discharging or relieving the
Guarantor, in whole or in part, from any of the Guaranteed Obligations under
this §28, it being the intention of the Guarantor that, so long as any of the
Guaranteed Obligations hereunder remain unsatisfied, the Guaranteed Obligations
of the Guarantor under this §28 shall not be discharged except by performance
and then only to the extent of such performance. The Guaranteed Obligations of
the Guarantor under this §28 shall not be diminished or rendered unenforceable
by any winding up, reorganization, arrangement, liquidation, reconstruction or
similar proceeding with respect to the Borrower or the Guarantor or the Banks,
the Issuing Banks or the Administrative Agent. The joint and several liability
of the Guarantor hereunder shall continue in full force and effect
notwithstanding any absorption, merger, consolidation, amalgamation or any other
change whatsoever in the name, membership, constitution or place of formation of
the Borrower or the Guarantor, the Banks, the Issuing Banks or the
Administrative Agent.

(e) The Guarantor shall be liable under this §28 only for the maximum amount of
such liabilities that can be incurred under applicable law without rendering
this §28 voidable under applicable law relating to fraudulent conveyance and
fraudulent transfer, and not for any greater amount. Accordingly, if any
obligation under any provision under this §28 shall be declared to be invalid or
unenforceable in any respect or to any extent, it is the stated intention and
agreement of the Guarantor, the Administrative Agent, the Issuing Banks and the
Banks that any balance of the obligation created by such provision and all other
obligations of the Guarantor under this §28 to the Banks, the Issuing Banks or
the Administrative Agent shall remain valid and enforceable, and that all sums
not in excess of those permitted under applicable law shall remain fully
collectible by the Banks, the Issuing Banks and the Administrative Agent from
the Borrower or the Guarantor, as the case may be.

(f) The provisions of this §28 are made for the benefit of the Administrative
Agent, the Issuing Banks and the Banks and their successors and assigns, and may
be enforced in good faith by them from time to time against the Guarantor as
often as occasion therefor may arise and without requirement on the part of the
Administrative

 

- 87 -



--------------------------------------------------------------------------------

Agent, the Issuing Banks or the Banks first to marshal any of their claims or to
exercise any of their rights against the Borrower or the Guarantor or to exhaust
any remedies available to them against the Borrower or the Guarantor or to
resort to any other source or means of obtaining payment of any of the
obligations hereunder or to elect any other remedy. The provisions of this §28
shall remain in effect until all of the Guaranteed Obligations shall have been
paid in full or otherwise fully satisfied and the Commitments have expired and
all outstanding Letters of Credit have expired, matured or otherwise been
terminated. If at any time, any payment, or any part thereof, made in respect of
any of the Guaranteed Obligations, is rescinded or must otherwise be restored or
returned by the Banks, the Issuing Banks or the Administrative Agent upon the
insolvency, bankruptcy or reorganization of the Borrower or the Guarantor, or
otherwise, the provisions of this §28 will forthwith be reinstated in effect, as
though such payment had not been made.

§28.7. Waiver. Until the final payment and performance in full of all of the
Obligations, the Guarantor shall not exercise and the Guarantor hereby waives
any rights the Guarantor may have against the Borrower arising as a result of
payment by the Guarantor hereunder, by way of subrogation, reimbursement,
restitution, contribution or otherwise, and will not prove any claim in
competition with the Administrative Agent, the Issuing Banks or any Bank in
respect of any payment hereunder in any bankruptcy, insolvency or reorganization
case or proceedings of any nature; the Guarantor will not claim any setoff,
recoupment or counterclaim against the Borrower in respect of any liability of
the Borrower to the Guarantor; and the Guarantor waives any benefit of and any
right to participate in any collateral security which may be held by the
Administrative Agent, the Issuing Banks or any Bank.

§28.8. Subrogation; Subordination. The payment of any amounts due with respect
to any indebtedness of the Borrower for money borrowed or credit received now or
hereafter owed to the Guarantor is hereby subordinated to the prior payment in
full of all of the Obligations. The Guarantor agrees that, after the occurrence
of any default in the payment or performance of any of the Obligations, the
Guarantor will not demand, sue for or otherwise attempt to collect any such
indebtedness of the Borrower to the Guarantor until all of the Obligations shall
have been paid in full. If, notwithstanding the foregoing sentence, the
Guarantor shall collect, enforce or receive any amounts in respect of such
indebtedness while any Obligations are still outstanding, such amounts shall be
collected, enforced and received by the Guarantor as trustee for the Banks, the
Issuing Banks and the Administrative Agent and be paid over to the
Administrative Agent at Default, for the benefit of the Banks, the Issuing
Banks, and the Administrative Agent on account of the Obligations without
affecting in any manner the liability of the Guarantor under the other
provisions hereof.

§28.9. Consent and Confirmation. The Guarantor hereby (i) consents, acknowledges
and agrees to the amendment and restatement of the Existing Credit Agreement
provided hereby and set forth herein, (ii) confirms and ratifies in all respects
this Agreement and the enforceability of this Agreement in accordance with its
terms, and (iii) confirms and agrees that the Guarantor’s payment and
performance obligations under this Agreement, and the Guaranteed Obligations, do
and shall continue as to and include all Obligations upon and after the
effectiveness of this Agreement and the amendment and restatement of the
Existing Credit Agreement contemplated hereby.

 

- 88 -



--------------------------------------------------------------------------------

§29. PRO RATA TREATMENT.

(a) Notwithstanding anything to the contrary set forth herein, each payment or
prepayment of principal and interest received after the occurrence of an Event
of Default hereunder shall be distributed pro rata among the Banks, in
accordance with the aggregate outstanding principal amount of the Obligations
owing to each Bank divided by the aggregate outstanding principal amount of all
Obligations.

(b) Each Bank agrees that if it shall, through the exercise of a right of
banker’s lien, setoff or counterclaim against the Borrower (pursuant to §13 or
otherwise), including a secured claim under Section 506 of the Bankruptcy Code
or other security or interest arising from or in lieu of, such secured claim,
received by such Bank under any applicable bankruptcy, insolvency or other
similar law or otherwise, obtain payment (voluntary or involuntary) in respect
of the Notes, Loans, Reimbursement Obligations and other Obligations held by it
(other than pursuant to §5.5, §5.6 or §5.8) as a result of which the unpaid
principal portion of the Notes and the Obligations held by it shall be
proportionately less than the unpaid principal portion of the Notes and the
Obligations held by any other Bank, it shall be deemed to have simultaneously
purchased from such other Bank a participation in the Notes and the Obligations
held by such other Bank, so that the aggregate unpaid principal amount of the
Notes and the Obligations and participations in Notes and Obligations held by
each Bank shall be in the same proportion to the aggregate unpaid principal
amount of the Notes and the Obligations then outstanding as the principal amount
of the Notes and the Obligations held by it prior to such exercise of banker’s
lien, setoff or counterclaim was to the principal amount of all Notes and
Obligations outstanding prior to such exercise of banker’s lien, setoff or
counterclaim; provided, however, that (i) if any such purchase or purchases or
adjustments shall be made pursuant to this §29 and the payment giving rise
thereto shall thereafter be recovered, such purchase or purchases or adjustments
shall be rescinded to the extent of such recovery and the purchase price or
prices or adjustments restored without interest and (ii) the provisions of this
Section shall not be construed to apply to (x) any payment made by or on behalf
of the Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Bank), or (y) any payment obtained by a Bank as consideration for the
assignment of or sale of a participation in any of its Syndicated Loans or
subparticipations in Reimbursement Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply). The
Borrower expressly consents to the foregoing arrangements and agrees that any
Person holding such a participation in the Obligations deemed to have been so
purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower to such
Person as fully as if such Person had made a Loan directly to the Borrower in
the amount of such participation.

§30. FINAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

- 89 -



--------------------------------------------------------------------------------

§31. USA PATRIOT ACT. Each Bank hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act, it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such Bank
to identify the Borrower in accordance with the USA Patriot Act. Each Borrower
and each of its Subsidiaries shall provide such information and take such
actions as are reasonably requested by the Administrative Agent or any Bank in
order to assist the Administrative Agent and the Banks in maintaining compliance
with the USA Patriot Act.

§32. NO ADVISORY OR FIDUCIARY RESPONSIBILITY. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrower and the Guarantor acknowledges and agrees, and acknowledges
its affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Banks and the
Lead Arrangers are arm’s-length commercial transactions between the Borrower,
the Guarantor and their respective affiliates, on the one hand, and the
Administrative Agent, the Banks and the other Lead Arrangers, on the other hand,
(B) each of the Borrower and the Guarantor has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower and the Guarantor is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) the Administrative Agent, each
Bank and each Lead Arranger each is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower, the Guarantor or any of their respective affiliates, or any other
Person and (B) neither the Administrative Agent nor any Bank nor any Lead
Arranger has any obligation to the Borrower, the Guarantor or any of their
respective affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Banks and the Lead Arrangers
and their respective affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower, the Guarantor and
their respective affiliates, and neither the Administrative Agent nor any Bank
nor any Lead Arranger has any obligation to disclose any of such interests to
the Borrower, the Guarantor or any of their respective affiliates. To the
fullest extent permitted by law, each of the Borrower and the Guarantor hereby
waives and releases any claims that it may have against the Administrative
Agent, the Banks and the other Lead Arrangers with respect to any breach or
alleged breach of any agency or fiduciary duty to the Borrower, the Guarantor or
any of their respective affiliates in connection with any aspect of any
transaction contemplated hereby.

§33. PAYMENTS SET ASIDE. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, an Issuing Bank or any Bank, or
the Administrative Agent, an Issuing Bank or any Bank exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, an Issuing Bank or such Bank in its discretion) to be

 

- 90 -



--------------------------------------------------------------------------------

repaid to a trustee, receiver or any other party, in connection with any
proceeding under any bankruptcy, insolvency or similar law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Bank and each Issuing Bank severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Banks and each Issuing Bank under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

§34. ELECTRONIC EXECUTION OF ASSIGNMENTS AND CERTAIN OTHER DOCUMENTS. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Syndicated Loan Requests, Swing
Line Loan Requests, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

[Remainder of page is intentionally left blank; signature pages follow]

 

- 91 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first set forth above.

 

THE BORROWER AND GUARANTOR:

 

WASTE MANAGEMENT, INC.

By:   /s/ Devina A Rankin Name:    Devina A. Rankin Title:      Vice President &
Treasurer WASTE MANAGEMENT HOLDINGS, INC. By:   /s/ Devina A Rankin
Name:    Devina A. Rankin Title:      Vice President & Treasurer By:   /s/ Ed
Egl Name:    Ed Egl Title:      Assistant Treasurer

Waste Management, Inc.

Third Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A., as Administrative Agent

By:   /s/ Darleen R. Parmelee Name:    Darleen R. Parmelee Title:      Vice
President

Waste Management, Inc.

Third Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE BANKS:

 

BANK OF AMERICA, N.A., as a Bank, Swing Line Bank and an Issuing Bank

By:   /s/ Kyle Atmore Name:    Kyle Atmore Title:      Assistant Vice President

Waste Management, Inc.

Third Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Bank and an Issuing Bank By:   /s/ Gene Riez de
Dios Name:    Gene Riez de Dios Title:      Vice President

Waste Management, Inc.

Third Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Bank and an Issuing Bank By:   /s/ Craig J. Malloy
Name:    Craig J. Malloy Title:      Director

Waste Management, Inc.

Third Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BNP PARIBAS, as a Bank and an Issuing Bank By:   /s/ Emma Petersen Name:    Emma
Petersen Title:      Vice President By:   /s/ Todd Grossnickle Name:    Todd
Grossnickle Title:      Vice President

Waste Management, Inc.

Third Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Bank By:   /s/ Millie Schild Name:    Millie Schild
Title:      Vice President

Waste Management, Inc.

Third Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Bank By:   /s/ Ming K. Chu Name:    Ming
K. Chu Title:      Vice President By:   /s/ Virginia Cosenza Name:    Virginia
Cosenza Title:      Vice President

Waste Management, Inc.

Third Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

MIZUHO BANK LTD., as a Bank By:   /s/ Donna De Magistris Name:    Donna De
Magistris Title:      Authorized Signatory

Waste Management, Inc.

Third Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Bank By:   /s/ James D. Weinstein
Name:    James D. Weinstein Title:      Managing Director

Waste Management, Inc.

Third Amended and Restated Credit Agreement

Signature Page

 



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Bank By:   /s/ Victor Pierzchalski
Name:    Victor Pierzchalski Title:      Authorized Signatory

Waste Management, Inc.

Third Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Bank and an Issuing Bank By:   /s/ Steven
L. Sawyer Name:    Steven L. Sawyer Title:      Senior Vice President

Waste Management, Inc.

Third Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank and an Issuing Bank By:   /s/
Nathan R. Rantala Name:    Nathan R. Rantala Title:      Director

Waste Management, Inc.

Third Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

COMPASS BANK, as a Bank and an Issuing Bank By:   /s/ Mark Haddad Name:    Mark
Haddad Title:      Vice President

Waste Management, Inc.

Third Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Bank By:   /s/ Robert Hetu
Name:    Robert Hetu Title:      Authorized Signatory By:   /s/ Lingzl Huang
Name:    Lingzl Huang Title:      Authorized Signatory

Waste Management, Inc.

Third Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Bank By:   /s/ Rebecca Kratz Name:    Rebecca Kratz
Title:      Authorized Signatory

Waste Management, Inc.

Third Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Bank and an Issuing Bank By:   /s/ Phillip
K. Liebscher Name:    Phillip K. Liebscher Title:      Senior Vice President

Waste Management, Inc.

Third Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Bank By:   /s/ Michelle C. Phillips
Name:    Michelle C. Phillips Title:      Execution Head & Director

Waste Management, Inc.

Third Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as a Bank By:   /s/ David B. Wirl Name:    David B.
Wirl Title:      Managing Director

Waste Management, Inc.

Third Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

COMERICA BANK, as a Bank By:   /s/ L. J. Perenyi Name:    L. J. Perenyi
Title:      Vice President

Waste Management, Inc.

Third Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SYNDICATED LOAN REQUEST

WASTE MANAGEMENT, INC.

Third Amended and Restated Revolving Credit Agreement

(the “Credit Agreement”) dated as of July 10, 2015

 

Syndicated Loan Request under §2.6(a)   

Total Commitment

     

 

Loans outstanding

  

 

Amount of this Request

  

 

Maximum Drawing Amount of outstanding Letters of Credit

  

 

Canadian Dollar component

C$                                           

U.S. Dollar Equivalent of C$ component

US$                                        

Total of all outstanding and requested Loans plus Maximum Drawing Amount of all
outstanding Letters of Credit plus Amount of this Request (must not exceed Total
Commitment)

  

 

Proposed Drawdown Date

  

 

Interest Rate Option (Base Rate or Eurodollar)

  

 

Interest Period (if Eurodollar)

  

 

Conversion under §2.7

Amount to be converted from Eurodollar to Base Rate:

  

 

Amount to be converted from Base Rate to Eurodollar:

  

 

Amount to be maintained as Eurodollar Loan

  

 

Conversion Date

  

 

Interest Period (if Eurodollar)

  

 

I certify that the above is true and correct, and that all of the conditions set
forth in §11 of the Credit Agreement have been satisfied as of the date hereof.

 

WASTE MANAGEMENT, INC. By:   Name:   Title:   Date:    



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

WASTE MANAGEMENT, INC.

Third Amended and Restated Revolving Credit Agreement

(the “Credit Agreement”) dated as of July 10, 2015

 

Swing Line Loan Request under §2.11   

Total Commitment

     

 

Loans outstanding

  

 

Amount of this requested Swing Line Loan (must not exceed the Swing Line
Sublimit)

  

 

Maximum Drawing Amount of outstanding Letters of Credit

  

 

Canadian Dollar component

C$                                           

U.S. Dollar Equivalent of C$ component

US$                                        

Total of all outstanding and requested Loans plus Maximum Drawing Amount of all
outstanding Letters of Credit plus amount requested in this notice (must not
exceed Total Commitment)

  

 

Proposed Drawdown Date

  

 

I certify that the above is true and correct, and that all of the conditions set
forth in §11 of the Credit Agreement have been satisfied as of the date hereof.

 

WASTE MANAGEMENT, INC. By:   Name:   Title:   Date:    



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF LETTER OF CREDIT REQUEST

WASTE MANAGEMENT, INC.

Third Amended and Restated Revolving Credit Agreement

(the “Credit Agreement”) dated as of July 10, 2015

 

Letter of Credit Request Under §3.1   

Total Commitment

     

 

Maximum Drawing Amount of Letters of Credit outstanding

  

 

Amount of this Request from Letter of Credit Application (attached)

  

 

— U.S. Dollars

  

 

— Canadian Dollars

  

 

Loans Outstanding

  

 

Maximum Drawing Amount of all outstanding and Requested Letters of Credit (must
not exceed the Total Commitment minus Total of all Loans outstanding)

  

 

I certify that the above is true and correct, and that all of the conditions set
forth in §11 of the Credit Agreement have been satisfied as of the date hereof.

 

WASTE MANAGEMENT, INC. By:   Name:   Title:   Date:    



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Compliance Certificate dated                     

I, _______________, [Chief Financial Officer] [Chief Accounting Officer]
[Corporate Treasurer] of WASTE MANAGEMENT, INC. (the “Borrower”) certify that
(i) no Default or Event of Default exists, (ii) the Borrower is in compliance
with §§7, 8 and 9 of the Third Amended and Restated Revolving Credit Agreement
dated as of July 10, 2015 (as amended, modified, supplemented, restated and in
effect from time to time, the “Credit Agreement”) and (iii) the calculation of
the debt restrictions in Section 8.1 of the Credit Agreement attached hereto as
Schedule 1 is true, correct and complete [as of the end of the quarter ended
________]. Computations to evidence compliance with §9 of the Credit Agreement
are detailed below. Capitalized terms used herein without definition shall have
the meanings assigned to such terms in the Credit Agreement.

 

WASTE MANAGEMENT, INC. By:   Name:   Title:   Date:  

 

§9.1    Interest Coverage Ratio

Consolidated Net Income (or Deficit)

$                             (i)

Plus (without duplication):

interest expense

$                             (ii)

equity in losses (earnings) of unconsolidated entities

$                             (iii)

income tax expense

$                             (iv)

non-cash writedowns or writeoffs of assets

$                             (v)

losses attributable to the extinguishment of Indebtedness

$                             (vi)

Minus non-cash extraordinary gains on the sale of assets

$                             (vii)

EBIT (sum of (i) through (vi) minus (vii))

$                             (a)

Consolidated Net Income of Acquired Businesses

$                             (i)

Plus (without duplication):

interest expense

$                             (ii)

equity in losses (earnings) of unconsolidated entities

$                             (iii)

income tax expense

$                             (iv)

non-cash writedowns or write-offs of assets

$                             (v)

losses attributable to the extinguishment of Indebtedness

$                             (vi)

Minus non-cash extraordinary gains on the sale of assets

$                             (vii)

EBIT of Acquired Businesses (sum of (i) through (vi) minus (vii))

$                             (b)



--------------------------------------------------------------------------------

Sum of (a) plus (b)

$                             (c)

Consolidated Total Interest Expense

$                             (d)

Ratio of (c) to (d)

             :             

Minimum ratio

2.75 : 1.00

§9.2    Total Debt to EBITDA

EBIT (from §9.1 item (c) above)

$                             (i)

Plus:

Depreciation expense

$                             (ii)

Amortization expense

$                             (iii)

EBITDA (sum of (i) through (iii))

$                             (iv)

The sum of the following (calculated on a consolidated basis for the Borrower
and its Subsidiaries):

Indebtedness for borrowed money

$                             (v)

Obligations for deferred purchase price of property or services (other than
trade payables)

$                             (vi)

Obligations evidenced by debt instruments

$                             (vii)

Obligations under conditional sales

$                             (viii)

Obligations, liabilities and indebtedness under Capitalized Leases

$                             (ix)

Obligations, liabilities and indebtedness under bonding arrangements (to the
extent that a surety has been called upon to make payment on a bond)

$                             (x)

Guaranties of the Indebtedness of others

$                             (xi)

Indebtedness secured by liens or encumbrances on property

$                             (xii)

Non-contingent reimbursement obligations with respect to letters of credit

$                             (xiii)

Total Debt (sum of v through xiii)

$                             (xiv)

Ratio of (xiv) to (iv)

             :             

Maximum permitted:

3.50 : 1.00



--------------------------------------------------------------------------------

Schedule 1

[To be attached]



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, the Letters of Credit and the
Swing Line Loans included in such facilities) and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Bank) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor: __________________________________ [Assignor [is][is not] a
Defaulting Bank] 2.    Assignee: __________________________________ [indicate
[Bank Affiliate][Approved Fund] of [identify Bank]] 3.    Borrower: Waste
Management, Inc. 4.    Administrative Agent: Bank of America, N.A., as the
administrative agent under the Credit Agreement 5.    Credit Agreement: Third
Amended and Restated Credit Agreement, dated as of July 10, 2015, among Waste
Management, Inc., as Borrower, Waste Management Holdings, Inc., as Guarantor,
the Banks from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, an Issuing Bank, and Swing Line Bank



--------------------------------------------------------------------------------

6.    Assigned Interest:

 

Assignor

 

Assignee

 

Facility

Assigned

 

Aggregate Amount
of Commitment/
Loans for all Banks

 

Amount of

Commitment/ Loans

Assigned

 

Percentage

Assigned of

Commitment/

Loans

 

CUSIP

Number

      $                       $                                           %  

[7.    Trade Date:                                                     ]1

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:       Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:       Title:

[Consented to and]2 Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent By:       Title:

[Consented to:]3

 

[WASTE MANAGEMENT, INC. By:       Title:]

 

1  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

2  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

3  To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Bank, Issuing Banks) is required by the terms of the Credit
Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

Third Amended and Restated Credit Agreement, dated as of July 10, 2015, among
Waste Management, Inc., as Borrower, Waste Management Holdings, Inc., as
Guarantor, the Banks from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, an Issuing Bank, and Swing Line Bank

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. the Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Bank; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. the Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under §20 of the Credit Agreement (subject to
such consents, if any, as may be required under §20 of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
§7.4 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Bank and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Non-U.S. Bank, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance upon the Administrative Agent, the Assignor or any other Bank,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Bank.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ADMINISTRATIVE QUESTIONNAIRE

See attached.



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY) LOGO
[g99371ex10_1pg123.jpg] CONFIDENTIAL

 

 

1. Borrower or Deal Name

    Waste Management, Inc.

E-mail this document with your commitment letter to:

    Darleen R Parmelee

E-mail address of recipient:

    darlee.r.parmelee@baml.com

 

 

 

2. Legal Name of Lender of Record for Signature Page:

 

Markit Entity Identifier (MEI) #  

Fund Manager Name (if applicable)

 

Legal Address from Tax Document of Lender of Record:

Country

 

Address

 

City

 

State/Province

 

Country

 

 

 

3. Domestic Funding Address:

Street Address

 

Suite/ Mail Code

 

City

 

  State

 

Postal Code

 

  Country

 

4. Eurodollar Funding Address:

Street Address

 

Suite/ Mail Code

 

City

 

  State

 

Postal Code

 

  Country

 

 

 

 

5. Credit Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

Primary Credit Contact: First Name

 

Middle Name

 

Last Name

 

Title

 

Street Address

 

Suite/Mail Code

 

City

 

State

 

Postal Code

 

Country

 

Office Telephone #

 

Office Facsimile #

 

Work E-Mail Address

 

IntraLinks/SyndTrak

E-Mail Address

 

 

Secondary Credit Contact: First Name

 

Middle Name

 

Last Name

 

Title

 

Street Address

 

Suite/Mail Code

 

City

 

State

 

Postal Code

 

Country

 

Office Telephone #

 

Office Facsimile #

 

 

 

1  

 

 

REV April 2013



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY) LOGO
[g99371ex10_1pg123.jpg]

CONFIDENTIAL

 

 

Work E-Mail Address      IntraLinks/SyndTrak E-Mail Address     

 

Primary Operations Contact:

First                            MI     Last
                                       

Title                                          
                                            

Street Address                                          
                          

Suite/ Mail Code                                          
                      

City                                                           State
                 

Postal Code                                              Country              

Telephone                          Facsimile                                 

E-Mail Address                                          
                        

IntraLinks/SyndTrak E-Mail

Address                                          
                                     

Secondary Operations Contact:

First                            MI     Last
                                      

Title                                          
                                           

Street Address                                          
                          

Suite/ Mail Code                                          
                      

City                                                           State
                 

Postal Code                                              Country              

Telephone                          Facsimile                                 

E-Mail Address                                                                  

IntraLinks/SyndTrak E-Mail

Address                                          
                                    

 

Does Secondary Operations Contact need copy of notices?          YES          NO

 

Letter of Credit Contact:

First                            MI     Last
                                       

Title                                          
                                           

Street Address                                          
                          

Suite/ Mail Code                                          
                      

City                                                             State
                 

Postal Code                                                Country              

Telephone                              Facsimile                               

E-Mail Address                                          
                         

 

Draft Documentation Contact or Legal Counsel:

First                              MI     Last
                                     

Title                                          
                                            

Street Address                                          
                           

Suite/ Mail Code                                          
                       

City                                                             State
                 

Postal Code                                                Country              

Telephone                            Facsimile                                 

E-Mail Address                                          
                        

 

 

6. Lender’s Fed Wire Payment Instructions:

Pay to:

 

Bank Name

 

ABA #

 

City

 

    State

 

Account #

 

Account Name

 

Attention

 

 

 

7. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and Bankers’
Acceptance Fed Wire Payment Instructions (if applicable):

Pay to:

 

Bank Name

 

ABA #

 

City

 

    State

 

Account #

 

Account Name

 

Attention

 

Can the Lender’s Fed Wire Payment Instructions in Section 6 be used?         
YES          NO

 

 

2  

 

 

REV April 2013



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY) LOGO
[g99371ex10_1pg123.jpg]

CONFIDENTIAL

 

 

 

8. Lender’s Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

Lender Taxpayer Identification Number (TIN):                -                
                           

Tax Withholding Form Delivered to Bank of America (check applicable one):

       W-9                    W-8BEN                    W-8ECI            
       W-8EXP                W-8IMY

Tax Contact:

First                          MI       Last                         

Title                                                              

Street Address                                                      

Suite/ Mail Code                                                  

City                                          State                     

Postal Code                             Country                 

Telephone                          Facsimile                 

E-Mail Address                                                    

NON–U.S. LENDER INSTITUTIONS

1. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

2. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.



Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

 

3  

 

 

REV April 2013



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY) LOGO
[g99371ex10_1pg123.jpg]

CONFIDENTIAL

 

 

* Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

LOGO [g99371ex10_1pg126.jpg]

 

 

9. Bank of America’s Payment Instructions:

 

Pay to: Bank of America, N.A. ABA # 026009593 New York, NY Account # 1292000883
Attn: Corporate Credit Services Ref: Waste Management, Inc.

 

 

4  

 

 

REV April 2013



--------------------------------------------------------------------------------

SCHEDULE 1

BANKS; COMMITMENTS

 

Bank

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 195,000,000   

Bank of America, N.A.

   $ 195,000,000   

Barclays Bank PLC

   $ 195,000,000   

BNP Paribas

   $ 142,500,000   

Citibank, N.A.

   $ 142,500,000   

Deutsche Bank AG New York Branch

   $ 142,500,000   

Mizuho Bank Ltd.

   $ 142,500,000   

Sumitomo Mitsui Banking Corporation

   $ 142,500,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 142,500,000   

U.S. Bank National Association

   $ 142,500,000   

Wells Fargo Bank, National Association

   $ 142,500,000   

Compass Bank

   $ 90,000,000   

Credit Suisse AG, Cayman Islands Branch

   $ 90,000,000   

Goldman Sachs Bank USA

   $ 90,000,000   

PNC Bank, National Association

   $ 90,000,000   

The Bank of Nova Scotia

   $ 90,000,000   

The Bank of New York Mellon

   $ 50,000,000   

Comerica Bank

   $ 25,000,000      

 

 

 

Total

$ 2,250,000,000      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 1.1

EXISTING LIENS

 

1. Various capital leases entered into by Subsidiaries in the ordinary course of
business for operating equipment and facilities.

 

2. The note payable associated with the investment in federal low-income housing
tax credits as described in Note 9, Income Taxes, and Note 20, Variable Interest
Entities, in the Annual Report on Form 10-K for the year ended December 31,
2014.



--------------------------------------------------------------------------------

SCHEDULE 3.1

ISSUING BANKS AND ISSUING BANK LIMITS

 

Bank of America, N.A.

$ 325,000,000   

JPMorgan Chase Bank, N.A.

$ 325,000,000   

Barclays Bank PLC

$ 250,000,000   

Wells Fargo Bank, National Association

$ 200,000,000   

PNC Bank, National Association

$ 150,000,000   

U.S. Bank, National Association

$ 100,000,000   

BNP Paribas

$ 50,000,000   

Compass Bank

$ 50,000,000   



--------------------------------------------------------------------------------

SCHEDULE 3.1.1

FORM OF INCREASE/DECREASE LETTER

Date:                     

Reference is made to the THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
dated as of July 10, 2015 (as amended and in effect from time to time, the
“Credit Agreement”; capitalized terms used and not otherwise defined herein
shall have the meanings assigned thereto in the Credit Agreement), by and among
WASTE MANAGEMENT, INC., a Delaware corporation (the “Borrower”), WASTE
MANAGEMENT HOLDINGS, INC., a wholly-owned Subsidiary of the Borrower (the
“Guarantor”), certain Banks from time to time party thereto and BANK OF AMERICA,
N.A., as Administrative Agent (the “Administrative Agent”), and specifically to
Schedule 3.1 attached thereto.

The undersigned, being an Issuing Bank, hereby agrees pursuant to §3.1 of the
Credit Agreement that the limit set forth in said Schedule 3.1 with respect to
the undersigned shall, effective on the date hereof, be changed to
$            .

The Borrower, the Guarantor and the Administrative Agent acknowledge the
foregoing.

This letter agreement may be executed in any number of counterparts, and shall
be governed by and construed in accordance with the law of the State of New
York.

 

Very truly yours,

 

[Name of Issuing Bank]

By:   Name:   Title:   WASTE MANAGEMENT, INC. By:   Name:   Title:  



--------------------------------------------------------------------------------

WASTE MANAGEMENT HOLDINGS, INC. By:   Name:   Title:   BANK OF AMERICA, N.A., as
Administrative Agent By:   Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE 3.1.2

EXISTING LETTERS OF CREDIT

Waste Management, Inc.

 

Issuing Bank

  

Letter of Credit No.

  

Beneficiary Name

  

Amount

    

Issuance
Date

    

Expiry Date

 

Bank of America            

   T00000000213002    NATIONAL UNION FIRE    $ 9,467,000.00         4/2/2013   
     4/1/2016       T00000001232800    THE BANK OF NEW YORK    $ 27,757,743.00
        6/22/2010         4/5/2016       T00000001247976    THE BANK OF NEW YORK
   $ 7,356,311.00         6/22/2010         4/5/2016       T00000001251000   
THE BANK OF NEW YORK    $ 15,236,713.00         6/22/2010         1/31/2016   
   T00000001257761    THE BANK OF NEW YORK    $ 22,368,877.00         6/22/2010
        7/31/2016       T00000001282117    CALIFORNIA INTEGRATE    $ 200,000.00
        6/22/2010         8/1/2015       T00000001302974    PENNSYLVANIA DEPT OF
   $ 18,284,965.00         4/20/2012         12/12/2015       T00000001323375   
RELIANCE INSURANCE C    $ 1,940,808.00         4/16/2013         4/15/2016      
T00000001324248    WELLS FARGO BANK, N.    $ 2,576,464.64         5/1/2013      
  4/30/2016       T00000001335064    CITY OF CHICAGO, COM    $ 250,000.00      
  5/17/2013         5/16/2016       T00000001409712    THE BANK OF NEW YORK    $
15,140,035.00         6/22/2010         6/8/2016       T00000001411998    THE
BANK OF NEW YORK    $ 10,157,809.00         6/22/2010         7/18/2016      
T00000007269871    INSURANCE COMPANY OF    $ 582,000.00         1/1/2013        
12/31/2015       T00000007270224    COMMONWEALTH OF PENN    $ 225,326.00        
4/20/2012         8/31/2015       T00000007270536    JEFFERSON COUNTY BOA    $
2,702,500.00         4/20/2012         8/31/2015       T00000007310687    WEST
VIRGINIA DEPART    $ 32,000.00         1/1/2013         12/31/2015      
T00000007319982    MUNISING LANDFILL AU    $ 313,237.00         1/1/2013        
12/31/2015       T00000007400118    LUMBERMENS MUTUAL CA    $ 20,000.00        
10/1/2012         9/30/2015       T00000007400153    CHIEF ACCOUNTANT    $
510,000.00         10/1/2012         9/30/2015       T00000007400154   
LUMBERMEN’S UNDERWRI    $ 350,000.00         6/30/2010         9/30/2015      
T00000007402063    CAPE MAY COUNTY MUNI    $ 200,000.00         4/20/2012      
  7/1/2016       T00000007403099    STATE OF NEVADA    $ 70,000.00        
1/1/2013         12/31/2015       T00000007404115    CITY OF DIAMOND BAR    $
125,000.00         6/30/2010         8/31/2015       T00000007404298    CHARTER
TOWNSHIP OF    $ 100,000.00         6/22/2010         10/31/2015      
T00000007404522    CITY OF CHICAGO    $ 5,000.00         6/22/2010        
12/1/2015       T00000007404577    CITY OF CHICAGO    $ 5,000.00        
1/1/2013         12/31/2015       T00000007405890    NATIONAL UNION FIRE    $
244,145.00         10/3/2012         10/3/2015   



--------------------------------------------------------------------------------

Issuing Bank

  

Letter of Credit No.

  

Beneficiary Name

  

Amount

    

Issuance
Date

    

Expiry Date

     T00000007410766    VILLAGE OF WESTMONT    $ 700,000.00         4/23/2013   
     5/31/2016       T00000007412800    DEUTSCHE BANK TRUST    $ 10,118,357.00
        6/22/2010         11/20/2015       T00000007414621    STEADFAST
INSURANCE    $ 416,695.00         4/20/2012         9/6/2015      
T00000050060807    RELIANCE INSURANCE C    $ 1,373,000.00         1/4/2013      
  1/1/2016       T00000050061032    PENNSYLVANIA MANUFAC    $ 800,000.00        
6/30/2010         7/21/2015       T00000050061263    STATE OF FLORIDA, DE    $
100,000.00         6/22/2010         7/16/2015       T00000050061572    SHADE
TOWNSHIP    $ 1,748,866.00         6/22/2010         9/1/2015      
T00000050061643    NATIONAL UNION FIRE    $ 581,250.00         5/17/2013        
5/16/2016       T00000050061680    WEST VIRGINIA DIVISI    $ 32,000.00        
4/1/2013         3/31/2016       T00000050061694    VILLAGE OF HAWTHORN    $
50,000.00         6/22/2010         11/30/2015       T00000050061801    NATIONAL
UNION FIRE    $ 10,863,137.00         1/4/2013         1/1/2016      
T00000050061858    ARROWOOD INDEMNITY C    $ 12,000.00         5/17/2013        
5/16/2016       T00000050061869    VILLAGE OF HOLIDAY H    $ 10,000.00        
6/22/2010         8/1/2015       T00000050061886    PENNSYLVANIA DEPARTM    $
14,384,305.00         6/22/2010         9/30/2015       T00000050061897   
COUNTY ADMINISTRATOR    $ 125,000.00         6/22/2010         9/30/2015      
T00000050061910    CONSUMERS POWER COMP    $ 248,491.00         5/5/2013        
5/4/2016       T00000050061917    AMERICAN HOME ASSURA    $ 345,000.00        
3/31/2013         3/30/2016       T00000050061925    ANTRIM TOWNSHIP    $
1,200,000.00         6/14/2013         6/16/2016       T00000050061975   
COMMISSIONER    $ 10,831,400.00         2/4/2013         1/31/2016      
T00000050061985    AMERICAN INTERNATION    $ 260,000.00         4/1/2013        
3/31/2016       T00000050061986    AMERICAN INTERNATION    $ 250,000.00        
4/1/2013         3/31/2016       T00000050062000    VILLAGE OF THIRD LAK    $
75,000.00         6/22/2010         11/30/2015       T00000050062044   
CONTINENTAL CASUALTY    $ 5,099,000.00         7/1/2013         6/30/2016      
T00000050062050    RAYFORD HUDSON    $ 480,000.00         5/2/2013        
5/1/2016       T00000050062053    CITY OF CHICAGO    $ 100,000.00        
1/4/2013         12/31/2015       T00000050062099    COMMISSIONER, NEW JE    $
239,610.00         12/8/2012         12/8/2015       T00000050062119    ACE
AMERICAN INSURAN    $ 1,740,679.00         12/1/2012         12/1/2015      
T00000050062137    ACE-INA OVERSEAS INS    $ 740,799.00         6/22/2010      
  7/30/2015       T00000050062140    NATIONAL UNION FIRE    $ 250,000.00        
7/1/2013         6/30/2016       T00000050062141    NATIONAL UNION FIRE    $
3,085,000.00         7/1/2013         6/30/2016       T00000064016609   
DEPARTMENT OF ENVIRO    $ 160,000.00         5/24/2013         5/25/2016      
T00000064016613    COUNTY COMMISSIONERS    $ 300,000.00         6/5/2013        
6/30/2016       T00000064016617    TOWN OF LANTANA    $ 10,000.00        
7/31/2013         6/30/2016       T00000064016621    NEW ENGLAND POWER CO    $
340,788.00         6/22/2010         9/6/2015       T00000064016624    ACE
AMERICAN INSURAN    $ 7,350,000.00         6/22/2010         12/15/2015   



--------------------------------------------------------------------------------

Issuing Bank

  

Letter of Credit No.

 

Beneficiary Name

  

Amount

    

Issuance
Date

    

Expiry Date

     T00000064016632   COUNTY COMMISSIONERS    $ 50,000.00         3/5/2014   
     2/28/2016       T00000064016633   CITY OF SANTA CLARIT    $ 20,000.00      
  7/22/2014         12/31/2015       T00000064016634   NEW JERSEY DEPARTMEN    $
961,576.00         9/25/2014         11/1/2015       T00000064016635   CITY OF
WINTERS    $ 14,000.00         6/22/2010         12/11/2015      
T00000064016641   NEW JERSEY DEPARTMEN    $ 900,000.00         10/28/2014      
  12/1/2015       T00000064016668   CITY OF SANTA CLARIT    $ 250,000.00        
12/23/2013         11/1/2015       T00000064016680   CITY OF PRIOR LAKE    $
1,000.00         3/20/2013         4/1/2016       T00000064016683   DUKE ENERGY
CAROLINA    $ 150,000.00         6/23/2013         6/22/2016      
T00000064016688   WAYNE COUNTY AIRPORT    $ 10,000.00         10/26/2010        
10/22/2015       T00000064016690   TENNESSEE VALLEY AUT    $ 480,000.00        
11/22/2010         11/16/2015       T00000064551002   COUNTY ADMINISTRATOR    $
22,024.00         12/15/2010         12/5/2015       T00000064551004   TENNESSEE
VALLEY AUT    $ 200,000.00         1/14/2011         1/13/2016      
T00000064551020   PENNSYLVANIA DEPARTM    $ 20,000.00         11/18/2011        
11/18/2015       T00000064551023   CITY OF TACOMA    $ 100,000.00        
12/6/2012         12/31/2015       T00000064551026   LAKE COUNTY STORMWAT    $
169,838.00         4/13/2012         4/20/2016       T00000064551034  
PENNSYLVANIA DEPARTM    $ 10,000.00         12/19/2013         12/31/2016      
T00000068012181   CITY OF SANTA CLARIT    $ 250,000.00         4/14/2013        
4/13/2016       T00000068031686   THE BANK OF NEW YORK    $ 6,657,879.00        
6/22/2010         8/10/2016       T00000068031687   THE BANK OF NEW YORK    $
8,519,656.00         6/22/2010         8/10/2016       T00000068052569  
TENNESSEE VALLEY AUT    $ 500,000.00         4/20/2012         8/20/2015        
  

 

 

       

Bank of America Total

(82 LCs) $ 229,927,283.64           

 

 

       

BNP

BNP S401645 CITY OF DEL MAR $ 100,000.00      6/22/2010      6/30/2015        
  

 

 

       

BNP Total

(1 LC) $ 100,000.00           

 

 

       

JPMorgan

JPM P010300 THE BANK OF NEW YORK $ 5,793,498.00      6/22/2010      6/30/2016   
JPM P010301 THE BANK OF NEW YORK $ 4,414,094.00      6/22/2010      12/31/2015
   JPM P010302 THE BANK OF NEW YORK $ 20,323,221.00      6/22/2010     
12/31/2015    JPM P224678 NATIONAL UNION FIRE $ 99,400.00      6/22/2010     
5/31/2016    JPM P224680 NATIONAL UNION FIRE $ 900,000.00      6/22/2010     
8/8/2015    JPM P224681 NATIONAL UNION FIRE $ 1,911,666.00      6/22/2010     
1/31/2016    JPM P224694 CALIFORNIA REGIONAL $ 207,671.40      6/22/2010     
10/30/2015    JPM P225252 BANK OF NEW YORK $ 20,279,452.06      6/22/2010     
3/18/2016    JPM P227887 BANK OF NEW YORK $ 20,236,713.00      6/22/2010     
7/24/2015    JPM P228576 BANK OF NEW YORK $ 14,327,593.00      6/22/2010     
8/9/2015   



--------------------------------------------------------------------------------

Issuing Bank

  

Letter of Credit No.

 

Beneficiary Name

  

Amount

    

Issuance
Date

    

Expiry Date

     JPM P230274   BANK OF NEW YORK    $ 10,118,357.00         6/22/2010        
9/24/2015       JPM P230584   BANK OF NEW YORK    $ 20,236,713.00        
6/22/2010         10/4/2015       JPM P231095   DEUTSCHE BANK TRUST    $
14,165,699.00         6/22/2010         10/23/2015       JPM P231096   DEUTSCHE
BANK TRUST    $ 25,295,891.00         6/22/2010         10/23/2015       JPM
P231097   DEUTSCHE BANK TRUST    $ 4,755,628.00         6/22/2010        
10/23/2015       JPM P231098   DEUTSCHE BANK TRUST    $ 20,236,713.00        
6/22/2010         10/23/2015       JPM P232178   BANK OF NEW YORK    $
25,295,891.00         6/22/2010         11/26/2015       JPM P247295   DEUTSCHE
BANK TRUST    $ 35,414,247.00         6/22/2010         4/14/2016       JPM
S-259035   PJM INTERCONNECTION    $ 367,000.00         6/28/2012        
6/30/2016       JPM S-275879   ISO NEW ENGLAND INC    $ 215,000.00        
7/17/2012         7/18/2016       JPM S317905   MIDWEST INDEPENDENT    $
67,177.00         12/16/2011         12/15/2015       JPM S747619   CITY OF ANN
ARBOR    $ 250,000.00         6/22/2010         6/30/2016       JPM S761990  
SUTTON BROOK DISPOSA    $ 3,360,104.00         6/22/2010         9/20/2015      
JPM S-881373   PA DEPT OF ENVIRONME    $ 21,000.00         9/30/2010        
9/30/2015       JPM S-907859   COUNTY OF VENTURA PU    $ 1,000,000.00        
2/2/2011         2/1/2016       JPM S-917985   COUNTY OF SANTA BARB    $
1,032,000.00         3/21/2011         3/21/2016       JPM TFTS 867061   EXXON
MOBIL    $ 3,400,000.00         8/23/2010         8/26/2015       JPM TFTS821440
  NEVADA POWER COMPANY    $ 491,000.00         6/22/2010         2/8/2016      
JPM TFTS841563   CITY OF LA HABRA    $ 100,000.00         6/22/2010        
5/31/2016       JPM TFTS-921354   COUNTY OF SANTA BARBARA    $ 1,206,000.00   
     5/12/2011         4/4/2016       JPM TFTS-940609   VILLAGE OF NORTH AURORA
   $ 500,000.00         5/25/2011         5/31/2016           

 

 

       

JPMorgan Total

(31 LCs) $ 256,021,728.46           

 

 

       

PNC

PNC 18102759 ACE INSURANCE COMPANY $ 39,600,000.00      6/22/2010     
12/31/2015    PNC 18102837 CUMBERLAND IMPROVEMENT $ 400,000.00      6/22/2010   
  2/15/2016    PNC 18103294 LIBERTY MUTUAL INSURANCE $ 110,676.00      6/22/2010
     5/21/2016    PNC 18110471 DEUTSCHE BANK TRUST $ 11,130,192.00     
6/22/2010      9/25/2015    PNC 18110472 THE BANK OF NEW YORK $ 25,295,891.00   
  6/22/2010      9/25/2016    PNC 18110584 DEUTSCHE BANK TRUST $ 7,538,176.00   
  6/22/2010      10/16/2015    PNC 18111692 CITY OF SIMI VALLEY $ 5,000.00     
6/22/2010      6/30/2016    PNC 18111906 CITY OF MORPARK $ 20,000.00     
6/22/2010      6/30/2016    PNC 18114752 CITY OF NEW YORK $ 34,250,000.00     
3/25/2011      6/30/2016   



--------------------------------------------------------------------------------

Issuing Bank

  

Letter of Credit No.

 

Beneficiary Name

  

Amount

    

Issuance
Date

    

Expiry Date

     PNC 18114753   CITY OF NEW YORK    $ 22,715,135.00         3/25/2011      
  6/30/2016       PNC 18115486   SOUTHERN CALIFORNIA    $ 15,000.00        
8/8/2011         8/8/2016       PNC 18115509   CITY OF BURBANK    $ 3,500,000.00
        8/8/2011         8/8/2016       PNC 18117826   ARIZONA PUBLIC SERVICE CO
   $ 2,159,429.00         8/8/2012         8/31/2016       PNC 18120263   CITY
OF NEW YORK    $ 270,000.00         11/27/2013         11/27/2015           

 

 

       

PNC Total

(14 LCs) $ 147,009,499.00           

 

 

       

Wells Fargo

WL IS0019225U DEPARTMENT OF PUBLIC $ 10,000,000.00      1/4/2013      1/4/2016
   WL IS0283857U ACE INSURANCE CO $ 100,000,000.00      5/21/2015      6/1/2016
   WL LC870-112455 BANK OF NEW YORK $ 15,260,000.00      6/22/2010     
10/5/2015    WL LC870123639 BANK OF NEW YORK $ 10,173,334.00      10/1/2010     
10/1/2015    WL SM204054W BANK OF NEW YORK $ 15,177,534.25      6/22/2010     
7/15/2015    WL SM204597W DEUTSCHE BANK TRUST $ 10,121,643.84      6/22/2010   
  8/25/2015    WL SM204784W DEUTSCHE BANK TRUST $ 30,355,068.49      9/9/2010   
  9/9/2015    WL SM205509W DEUTSCHE BANK TRUST $ 4,224,414.00      6/22/2010   
  10/31/2015    WL SM205510W DEUTSCHE BANK TRUST $ 4,401,485.00      6/22/2010
     10/31/2015           

 

 

       

Wells Fargo Total

(9 LCs) $ 199,713,479.58           

 

 

       

Grand Total

(137 LCs) $ 832,771,992.10           

 

 

       



--------------------------------------------------------------------------------

SCHEDULE 6.7

LITIGATION

See the disclosure provided in (1) the “Litigation” and “Environmental Matters”
sections of Note 7, Commitments and Contingencies, to Borrower’s condensed
consolidated financial statements included within its Quarterly Report on
Form 10-Q for the fiscal quarter ended March 31, 2014 and (2) the “Litigation”
and “Environmental Matters” sections of Note 11, Commitments and Contingencies,
to Borrower’s consolidated financial statements included within its Annual
Report on Form 10-K for the fiscal year ended December 31, 2014.



--------------------------------------------------------------------------------

SCHEDULE 6.15

ENVIRONMENTAL COMPLIANCE

See the disclosure provided in (1) Note 2, Landfill and Environmental
Remediation Liabilities and the “Environmental Matters” and “Litigation”
sections of Note 7, Commitments and Contingencies, to Borrower’s condensed
consolidated financial statements included within its Quarterly Report on
Form 10-Q for the fiscal quarter ended March 31, 2015 and (2) Note 4, Landfill
and Environmental Remediation Liabilities, and the “Environmental Matters” and
“Litigation” sections of Note 11, Commitments and Contingencies, to Borrower’s
consolidated financial statements included within its Annual Report on Form 10-K
for the fiscal year ended December 31, 2014.



--------------------------------------------------------------------------------

SCHEDULE 8.1(a)

EXISTING INDEBTEDNESS

 

Name

   Principal      Maturity  

Waste Management Holdings Senior Notes:

     

$450,000,000 due 8/01/26

   $ 304,378,000         8/1/2026      

 

 

    

Total WM Holdings Senior Notes

$ 304,378,000      

 

 

    

Tax Exempt Revenue Bonds:

Amelia, Virginia due 4/1/27

  26,800,000      4/1/2027   

Arkansas due 6/01/28

  15,000,000      6/1/2028   

Brazoria County

  12,000,000      5/1/2028   

Bucks County due 12/01/22

  25,000,000      12/1/2022   

California CPCFA

  35,700,000      11/1/2038   

California CPCFA 2005A

  50,000,000      4/1/2025   

California CPCFA 2005B

  50,000,000      4/1/2025   

California CPCFA 2005C

  75,000,000      11/1/2023   

California CPCFA due 1/1/22

  48,500,000      1/1/2022   

California CPCFA due 12/01/27

  15,000,000      12/1/2027   

California CPCFA due 7/01/31

  19,000,000      7/1/2031   

California CPCFA due 7/1/27

  38,435,000      7/1/2027   

California Municipal Finance Authority - 2008 Issuance

  33,900,000      2/1/2019   

California Municipal Finance Authority - 2009A

  30,000,000      2/1/2039   

Charles City (Virginia due 2/1/29)

  30,000,000      2/1/2029   

Charles City (Virginia)

  10,000,000      8/1/2027   

Charles City (Virginia) due 4/1/27

  10,000,000      4/1/2027   

City of Granite City Illinois due 5/1/27

  30,320,000      5/1/2027   

City of Minor Lane Heights due 3/1/21

  11,000,000      3/1/2021   

City of Mobile

  4,175,000      10/1/2038   

Cobb County Series 2004A

  10,000,000      4/1/2033   

Cobb County Series 2004B

  10,000,000      4/1/2033   

Colorado due 7/1/27

  14,160,000      7/1/2027   

Colorado due 8/1/38

  10,000,000      8/1/2038   

Colorado Series 2004

  10,840,000      7/1/2018   

Countryside (Lake County) due 4/1/21

  5,670,000      4/1/2021   

Countryside (Lake County) due 9/1/21

  4,320,000      9/1/2021   

County of Logan due 3/1/21

  7,450,000      3/1/2021   

Denton County (TX 2003B)

  10,000,000      5/1/2028   

Gilliam County

  15,000,000      7/1/2038   

Gilliam County (2007)

  25,000,000      10/1/2018   

Gilliam County due 07/01/29

  25,000,000      7/1/2029   

Gilliam County due 08/01/25

  15,900,000      8/1/2025   

Gloucester (VA 2003A)

  10,000,000      9/1/2038   

Gulf Coast Series 2004A

  35,000,000      4/1/2019   

Hampton due 9/1/28

  10,000,000      9/1/2028   

Harrison County (West Virginia due 4/1/24)

  8,420,000      4/1/2024   

Illinois due 10/1/2023

  20,000,000      10/1/2023   

Illinois due 8/1/2029

  30,000,000      8/1/2029   

Illinois due 9/1/27

  30,000,000      9/1/2027   



--------------------------------------------------------------------------------

Name

   Principal      Maturity  

Indiana due 10/01/25

     14,000,000         10/1/2025   

Indiana due 10/01/25

     25,000,000         10/1/2025   

Indiana due 10/01/31

     10,000,000         10/1/2031   

King George due 6/1/23

     20,000,000         6/1/2023   

King George due 9/1/21 (Garnet)

     19,890,000         9/1/2021   

Maine

     13,500,000         11/1/2015   

Maine

     30,000,000         2/1/2016   

Maricopa (Arizona) due 12/01/31

     15,580,000         12/1/2031   

Maryland due 4/1/16

     10,200,000         4/1/2016   

Massachusetts due 5/1/27

     15,000,000         5/1/2027   

Miami Dade County Series 2004A

     11,500,000         12/1/2018   

Miami Dade County Series 2004B

     11,500,000         12/1/2018   

Miami Dade County Series 2006

     25,000,000         10/1/2018   

Miami Dade County Series 2007

     25,000,000         9/1/2027   

Miami Dade County Series 2008

     25,000,000         8/1/2023   

Miami Dade County Series 2011

     20,000,000         11/1/2041   

Michigan due 8/1/2027

     35,000,000         8/1/2027   

Mission, TX Series 2006

     41,750,000         12/1/2018   

Mississippi due 3/1/27

     10,000,000         3/1/2027   

Mississippi due 3/1/29

     10,000,000         3/1/2029   

Mississippi due 7/1/2017

     20,000,000         7/1/2017   

Mississippi due 7/1/28

     10,000,000         7/1/2028   

Nashville (Tennessee) due 8/01/31

     10,000,000         8/1/2031   

Nebraska

     10,000,000         11/1/2033   

New York City due 12/1/17

     20,000,000         12/1/2017   

New York City due 5/1/19

     25,000,000         5/1/2019   

New York Series 2004A

     20,000,000         7/1/2017   

New York Series 2012

     25,000,000         5/1/2030   

North Sumter, AL

     4,350,000         10/1/2038   

Ohio WDA due 11/1/22

     45,865,000         11/1/2022   

Ohio WDA due 7/1/21

     15,000,000         7/1/2021   

Okeechobee due 8/1/24

     15,000,000         8/1/2024   

Okeechobee Series 2004A

     15,970,000         7/1/2039   

Oklahoma

     10,000,000         12/1/2021   

Pennsylvania

     4,000,000         11/1/2021   

Pennsylvania

     20,000,000         11/1/2021   

Pennsylvania

     30,000,000         11/1/2021   

Pennsylvania

     14,000,000         10/1/2027   

Pennsylvania

     80,000,000         7/1/2041   

Pennsylvania Series 2009

     100,000,000         12/1/2033   

Pennsylvania Series 2013

     100,000,000         8/1/2045   

Rhode Island Series 2004A

     8,000,000         4/1/2016   

Savannah Series 2004A

     5,000,000         7/1/2016   

Schuylkill/Pine Grove due 10/1/19

     11,700,000         10/1/2019   

South Carolina

     12,500,000         11/1/2016   

South Carolina Series 2003A

     15,000,000         7/1/2024   

State of New Hampshire

     15,000,000         8/1/2024   

State of New Hampshire due 5/1/27

     20,000,000         5/1/2027   

Sussex Co. Virginia

     10,000,000         9/1/2027   

Sussex County

     10,000,000         6/1/2028   

SW Illinois due 10/1/2027

     4,700,000         10/1/2027   

Tennessee - 2003

     25,000,000         7/1/2033   

Tennessee - 2012

     18,000,000         7/2/2035   



--------------------------------------------------------------------------------

Name

   Principal      Maturity  

Texas due 8/1/20 (Mission EDC)

     67,000,000         8/1/2020   

Travis County (Texas 2003C)

     12,000,000         5/1/2028   

Washington due 10/1/25

     13,650,000         10/1/2025   

Washington due 10/1/25

     13,650,000         10/1/2025   

Washington due 10/1/27

     20,000,000         10/1/2027   

Washington due 11/1/2017

     27,000,000         11/1/2017   

Washington due 12/1/25

     7,235,000         12/1/2025   

Washington due 2/1/26

     22,000,000         2/1/2026   

Washington due 6/1/20

     30,000,000         6/1/2020   

Washington due 7/1/30

     20,000,000         7/1/2030   

Wisconsin Series 2003

     50,000,000         4/1/2016   

Wisconsin Series 2006A

     30,000,000         11/1/2016   

Wood County due 4/1/24

     6,580,000         4/1/2024   

Yavapai (Arizona) due 3/1/28

     17,420,000         3/1/2028   

Yavapai (Arizona) due 3/1/28

     20,000,000         3/1/2028   

Yavapai (Arizona) due 6/1/27

     30,000,000         6/1/2027      

 

 

    

Tax Exempt Revenue Bonds

$ 2,400,130,000      

 

 

    

Canada credit facility and term loan:

Canada credit facility

$ —        11/7/2017   

Canada term loan (a)

  162,206,000      11/7/2017      

 

 

    

Canada Credit Facility and Term Loan

$ 162,206,000      

 

 

    

Other

Low Income Housing Tax Credit Investment Obligations

$ 92,007,085   

King George Landfill Royalty Agreement

  48,354,450      

 

 

     $ 140,361,535      

 

 

    

Total Existing Indebtedness (b)

$ 3,007,075,535      

 

 

    

 

(a) Represents Canadian dollar principal amount of $202,000,000 using conversion
rate of 0.8030 at June 30, 2015.

(b) Excludes indebtedness incurred and scheduled payments made subsequent to
June 30, 2015.



--------------------------------------------------------------------------------

SCHEDULE 22

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

ADMINISTRATIVE AGENT:

Administrative Agent’s Office (for payments and Requests for Credit Extensions):

Bank of America, N.A.

901 Main Street

Mail Code: TX1-492-14-05

Dallas, Texas 75202-3714

Attention:     Nora Taylor

Telephone:    972-338-3778

Telecopier:    214-290-9673

Electronic Mail: nora.j.taylor@baml.com

Wiring Instructions:

Account No.:    04535-883980

Reference:    Waste Management Inc.

ABA No.:      026-009-593

Administrative Agent’s Office (Other Notices as Administrative Agent):

1) Bank of America, N.A.

Agency Management

900 W. Trade Street

Mail Code: NC1-026-06-03

Charlotte, NC 28255

Attention:     Darleen R. Parmelee

Telephone:    980-388-5001

Telecopier:    704-409-0645

Electronic Mail: darleen.r.parmelee@baml.com

 

2) With copy to:

Bank of America, N.A.

100 Federal Street

Mail Code: MA5-100-09-07

Boston, MA 02110

Attention:     Timothy M. Laurion

Telephone:    617-434-9689

Telecopier:    617-434-2160

Electronic Mail: timothy.laurion@baml.com



--------------------------------------------------------------------------------

L/C ISSUER:

Bank of America, N.A.

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Telecopier:    800-755-8743

Electronic Mail: scranton_standby_LC@bankofamerica.com

Wiring Instructions:

Account No.:    04535-883980

Reference:    Waste Management Inc. & LC#

ABA No.:      026-009-593